CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 1 of 120
             Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
       Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.




 UNITED STATES DISTRICT COURT
 DISTRICT OF MINNESOTA

 Court File No. 19-cv-1815 PAM/ECW

 ----------------------

 Dr. Malka L. Goodman, Trustee of the Aviel
 Goodman Revocable Trust, Assignee of Dr.
 Aviel Goodman,

 Plaintiff,

 v.

 Economy Premier Assurance Company, and
 MetLife Auto & Home Insurance Agency, Inc.
 Defendants.
 ----------------------




 -----------------------

      ZOOM DEPOSITION OF
     DR. MALKA L. GOODMAN
 ----------------------




 Taken September 24, 2020 By Kelly A. Herrick




                             Benchmark Reporting Agency
                                   612.338.3376
                                                                              Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 2 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                            Page 2                                                      Page 4
 1 APPEARANCES:                                       1    THE ZOOM DEPOSITION OF DR. MALKA L. GOODMAN
 2 (Via Zoom)                                         2    is taken on this 24th day of September,
   BROWNSON PLLC
 3 225 South Sixth Street                             3    2020, at Taft Stettinius & Hollister, LLP,
   4800 Capella Tower                                 4    80 South 8th Street, Suite 2200,
 4 Minneapolis, Minnesota 55402
                                                      5    Minneapolis, Minnesota, commencing at
   Phone: 612.332.4020
 5 Email: Jlulic@brownsonpllc.com                     6    10:13 a.m.
 6 By: Joseph F. Lulic                                7            DR. MALKA L. GOODMAN,
       For the Defendants
 7                                                    8     A witness in the above-entitled action,
   TAFT STETTINIUS & HOLLISTER LLP                    9      after having been first duly sworn,
 8 2200 IDS Center                                   10       testifies and says as follows:
   80 South 8th Street
 9 Minneapolis, Minnesota 55402                      11              EXAMINATION
   Phone: 612.977.8660                               12    BY MR. LULIC:
10 Email: Jdegnan@taftlaw.com                        13 Q. Can you state your full name, please.
11 By: John M. Degnan
       For the Plaintiff                             14 A. Malka L. Goodman.
12                                                   15 Q. Could you give us your age and date of
13
                                                     16    birth, please.
14
   Also present: Nancy A. Neibergs                   17 A. I am 91 years old. I was born September 13,
15            Paula Goodman Maccabee                 18    1929.
16
                                                     19 Q. And what is your current address?
17
18                                                   20 A. 1045 South Davern Street, St. Paul,
19                                                   21    Minnesota 55116.
20
21                                                   22 Q. Excuse me, did you say Davern?
22                                                   23 A. Davern, D-A-V-E-R-N.
23                                                   24 Q. Okay. My name is Joe Lulic, I represent
24
25                                                   25    Economy Premier in this lawsuit, and I'm


                                            Page 3                                                      Page 5
 1           INDEX                                     1   going to ask you some questions this
 2 Examination by Mr. Lulic, page 4                    2   morning, assuming all the technical
 3                                                     3   difficulties can be resolved regarding some
 4                                                     4   things --
   INDEX OF EXHIBITS
                                                       5           (Discussion off the record.)
 5
                                                       6   BY MR. LULIC:
   NUMBER DESCRIPTION
 6                                                     7 Q. If you don't understand any of my questions
   (None marked.)                                      8   or can't hear the questions, you speak up
 7                                                     9   and let me know so we make sure we're
 8                                                    10   communicating here properly, and I'll do
 9                                                    11   likewise.
10
                                                      12 A. Okay.
11
                                                      13 Q. If you don't -- if you don't understand my
12
13                                                    14   questions, please speak up, let me know, and
14                                                    15   I'll be happy to rephrase them.
15                                                    16           We can't talk at the same time so
16                                                    17   please wait for me to finish my question
17                                                    18   before you answer it.
18                                                    19           Many times a witness will start to
19
                                                      20   answer one of my questions because they know
20
21                                                    21   exactly how I'm going to finish it, but
22                                                    22   please don't do that so that we can have a
23                                                    23   clear record and a full question written on
24                                                    24   the transcript.
25                                                    25           Likewise, I'll never intentionally



                                       Benchmark Reporting Agency
                                             612.338.3376
                                                                                                Exhibit 1
      CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 3 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                             Page 6                                                Page 8
 1     interrupt any answer you make, but sometimes    1     believe, July of 2018; is that correct?
 2     a witness will pause, and I'll think that       2   A. July 20th.
 3     she's done with her answer and start to ask     3   Q. 2018, correct?
 4     the next question.                              4   A. 2018.
 5            If I ever do that, you let me know       5   Q. The people who lived at this house,
 6     and I'll give you an opportunity to finish      6     1347 Summit Avenue, when Aviel Goodman
 7     your answer; is that understood?                7     became incarcerated, do you know who they
 8   A. Barely.                                        8     were?
 9   Q. Pardon me?                                     9   A. Do I know where they work?
10   A. Barely, I said.                               10   Q. No. Do you know if anyone was living with
11   Q. Barely what?                                  11     Aviel Goodman at 1347 Summit Avenue when he
12   A. Barely understood. You're not clear to me.    12     became incarcerated?
13     I must admit that it makes me a bit unhappy    13   A. Nobody was living there besides Aviel. It's
14     because you're not clear and going to          14     pronounced Aviel, not Aviel.
15     request that you speak slowly and clearly.     15   Q. So he was the only one living there at the
16   Q. I am. Thank you.                              16     time he became incarcerated on July 20,
17            How long have you currently resided     17     2018; is that correct?
18     at the Davern Street address?                  18   A. Correct.
19   A. 55 years.                                     19   Q. And did Aviel return to the home at any
20   Q. Who do you live there with right now?         20     point in time after July 20, 2018 until
21   A. I live alone.                                 21     today?
22   Q. How long have you lived alone?                22   A. No.
23   A. Six and a half years since my husband died.   23   Q. Do you know where he is incarcerated today
24   Q. Since your husband died?                      24     as we speak, Aviel?
25   A. Yeah.                                         25   A. The question, please, rephrase?


                                             Page 7                                                Page 9
 1   Q. And what was his name?                         1   Q. Sure. Where is Aviel Goodman incarcerated,
 2   A. Ernest Goodman.                                2     as far as you know?
 3   Q. When did you marry Mr. Goodman?                3   A. As far as I know, in Terminal Island,
 4   A. When?                                          4     Federal Correctional Institution, in
 5   Q. Yes.                                           5     San Pedro, California.
 6   A. 1951.                                          6   Q. Have you seen him since he became
 7   Q. And did you have children with Mr. Goodman?    7     incarcerated on July 20, 2018?
 8   A. Dr. Goodman.                                   8   A. I don't understand the question.
 9   Q. I'm sorry?                                     9   Q. Okay. Did you hear it or you don't
10   A. Dr. Goodman. Correction, he was a             10     understand it?
11     physician, Dr. Goodman. Is it clear? Do        11   A. I don't understand.
12     you understand me?                             12   Q. Okay. Well, I'll ask it again then.
13   Q. Could you answer the question, please.        13   A. Say it again.
14   A. Three children.                               14   Q. All right. Have you seen him since he
15   Q. What were their -- what are their names,      15     became incarcerated on July 20, 2018?
16     please?                                        16   A. I understand now. Yes, I have. I --
17   A. Our son is Aviel Goodman; our daughter is     17   Q. And I -- go ahead. Go ahead.
18     Paula Goodman Maccabee; our daughter is        18   A. I visited him in the prison.
19     Sheila Goodman Rosenthal.                      19   Q. How many times?
20   Q. Where do your daughters reside?               20   A. One time.
21   A. St. Paul, Minnesota.                          21   Q. When was that?
22   Q. And at the present time your son, Aviel, is   22   A. May 2019.
23     incarcerated; is that correct?                 23   Q. And what were the circumstances under which
24   A. Correct.                                      24     you visited him? Did it have to do with
25   Q. And he's been so incarcerated since, I        25     this claim, or was it simply a mother and



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                          Exhibit 1
      CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 4 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                             Page 10                                               Page 12
 1     son visitation, family visitation?               1   A. Well, my office, I purchased the house in
 2   A. The latter.                                     2     1980. I had my office there until 1992 for
 3   Q. The latter?                                     3     12 years. I love the house, I know the
 4   A. Correct.                                        4     house, I'm emotionally involved with the
 5   Q. Okay. And is that the only time you've seen     5     house.
 6     him then, that one time in May of 2019?          6           It is very beautiful. It is on the
 7   A. Yes.                                            7     National Registry of Historical Buildings.
 8   Q. Have you spoken to him on occasion, Ms. --      8     I have a picture here in this book, a
 9   A. Yes.                                            9     picture of the house. If you'd like to see,
10   Q. Pardon me?                                     10     I'd be very happy to show you.
11   A. Yes.                                           11   Q. I've been in the house -- I've been in the
12   Q. How do you communicate with him other than     12     house.
13     visiting him at the prison?                     13   A. You've been in the house, but I wanted you
14   A. At the prison time or that time?               14     to know that it is an important historical
15   Q. I'm sorry?                                     15     monument. Also --
16   A. The communication you're asking about --       16   Q. Just a second. Just a second. Did you say
17   Q. Yes. How do you communicate with him?          17     you purchased the house?
18   A. Now or then?                                   18   A. I purchased the house in 1992. We sold it
19   Q. Now, since he's been incarcerated.             19     to our son on a contract.
20   A. It has changed.                                20   Q. How long did you live there?
21   Q. Describe it for me, please.                    21   A. I did not live there. I had my office
22   A. At the present time, we speak on the phone     22     there. My son lived there when he was in
23     frequently, we email frequently, and we         23     medical school. My second daughter lived
24     exchange snail mail letters frequently.         24     there when she was in medical school. My
25   Q. And when you say "frequently," is that once    25     nephew lived there when he was at the


                                             Page 11                                               Page 13
 1     a week, twice a week, roughly?                   1     University of Minnesota.
 2   A. Three, four times a week.                       2   Q.  What is the name of your nephew, please?
 3   Q. Three or four times a week; is that correct?    3   A. Again?
 4   A. Correct.                                        4   Q.  What is the name of that nephew, please?
 5   Q. Do other members of your family, your           5   A. The name of?
 6     immediate family, and that consists of his       6   Q.  The nephew that lived there.
 7     two siblings -- you have two daughters --        7   A. Dori Hassidoff. Dori is his name. He's
 8     communicate with him regularly as far as you     8     deceased, unfortunately.
 9     know?                                            9   Q. Go ahead. Continue. Who else lived there?
10   A. Not too regularly, but one daughter            10   A. I had several tenants over the years on the
11     communicates with him regularly, the other      11     second and third floor, because my office
12     rarely.                                         12     occupied only the first floor, and my
13   Q. Which daughter communicates with him           13     children's bedroom -- bedrooms, when they
14     regularly?                                      14     lived there, were on the second floor.
15   A. Paula Maccabee.                                15            So there was another bedroom
16   Q. The home at 1347 Summit Avenue, are you        16     available separate from theirs, and on the
17     aware of how long your son lived there?         17     third floor as well. I had tenants there.
18   A. Yes. He lived there for 30 years.              18   Q. So would it be fair to say that you bought
19   Q. 3-0?                                           19     the house to use as an office, and then for
20   A. 3-0.                                           20     your children -- or at least two of your
21   Q. Okay. And did you have any ownership           21     children, and then family members to live
22     interest in that home at any time?              22     in?
23   A. Would you repeat, please?                      23   A. I bought it for my office, to establish my
24   Q. Sure. Did you have any interest in the home    24     office there.
25     at 1347 Summit Avenue at any --                 25   Q. All right. And -- but you also -- your



                                        Benchmark Reporting Agency
                                              612.338.3376
                                                                                            Exhibit 1
      CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 5 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                           Page 14                                               Page 16
 1     children also lived there too, correct?         1   Q. So the divorce occurred before his
 2   A. They were under my roof, but not under my      2     incarceration, correct?
 3     roof. They had independent life of their        3   A. Yes.
 4     own, and that worked out very well.             4   Q. Did they have children?
 5   Q. The home, then, was sold to your son, you      5   A. No.
 6     say, 30 years ago, approximately?               6   Q. As far as you know, then, the last person
 7   A. Yes.                                           7     who would have lived there with your son,
 8   Q. All right. Did you ever have an insurance      8     and of course other than your son, would
 9     policy on the home after it was sold to your    9     have been his wife?
10     son?                                           10   A. Correct.
11   A. My son issued an insurance policy.            11   Q. And what is her name?
12   Q. No, that's not my question.                   12   A. Diane Grace Goodman.
13             My question is: Did you ever --        13   Q. Do you know where she lives now?
14   A. No.                                           14   A. Yes.
15   Q. -- have an insurance policy on your home      15   Q. Where does she live now?
16     after you sold it to your son?                 16   A. In St. Paul, Selby Avenue.
17   A. No.                                           17   Q. Did you say Selby?
18   Q. The same question as to your husband. As      18   A. I did.
19     far as you are aware, did your husband ever    19   Q. Did you ever -- when you were involved with
20     have an insurance policy on the home after     20     the home, did you ever replace, remodel, or
21     it was sold to your son?                       21     otherwise upgrade the heating system?
22   A. No.                                           22   A. I believe -- I'm not sure, but I believe I
23   Q. How long did your office then remain in the   23     installed a pump in the basement to propel
24     home?                                          24     the water more easily to the radiators on
25             When I say "the home," just so         25     the third floor.


                                           Page 15                                               Page 17
 1     we're clear, I'm referring to the property      1   Q. And do you remember when that was done
 2     at 1347 Summit Avenue in St. Paul.              2     approximately?
 3   A. 12 years.                                      3   A. No, I don't remember.
 4   Q. What was the time span?                        4   Q. Do you remember who did it for you, which
 5   A. 12 years.                                      5     contractor?
 6   Q. That's not what I -- what's the span,          6   A. I have no reason to keep records about it.
 7     between what year and what year?                7   Q. I didn't ask you if you had any records.
 8   A. 1980 to 1992.                                  8   A. No.
 9   Q. Did you retire in 1992, or did your office     9   Q. My question is: Do you remember who did it
10     move elsewhere?                                10     for you?
11   A. My office moved elsewhere.                    11   A. No.
12   Q. Where did your office move to?                12   Q. The other improvements, or alterations, or
13   A. My home was designed with an office built     13     repairs, or anything like that, that you
14     in.                                            14     made to the heating system, were there any?
15   Q. Is that your Davern Street address home?      15   A. There were improvements, such as tuck
16   A. Correct.                                      16     pointing, but not in the heating system
17   Q. The other occupants of the home throughout    17     per se.
18     the years, I don't want to necessarily go      18   Q. I guess I don't know what you mean by
19     through and have you name all of them, but     19     "per se."
20     what I would like to know is when was the      20            Were there any improvements that
21     last time that someone else lived there with   21     you made to the heating system at all other
22     your son?                                      22     than the pump that you described?
23   A. He had a wife -- they are now divorced. I     23   A. I have to think about it.
24     believe they divorced eight years ago but      24   Q. Take your time.
25     I'm not sure.                                  25   A. Well, I don't recall, really. I know that I



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                          Exhibit 1
      CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 6 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                            Page 18                                                       Page 20
 1     was working with the Snelling Company of        1     spend any time there from the standpoint --
 2     St. Paul, and technicians did come into the     2     it's something like a continuous stay there
 3     house, but I don't remember for what            3     for any period of time for any reason?
 4     purpose.                                        4   A. No.
 5   Q. Since the date of the water damage, which      5   Q. All right. So other than to visit your son
 6     we'll describe later in detail, but from        6     and his wife for possible holidays or family
 7     November of 2018 or thereabouts, have there     7     gatherings or whatever, you made no further
 8     been any improvements, upgrades,                8     use of the home after 1992; is that correct?
 9     replacements, any work at all done to the       9   A. Correct.
10     heating system at 1347 Summit Avenue?          10   Q. And did you get involved at all with the
11   A. Since the water damage?                       11     maintenance of the home at all after 1992?
12   Q. Yes.                                          12   A. No.
13   A. No.                                           13   Q. Do you know if any of the major components
14             MR. DEGNAN: Just for                   14     of the heating system were repaired or
15     clarification, Joe, you're not talking about   15     replaced between 1992 when you moved out of
16     repairs, you're talking about improvements     16     your office and your son's incarceration?
17     as opposed to repairs, like fixing the leak?   17   A. I know from talking to my daughter-in-law
18             MR. LULIC: I think the witness is      18     that the pump in the basement was replaced
19     pretty clear. I think the witness              19     several times, she said.
20     understands.                                   20   Q. The pump was replaced several times?
21             MR. DEGNAN: I don't. Object as         21   A. Correct.
22     ambiguous.                                     22   Q. And under what circumstances or in what
23     BY MR. LULIC:                                  23     context did you have that conversation with
24   Q. Okay. The maintenance of the heating          24     your daughter-in-law?
25     system, do you know who conducted that or      25   A. She helped me during the estate sale of my


                                            Page 19                                                       Page 21
 1     who did that for your son?                      1     son's possessions. She came over to the
 2   A. The Snelling Company.                          2     house with me frequently in 2019 and we
 3   Q. Do you know what they did?                     3     discussed those things. I asked her.
 4   A. I don't know. I know --                        4 Q. Okay. And when did the estate sale take
 5   Q. How do you know it's Snelling?                 5     place?
 6   A. I've discussed it. I referred the Snelling     6 A. April 2019 -- April 6th and 7th.
 7     Company to my son and his wife at the time      7 Q. Other than the pump that she said was
 8     when they did a whole lot of refurbishing.      8     replaced, did she mention any other
 9   Q. Do you remember what the Snelling Company      9     replacement, repairs, refurbishing, any work
10     did as far as the refurbishing goes?           10     at all done on the heating system?
11   A. I don't know. I did not know. They took       11 A. They did an enormous amount of remodeling.
12     care of it.                                    12     The kitchen was totally remodelled, and so
13   Q. I understand. And all I can do is ask you     13     was the kitchenette on the third floor. It
14     about what you know, and right now I can't     14     was an enormous job.
15     ask your son that, so I'm asking you what      15 Q. My question is just relating to the heating
16     you know, and if you don't know something,     16     system itself.
17     then answer that way.                          17 A. I don't know.
18            The time period after 1992, when        18 Q. Okay. Do you know if any radiators were
19     you moved your office out of the home at       19     ever replaced?
20     1347 Summit, did you -- did you maintain any   20 A. Not that I know of.
21     regular occupancy of the home in any way       21 Q. Do you know if any radiators ever
22     after that time?                               22     malfunctioned when you were there?
23   A. Occupancy?                                    23 A. No.
24   Q. Did you continue to use it occasionally for   24 Q. Do you know if there was ever any
25     your office? Did you stay there? Did you       25     malfunction in the heating system when you



                                       Benchmark Reporting Agency
                                             612.338.3376
                                                                                                  Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 7 of 120
                      Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                   Page 22                                               Page 24
 1     were there?                                            1     that responsibility?
 2            By the way, when you were there,                2   A. I did.
 3     when you had your office there, okay, all              3   Q. Do you know if he had the same -- "he"
 4     right --                                               4     meaning your son -- did he have the same
 5   A. No.                                                   5     conversation with his girlfriend?
 6   Q. How about afterwards, are you aware of any            6   A. As far as I know, he gave her permission to
 7     malfunctions in the heating system up to               7     use the premises for business meetings and
 8     even the present time?                                 8     for --
 9   A. No malfunction that I know of.                        9   Q. I'm --
10   Q. And I think I asked you this but I just want         10   A. -- business meetings and for playing the
11     to make sure.                                         11     cello.
12            Since the water damage, discovery              12   Q. What is her name?
13     of the water damage, there have been no               13   A. Jeanine Ferland.
14     repairs to the heating system for any                 14   Q. Spell her last name for me, please.
15     malfunctions; is that right?                          15   A. F-E-R-L-A-N-D.
16   A. Correct.                                             16   Q. Where does she reside, as far as you know?
17   Q. I've been asking you a lot of questions              17   A. In the Schmidt Brewery complex.
18     regarding your knowledge. And I want to ask           18   Q. Down off West 7th in St. Paul?
19     you, when your son became incarcerated in             19   A. West 7th Street.
20     July of 2018 -- and I'll ask this question            20   Q. Do you know how long she has lived there?
21     very vaguely but broadly -- who was in                21   A. I don't know.
22     charge of the place, as you know?                     22   Q. Do you know, did she ever live with your son
23   A. Myself and his then girlfriend.                      23     at 1347 Summit?
24   Q. How were you put in charge of the place, if          24   A. No. She visited, but she did not live
25     you will?                                             25     there.


                                                   Page 23                                               Page 25
 1 A. I visited 1347 Summit numerous times during             1   Q. Do you know how long they have been
 2    the week.                                               2     together -- or they had been together as
 3 Q. My question is: Did you discuss with your               3     girlfriend or boyfriend, or --
 4    son, Aviel, did you discuss with him after              4   A. I don't know.
 5    he was incarcerated who would care for the              5   Q. Pardon me?
 6    place?                                                  6   A. It's not my business.
 7 A. Yes. He does --                                         7   Q. Pardon me?
 8 Q. Just a second. When did you do that?                    8   A. It is not my business. I don't know.
 9 A. When?                                                   9   Q. You don't know?
10 Q. Yes.                                                   10   A. A couple of years or so, up and down.
11 A. While he was at Sherburne County Jail.                 11   Q. As far as you know, they weren't engaged or
12 Q. So that was before he was sent to prison               12     anything; is that correct?
13    where he is now; is that right?                        13   A. Correct.
14 A. Right.                                                 14   Q. So on July 20, 2018, when your son left the
15 Q. Okay. And what did he tell you about what              15     home, as far as you know, no one else was
16    he wanted to do regarding the home that                16     living there; is that right?
17    we're here about today?                                17   A. Correct.
18 A. He wished for me to feed his cat, he wished            18   Q. When did you find out that he would remain
19    for me to make sure that the doors were                19     incarcerated?
20    locked, and that everything was functioning            20   A. July 20th.
21    properly.                                              21   Q. How were you advised of that fact?
22 Q. And did you go ahead and take on that                  22   A. How?
23    responsibility?                                        23   Q. Yes.
24 A. I did.                                                 24   A. I was in court.
25 Q. And did you tell him that you would take on            25   Q. You were at his sentencing?


                                            Benchmark Reporting Agency
                                                  612.338.3376
                                                                                                  Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 8 of 120
                      Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                   Page 26                                                      Page 28
 1 A. Again?                                                   1   Q. And the last name -- or is that her last
 2 Q. Were you at his sentencing or plea                       2     name?
 3    arrangement?                                             3   A. I don't know. I never saw her. I fed the
 4 A. Yes, yes.                                                4     cat only in the morning every morning.
 5 Q. Pardon me?                                               5   Q. The person's name that took the cat then in
 6 A. Yes.                                                     6     September of '18 -- 2018, is Savannah [sic]
 7 Q. Do you know what other family members were               7     her first name -- or his first name or last
 8    there, if any?                                           8     name?
 9 A. My daughter, Paula, was there. There were                9   A. Her first name. I don't know her last name.
10    other people but I don't remember. There                10   Q. But she was a friend of Jeanine's, did you
11    were other family members.                              11     say?
12 Q. Was his girlfriend there?                               12   A. Correct.
13 A. Yes.                                                    13   Q. Do you know if she still has the cat?
14 Q. She was there?                                          14   A. I don't know.
15 A. She was there. Jeanine was there.                       15   Q. All right. Then after the cat moved, what
16 Q. Did any other family members or friends take            16     was the frequency of your visits to the
17    on any responsibility regarding care and                17     home?
18    maintenance of the home after July 20, 2018?            18   A. Well, as I told you before, I was firmly
19 A. Just myself and Jeanine.                                19     attached to the home, I loved that place. I
20 Q. All right. So tell me how you went about                20     had an office there, and it was very
21    looking out for the home after Aviel's                  21     important for me to be helpful to my son.
22    sentencing.                                             22            It was a sacred duty I had to take
23 A. I went there several times a week, sometimes            23     care of his home, so I came to the house
24    every day, sometimes every other day.                   24     four times a week at least, possibly even
25 Q. For what purpose?                                       25     more, including the weekend.


                                                   Page 27                                                      Page 29
 1 A. I take care of the mail, feed the cat, look             1            If I were in the neighborhood, like
 2    for my son's glasses, look for --                       2      at Chico's, or other stores on Grand Avenue,
 3 Q. Say the last one again, look for --                     3      I would stop at the house, even on the
 4 A. Eyeglasses. Are you having trouble hearing?             4      weekend when there was no mail. I was there
 5 Q. You cut out. You said you look for the                  5      very frequently.
 6    mail -- or you worked -- you took care of               6 Q. Pardon me?
 7    the mail and the cat, and you looked for                7 A. I was there frequently.
 8    something, and then you cut out. I couldn't             8 Q. And you said you were attached to the home
 9    hear what you said.                                     9      and you needed to take care of it, but what
10 A. I looked for the titles to his cars.                   10      did you do when you went there other than
11 Q. Did you go over there on such a regular                11      get the mail?
12    basis primarily to feed his cat?                       12 A. I retrieved things, from perishable foods, I
13 A. Primarily to feed the cat. Initially every             13      emptied the freezers, I walked around to
14    day, every morning, the cat had to be fed.             14      make sure that there were no lights on, I
15 Q. And how long did the cat stay there?                   15      made sure that it was comfortably warm when
16 A. Until the end of September.                            16      the cold weather started. I would take off
17 Q. Of which year?                                         17      my coat and walk all over the house.
18 A. 2018.                                                  18 Q. They -- emptying the freezer and taking care
19 Q. Then what happened with the cat?                       19      of the perishable foods --
20 A. A person who was a friend of Jeanine's took            20 A. I'm sorry.
21    the cat to her. She was the one who fed the            21 Q. Emptying the freezer and taking care of the
22    cat in the evenings so she took the cat to             22      perishable foods, of course, would be just a
23    her home.                                              23      one-time thing, correct?
24 Q. What is that person's name?                            24 A. No, I -- I was not sure what to toss and
25 A. Susanna.                                               25      what to keep, so it took some occasional



                                               Benchmark Reporting Agency
                                                     612.338.3376
                                                                                                        Exhibit 1
      CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 9 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                            Page 30                                                        Page 32
 1     repeat performance.                              1 A. Because John Loyear, who is in charge of
 2   Q. What about the mail? Was the mail ever          2    dehumidifying and demolishing what needed to
 3     stopped or forwarded?                            3    be demolished of the walls, suggested that I
 4   A. No. I did not stop the mail. I would open       4    turn it up.
 5     the mail on the premises in the living room.     5          And, subsequently, when he started
 6     I checked the bills that had to be paid          6    working, they were there for a week with
 7     because it was important for me to perform       7    dehumidifiers and fans 24/7, he suggested I
 8     my duty properly.                                8    turn it up to 76 degrees.
 9   Q. Who made the house payments, if there were      9 Q. So did you turn the thermostat up twice,
10     any?                                            10    from 68 to 72 and then --
11   A. Beg your pardon?                               11 A. Correct.
12   Q. Was there a mortgage on the home or was it     12 Q. -- from 72 to 76?
13     paid for?                                       13 A. Correct.
14   A. I can't -- I didn't get it. Please repeat.     14 Q. My question, though, is: Why did you turn
15   Q. Was there a mortgage on the home or was it     15    it from 68 to 72 on November 21, 2018?
16     paid for at this time?                          16 A. It was suggested to me by John Loyear to
17   A. Yes, a small mortgage at the time, which I     17    turn it up.
18     took over the payments of.                      18 Q. So both times you turned it up, the reason
19   Q. Does that continue to today?                   19    you did is because it was suggested to you
20   A. Correct.                                       20    by John Loyear; is that right?
21   Q. What is the balance of the mortgage?           21 A. Correct. It was --
22   A. 20-some. I'm aware only of the monthly         22 Q. Did you ever touch the thermostat on any
23     payments of the mortgage. I checked only        23    other occasion?
24     once, and it might have decreased, but every    24 A. No.
25     month I pay 1,766 and 66 cents.                 25 Q. Did you ever turn off or turn on anything


                                            Page 31                                                        Page 33
 1   Q. What is the balance of the mortgage -- or       1    relating to the heating system other than
 2     did you say you don't know?                      2    what you just described to me?
 3   A. Well, I checked only one time, and it might     3 A. No.
 4     have decreased since then. It's 20-some          4 Q. Pardon me? No?
 5     thousand, something like that.                   5 A. No.
 6   Q. Did you ever do anything to adjust the          6 Q. Do you know anybody else who did?
 7     heating system?                                  7 A. There were technicians working on restarting
 8   A. I'm not sure.                                   8    the boiler -- I can't remember exactly who
 9   Q. You don't know one way or the other?            9    was the one. I'm assuming they dealt with
10   A. I'm not sure, because Jeanine mentioned to     10    the heating system as well.
11     me that when she discovered -- I call it the    11 Q. Is this after or before the flood?
12     flood, it was a flood -- when she discovered    12 A. After.
13     the flood, the next-door neighbor told her      13 Q. Before the flood, do you know anybody who
14     to turn the thermostat up to 68.                14    made any adjustments or did anything to the
15           I thought I did it, but apparently        15    thermostat?
16     I turned it up from 68 to 72.                   16 A. No.
17   Q. When did you do that?                          17 Q. Do you know, from the time you first lived
18   A. On the 21st of November.                       18    there until the time of the flood, if there
19   Q. After the flood, correct?                      19    were ever any other incidents where pipes
20   A. After the flood.                               20    froze in the home?
21   Q. And why did you turn the thermostat up?        21 A. No.
22   A. After the flood, sounds ominous, doesn't it.   22 Q. There was never any reason to unthaw a pipe
23     Ominous, after the flood, yeah.                 23    or a radiator or anything as far as you
24   Q. Yeah, no, my question is: Why did you turn     24    know, correct?
25     the thermostat from 68 to 72?                   25 A. Correct.



                                       Benchmark Reporting Agency
                                             612.338.3376
                                                                                                  Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 10 of 120
                       Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
                 Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                    Page 34                                                     Page 36
 1   Q. Do you know if Aviel has ever described any            1     flood via a text from Jeanine.
 2     type of an incident like that to you where a            2            Is she the one that discovered it,
 3     pipe had froze before the incident -- before            3     as far as you know?
 4     the flood, I mean?                                      4   A. Yes.
 5   A. No.                                                    5   Q. So there wasn't any situation where a
 6   Q. Have you had a discussion like that with his           6     neighbor called, or someone else called you,
 7     former spouse regarding any previous                    7     or Jeanine, and said, here's what's going
 8     incidents relative to pipes freezing?                   8     on?
 9   A. I checked, and the answer is no.                       9            Jeanine was the first person to
10   Q. Who did you check with?                               10     discover it, as far as you know; is that
11   A. Diane Grace.                                          11     right?
12   Q. Did you also check with Aviel on that?                12   A. Yes.
13   A. No, she was in charge.                                13   Q. The purpose for which Jeanine was there that
14   Q. I don't know what you mean by that.                   14     day when she discovered the flood, do you
15   A. Diane took care of everything pertaining to           15     know what it was?
16     the house, very competent.                             16   A. Would you say it again, please.
17   Q. When they were married, you mean?                     17   Q. Sure. Do you know why Jeanine was there
18   A. When they were married.                               18     that day when she discovered the flood?
19   Q. But they had been divorced for some number            19   A. Jeanine did spend time checking on the
20     of years before the flood and before his               20     house. We talked on the phone after July,
21     incarceration, correct?                                21     not as frequently as I came there, but she
22   A. Correct.                                              22     did supervise, and she did check on the
23   Q. As it relates to the heat in the home in              23     house.
24     general, irregardless of whether there were            24           So that was one of the times that
25     any freeze-ups, are you aware ever of any              25     she came over, and then she discovered the


                                                    Page 35                                                     Page 37
 1     issues of there being a problem with heat in            1     flood.
 2     the house?                                              2 Q. As far as you know, was she over at the home
 3 A. Not that I'm aware of.                                   3     on the day she discovered the flood for any
 4 Q. Have you discussed that issue, if you will,              4     specific reason?
 5     with either your son or his former spouse?              5 A. She was there.
 6 A. Which issue?                                             6 Q. I understand. But was she there just for a
 7 Q. Whether or not there were any heating issues             7     general checkup or did she have some
 8     in the home prior to the flood.                         8     specific purpose for being there, whether it
 9 A. No.                                                      9     be checking the mail, or whatever?
10 Q. You did get -- from a history from Aviel's              10 A. I checked the mail. The mail was my job. I
11     former spouse, did you get any kind of                 11     don't know.
12     history from her relative to the heating               12 Q. Well, did Jeanine use the place?
13     system?                                                13 A. Yes.
14 A. She said she had the Snelling Company check             14 Q. What did she use it for?
15     every year, once a year every year.                    15 A. She met businesspeople there, she played the
16 Q. Right. As it relates to when you discovered             16     cello there practicing.
17     the flood, do you remember when that was?              17           Jeanine had a brother who was very
18 A. Jeanine texted me, I believe it was a                   18     sick and she traveled to Michigan
19     Tuesday, on the 20th of November, late in              19     frequently. She also traveled to Paris to
20     the afternoon, like 4:30, 4:40, something              20     perform.
21     like that.                                             21           She's a musician, so when she was
22 Q. What did the text say, if you recall?                   22     not here in St. Paul, I would frequently
23 A. Water dripping from the third floor,                    23     fill out for her, but when she was in she
24     something like that.                                   24     would come to the house whenever she can --
25 Q. All right. And so you found out about the               25     whenever she could.



                                              Benchmark Reporting Agency
                                                    612.338.3376
                                                                                                        Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 11 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                            Page 38                                                Page 40
 1   Q. Okay. My question is: As far as you know,       1             MR. DEGNAN: Do you --
 2     on that day when she discovered the flood,       2             MR. LULIC: There was a question
 3     she was just there for general purposes, she     3     pending, I think. Can you read it back,
 4     was not there for any specific --                4     Kelly.
 5   A. I don't know.                                   5             (Question read back as requested as
 6   Q. Pardon me?                                      6     follows:
 7   A. I don't know.                                   7         "Q. All right. Were you there when he
 8   Q. As far as you know, before July 20, 2018,       8     did that?")
 9     did Jeanine use the place for business           9     BY MR. LULIC:
10     meetings and playing the cello?                 10   Q. By "did that," I mean dealt with the water
11   A. Yes.                                           11     and the electrical.
12   Q. And do you know for a fact that, after         12   A. Again, it's not clear. He turned off the
13     July 20, 2018, that she did indeed use the      13     electricity and the water before I arrived,
14     premises in addition to checking up on it       14     immediately.
15     once in awhile?                                 15   Q. All right. Were you -- was he there when
16   A. I don't know.                                  16     you got there?
17   Q. You said she would use the place for           17   A. Yes.
18     business meetings and playing the cello, and    18             MR. LULIC: All right. We can take
19     you don't know if she actually had business     19     a break now.
20     meetings there after Aviel was incarcerated,    20             MR. DEGNAN: Thank you.
21     do you -- or do you?                            21             (A recess was taken.)
22   A. I'm not sure.                                  22     BY MR. LULIC:
23   Q. Did you and Jeanine ever discuss how the       23   Q. Do you recall --
24     home would be prepared for the upcoming         24   A. I request loud and clear, please, all right?
25     heating season, winter?                         25   Q. Yeah. Do you recall how long Mr. Becker


                                            Page 39                                                Page 41
 1   A. Would you rephrase? I couldn't get it.          1     [sic] stayed after you arrived and were
 2   Q. Sure. Did you and Jeanine ever discuss what     2     advised of the flood by Jeanine?
 3     to do in order to prepare for the upcoming       3            MR. DEGNAN: You mean Bergen, is
 4     heating season, which we call winter around      4     that the one you were asking about?
 5     here?                                            5            MR. LULIC: What's the name --
 6   A. No.                                             6     Bergen, is it Bergen?
 7   Q. Okay. Was that discussed with anyone else       7            MR. DEGNAN: Yes.
 8     by you?                                          8            MR. LULIC: I apologize. I missed
 9   A. Jeanine called Tom, the owner of the next --    9     his last name.
10     it's a dual house, the next part of the         10     BY MR. LULIC:
11     house, to the east of my son's portion.         11   Q. How long did he stay after you arrived?
12            She called him that evening. He          12   A. I don't remember.
13     turned off the electricity and the water,       13   Q. Did he do anything else that night, as far
14     and when I came there, I talked to him --       14     as you know, besides turn off the electrical
15     Tom Bergen is his name.                         15     and the water?
16   Q. What, if anything, did Mr. Bergen do other     16   A. Not that I know of.
17     than shut off the water and the electricity?    17   Q. Did Jeanine contact him to do that?
18   A. I'm not sure.                                  18   A. Yes.
19   Q. All right. Were you there when he did that?    19   Q. Do you know why she would call him? What
20             MR. DEGNAN: Joe, I wonder if we         20     was their relationship or the circumstances
21     could just take a break, too? If you have a     21     involved there?
22     question you want to complete, that's fine,     22   A. Two things: Number one, Tom was a good
23     but maybe we can take a break for her.          23     friend of Aviel's, Tom and Jessica both; and
24             THE WITNESS: Good idea. Thank           24     number two, he was interested in purchasing
25     you.                                            25     Aviel's part of the house.



                                       Benchmark Reporting Agency
                                             612.338.3376
                                                                                            Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 12 of 120
                      Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                   Page 42                                                        Page 44
 1 Q. You say "Aviel's part of the house." What               1   A. I put it down on the calendar when I knew
 2     do you mean by that?                                   2     that Jeanine would be traveling to Michigan
 3 A. It's a dual house, one by the side of the               3     for her brother's -- visiting her brother,
 4     other. The two Butler brothers lived in the            4     but there were other times that I visited
 5     two separate homes, but they were conjoined.           5     the house, which I did not record on the
 6 Q. I see. The next thing that you did, then,               6     calendar, because Jeanine was going to be
 7     once you arrived at the home after you were            7     there.
 8     advised of the flood, was what?                        8   Q. Here's my question: Did you record what you
 9 A. What is the question?                                   9     did on your calendar, or did you put it on
10 Q. What was the next thing you did in response            10     your calendar, like I put your deposition on
11     to the situation that you were advised of             11     my calendar today so I would remember that
12     and then encountered when you arrived at the          12     it would be here and I would be here for
13     home?                                                 13     you?
14 A. Either Jeanine or me -- I'm not sure                   14   A. I put it --
15     which -- turned up the thermostat to 68.              15   Q. Just a second. Did you put it on your
16 Q. Why did you do that, or why did she do that,           16     calendar when it relates to Aviel's house or
17     regardless of who did it?                             17     record it as a history of your activities?
18 A. At Tom's suggestion.                                   18            Do you understand my question?
19 Q. Do you know why Tom made that suggestion?              19   A. No.
20 A. No, and then I called John Loyear.                     20   Q. Here, there's two ways you can use the
21 Q. Let's go back a little bit.                            21     calendar: You can record what you did, or
22           Do you recall or have a record of               22     you can use it as a reminder that, when that
23     when the last time it was you were in the             23     day comes, you need to do something, okay?
24     home before you came upon the flood, or were          24            How were you using your calendar?
25     advised of the flood by Jeanine?                      25   A. Preparing for going there.


                                                   Page 43                                                        Page 45
 1   A. On the 14th, 2018.                                    1 Q. So when you wrote down "Aviel's house" on
 2   Q. What were you doing there on the 14th?                2     your calendar on November 14th, was that
 3   A. The usual thing, checking the mail, opening           3     because you knew that Jeanine was going to
 4     the mail, collecting things in the house.              4     be gone?
 5   Q. What do you mean by that?                             5 A. Correct.
 6   A. There was a bottle of Cognac, for instance,           6 Q. Why, on the other instances where you wrote
 7     that I took home with me; still looking for            7     down "Aviel's house" on your calendar, why
 8     Aviel's glasses, forever looking for; and              8     did you do that?
 9     just walking through the kitchen and the               9 A. Because I knew she was going to be gone, and
10     upstairs.                                             10     I wanted to make sure that I am scheduled to
11   Q. Was there anything specific that you did             11     go to the house.
12     that day relative to the house?                       12 Q. Okay. So you used it as a schedule,
13   A. Don't remember specifics, no.                        13     correct?
14   Q. Do you recall being there on the 14th or do          14 A. Right. She also traveled to Paris to
15     you just remember that from looking at your           15     perform.
16     calendar?                                             16 Q. So when you knew that she was going to Paris
17   A. My calendar.                                         17     to perform, or somewhere else, I assume, you
18   Q. I've looked at your calendar and I have seen         18     would write down "Aviel's house" on your
19     entries where you say "Aviel's house."                19     calendar to correspond with those days; is
20             Did you write down on your calendar           20     that correct?
21     every time you went to Aviel's house, or did          21 A. Right, right, she was gone a lot, so it was
22     you put down Aviel's house as an appointment          22     up to me.
23     you wanted to make?                                   23 Q. Do you have an understanding that the
24   A. Well, it is really complicated.                      24     flooding was caused as a result of the pipe
25   Q. Okay.                                                25     freezing?



                                            Benchmark Reporting Agency
                                                  612.338.3376
                                                                                                        Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 13 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                           Page 46                                                 Page 48
 1   A. I don't know that.                             1   Q. Does the home -- is the home used now since
 2   Q. You don't know one way or another?             2     this incident as it normally would be?
 3   A. Well, John Loyear thought it was --            3   A. Yes.
 4   Q. I'm -- just a second. I don't want you to      4   Q. And there's water running through the pipes,
 5     tell me what John Loyear thought.               5     correct?
 6            I want you to tell me what you have      6   A. Yes.
 7     concluded and then we'll talk about what it     7   Q. There's hot water, correct?
 8     might be based on.                              8   A. I don't know if it's cold or hot. I have
 9   A. I did not know.                                9     three young men living there.
10   Q. Okay. Do you know which pipes were replaced   10   Q. They would have to have hot water, right?
11     and why?                                       11   A. I would think so.
12   A. The pipes --                                  12   Q. Okay.
13   Q. After the loss, after the flood.              13   A. But I --
14   A. What was the addendum to your question,       14   Q. As far as you know, hot water is restored?
15     please?                                        15   A. I'm assuming so.
16   Q. Sure. I'd be happy to repeat it. It's not     16   Q. And heat is restored to the place, correct?
17     a very good question.                          17   A. Oh, yeah.
18            After the flood --                      18   Q. How long have the three young men been
19   A. Yeah.                                         19     living there?
20   Q. -- which pipes, water pipes, pipes that       20   A. October 1, 2019.
21     contained water, were replaced, if you are     21   Q. And are they paying tenants?
22     aware?                                         22   A. No.
23   A. The pipe was replaced on the third floor      23   Q. Pardon me?
24     between the kitchenette and the bathroom.      24   A. No.
25   Q. Do you know what the function of that pipe    25   Q. What are they doing living there?


                                           Page 47                                                 Page 49
 1     was?                                            1   A. They are taking care of the house, they are
 2   A. It was in the wall and I'm assuming it         2     paying the utilities. One of them is the
 3     provided water.                                 3     son of Tom and Jessica Bergen.
 4   Q. Do you know if it was hot water or cold        4   Q. All right. And are the other two friends of
 5     water?                                          5     the son?
 6   A. I do not know.                                 6   A. Yes, the son is Gabriel, and Gabriel and his
 7   Q. What other pipes carrying water have been      7     friends are engineers, and they take care of
 8     replaced, fixed, repaired, since the            8     the house and avoid -- make sure to avoid
 9     incident, since the flood?                      9     squatters.
10   A. Was there a question?                         10   Q. So the only thing they pay are the
11   Q. Yeah.                                         11     utilities, and then, of course, they watch
12   A. What was the --                               12     the house for you, and that's the
13   Q. What other pipes, if any, were replaced       13     arrangement, correct?
14     after the flood -- water pipes, pipes          14   A. Can you sit a little straighter so I can see
15     carrying water?                                15     your lips a little, because you're in the
16   A. I think -- I think, I'm not sure, though, I   16     dark, so I read lips a little.
17     have an image of a pipe that was replaced in   17   Q. That's fine. So the only arrangement, then,
18     what used to be my son's office on the         18     for them to pay to live there, these three
19     second floor.                                  19     young men, is for them to pay the utilities,
20           There was an area in the wall that       20     correct?
21     was exposed, but I'm not sure whether that     21   A. Correct.
22     pipe was replaced.                             22   Q. And then, of course, they also provide you
23   Q. Any other pipes, as far as you know, that     23     with monitoring, watchdog type of service
24     were replaced afterwards?                      24     for the house, correct?
25   A. No.                                           25   A. They don't pay rent.



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                           Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 14 of 120
                     Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
               Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                            Page 50                                               Page 52
 1   Q. I'm just asking you -- I'm just asking you:     1   Q. It was on the first floor. And did you see
 2     What is their contribution in order for them     2     patients there?
 3     to live there?                                   3   A. Yes.
 4             And I think it is paying the             4   Q. And where, then, did the kids who were
 5     utilities and watching the place; is that        5     living there live?
 6     right?                                           6   A. On the third floor, and one person lived on
 7   A. They did some landscaping as well.              7     the second floor.
 8   Q. Anything else?                                  8   Q. The kitchens and stuff that are up there,
 9   A. No.                                             9     for living purposes, obviously, were they
10   Q. Have they done any repairs or upgrading to     10     present when you bought the house
11     the home since they've lived there?             11     originally?
12   A. No.                                            12   A. The kitchenette on the third floor, you
13   Q. Has the damage from the water been repaired    13     mean, is that what you mean?
14     since they lived there?                         14   Q. Well, yeah. And, again, I've been in the
15   A. No.                                            15     house, and I've noticed that there was a
16   Q. Other than the replacements of the pipe, has   16     kitchen, I believe, on the second or third
17     there been any repair work done to the home     17     floor, correct?
18     since the flood?                                18   A. Third floor.
19   A. I'm thinking.                                  19   Q. That's what I was referring to. What's it
20   Q. Take your time.                                20     doing there? Why is it there?
21   A. Well, the young guys, the three engineers,     21   A. Because my son had space on the third floor
22     make sure there is light -- all the lights      22     where he played synthesizer music and
23     are functioning, I don't know if you call it    23     composed some music, and I believe Diane
24     repairs, the lights on the outside of the       24     Grace originally arranged for that
25     house. No, the answer is really no.             25     kitchenette to be installed.


                                            Page 51                                               Page 53
 1   Q. Okay, fine. That's what I needed to know.       1   Q. Who is Diane Grace?
 2             Do you know how many thermostats         2   A. My son's ex-wife.
 3     are in the house that control the heat?          3   Q. So did she --
 4   A. Would you sit straight, please, so I could      4   A. I told you about her.
 5     see your lips, please.                           5   Q. Yeah, I just don't remember all the names.
 6   Q. Sure.                                           6             The -- so the kitchen was installed
 7   A. Thank you.                                      7     on the third floor, as far as you know, when
 8   Q. Do you know how many thermostats there are      8     your son and his former spouse were living
 9     in the home that regulate heat?                  9     there?
10   A. The question being what, please?               10   A. Right.
11   Q. Sure. I'll ask as many times -- sorry.         11   Q. Do you know when that -- when that would
12     I'll ask as many times as I have to.            12     have been approximately?
13             Do you know how many thermostats        13   A. No, I don't. I don't really know. I know
14     there are in the home that regulate heat to     14     it was a tremendous job that they did there
15     the home?                                       15     and a great expenditure, but I don't know
16   A. The one that regulates the heat is on the      16     when it was.
17     first floor. There is another one on the        17   Q. After you sold the house to Aviel -- first
18     third floor that regulates the air              18     of all, was Aviel married when you sold the
19     conditioning only.                              19     house to him? Was he married to her?
20   Q. So the only thermostat that regulates the      20   A. No, but they were engaged.
21     heat is on the first floor; is that right?      21   Q. They were engaged at that time?
22   A. Correct.                                       22   A. I believe so.
23   Q. When you had your office there, did you say    23   Q. And was Diane Grace his only spouse?
24     it was on the third floor?                      24   A. No.
25   A. On the first floor.                            25   Q. Who else was he married to, if you recall?



                                       Benchmark Reporting Agency
                                             612.338.3376
                                                                                           Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 15 of 120
                      Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                     Page 54                                                        Page 56
 1 A. When he was taking -- doing his residency in              1     refurnished properly.
 2    Tulane University in Louisiana, New Orleans,              2            I believe there was some work done
 3    and that was brief, brief.                                3     in the little bathroom, which is adjacent to
 4 Q. Did that -- did his wife ever live at the                 4     Aviel's office on the second floor. I think
 5    home?                                                     5     that's all.
 6 A. No.                                                       6            But as I said, the refurbishing,
 7 Q. Okay. All right. Any other spouses --                     7     remodeling, whatever you want to call it,
 8 A. No.                                                       8     lasted a long time. It was a lot of work
 9 Q. -- that you're aware of?                                  9     done.
10           Any other remodeling that they did                10   Q. Was there any type of remodeling or
11    to the home -- by "they," I mean your son                11     refurbishing that you are aware of relative
12    and his wife -- after you sold it to them --             12     to the heating system?
13    or to him?                                               13   A. Other than what I've already mentioned?
14 A. Your question is what?                                   14   Q. The pumps, yeah, other than the pumps.
15 Q. We talked about the third floor kitchen that             15   A. I don't understand. I don't understand your
16    you think was installed.                                 16     question.
17 A. Yes.                                                     17   Q. Sure.
18 Q. Was there anything else done to the home?                18   A. Sit up, please.
19 A. The kitchen on the first floor was                       19   Q. Anything else, the radiators, the boiler,
20    refurbished completely. It was magnificent,              20     all the things that you need to have to have
21    beautiful. A lot of changes took place in                21     heat in the house, was there any major
22    the house.                                               22     renovations or remodeling or replacements to
23 Q. Any other major remodeling other than the                23     any of the fixtures?
24    kitchen on the first floor and the third                 24   A. No. I would appreciate if you would sit up.
25    floor, which we've already talked about?                 25     It's difficult with faces in the shade.


                                                     Page 55                                                        Page 57
 1   A. The first and the third, and to some extent             1              I'm an old woman, you see, so you
 2     the second. It lasted a long time. Diane                 2     have to accommodate me, okay?
 3     was the general contractor so she saw to it.             3 Q. Do you -- are you able to hear me now,
 4   Q. Can you name for me just the major work that            4     understand me now?
 5     was done other than the kitchen on the third             5 A. Well enough.
 6     floor and the kitchen on the first floor?                6 Q. Good. Do you know if any of the radiators
 7   A. A fence on the west side of the house.                  7     that are in the house ever froze before the
 8     Aviel saw patients there in his office on                8     flood?
 9     the second floor. He was also a                          9 A. I don't know that.
10     psychiatrist.                                           10 Q. Do you know if there's a thermostat on the
11   Q. I understand. Anything else that you can               11     second floor of the home?
12     recall that was a major renovation to the               12 A. I don't know.
13     home?                                                   13 Q. Pardon me?
14   A. I'm sorry, sit up.                                     14 A. I don't remember a thermostat on the second
15   Q. Anything else that you can recall that they            15     floor, just on the first floor.
16     did? By "they," I mean Aviel and his wife.              16 Q. The hot water to the home, was it on at the
17   A. What is your question?                                 17     time of the flood? Was the hot water on, as
18   Q. Any other major remodeling, installation of            18     far as you know?
19     fixtures, that they did to the home after               19 A. As far as I know, yes.
20     you sold it to them?                                    20 Q. Did you use hot water when you were there on
21   A. Fixtures, did you say?                                 21     occasion after Aviel became incarcerated?
22   Q. Yes.                                                   22 A. Well, when I moved out of there, my visits
23   A. Yes.                                                   23     were short. My son and his wife came over
24   Q. What, other than the two kitchens?                     24     to my house because I fed them. They came
25   A. The second floor office was furnished --               25     for dinner, so I did not go there all that



                                             Benchmark Reporting Agency
                                                   612.338.3376
                                                                                                         Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 16 of 120
                       Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
                 Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                    Page 58                                              Page 60
 1    frequently.                                              1     was turned up three times after the flood?
 2            I saw the remodeling and was very                2   A. Correct.
 3    impressed by it, but I did not go there that             3   Q. Once when Mr. Bergen suggested it be done,
 4    frequently. They came over every week.                   4     correct?
 5 Q. After July 20, 2018, when your son went to               5   A. Correct.
 6    prison, did you have occasion to use the hot             6   Q. But you don't remember whether that was you
 7    water at the home?                                       7     or Jeanine, correct?
 8 A. Yes --                                                   8   A. Correct.
 9 Q. What would you --                                        9   Q. And you turned it up in response to
10 A. -- when I washed my hands in the bathroom.              10     Mr. Loyear's response, correct?
11 Q. Any other use of the hot water?                         11   A. Correct.
12 A. No.                                                     12   Q. And you did that twice, correct?
13 Q. Which bathroom would you use when you did               13   A. Correct, to --
14    that?                                                   14   Q. Other than that, do you know of anyone else
15 A. The small bathroom on the west side on the              15     who ever touched that thermostat?
16    first floor. It's kind of like a guest                  16   A. I don't know.
17    bathroom.                                               17           MR. DEGNAN: Object to the form of
18 Q. And the hot water was hot -- or at least hot            18     the question. When you say "ever," do you
19    enough for you to use for washing --                    19     mean that day?
20 A. Right.                                                  20           MR. LULIC: No, that's not what I
21 Q. -- is that correct?                                     21     mean.
22 A. Right.                                                  22     BY MR. LULIC:
23 Q. The -- Jeanine, do you know if she used the             23   Q. The -- just for the record, can you describe
24    hot water in the home?                                  24     who Mr. Loyear is.
25 A. I have no idea.                                         25   A. Mr. Loyear is the president of the company


                                                    Page 59                                              Page 61
 1 Q. Okay. I mean, do you know if anybody was                 1     that is -- you know, I don't remember the
 2    using the house at all after your son was                2     exact name, they do the molishiner [ph]
 3    incarcerated -- after Aviel went to prison?              3     restoration. I had --
 4 A. Of course not.                                           4   Q. All right. You started to tell me something
 5 Q. Why do you say that?                                     5     that I wanted to follow up on.
 6 A. Because I was supervising that house. I was              6   A. Sit back.
 7    there --                                                 7   Q. You talked to me about -- earlier about
 8 Q. Do you know if Jeanine would wash things or              8     Mr. Loyear and what he told you about the
 9    use hot water or anything like that?                     9     pipes.
10 A. I have no idea but I doubt it. She lived in             10             And I wasn't ready to talk to you
11    her apartment.                                          11     about that yet, but what did he say about
12 Q. I think you said that you don't remember if             12     the pipes freezing?
13    it was Jeanine or you that turned up the                13   A. He did not say about the pipes freezing. He
14    heat.                                                   14     said the pipe that is at fault is probably
15 A. Correct.                                                15     the one on the third floor between the
16 Q. But you do know that you turned it up in                16     kitchenette and the bathroom. He did not --
17    speaking with Mr. Lawless, correct -- or was            17   Q. The third floor.
18    it Mr. Loyear --                                        18   A. -- talk about freezing. That's your term,
19 A. Bergen.                                                 19     not his.
20 Q. -- same thing?                                          20   Q. He didn't say anything about freezing?
21 A. Bergen.                                                 21   A. No, he said the problem is probably with
22 Q. Pardon me?                                              22     that pipe.
23 A. Tom Bergen.                                             23   Q. And that was at the third floor?
24 Q. We gotta go back.                                       24   A. Correct. That was the one which was --
25            As far as you know, the thermostat              25   Q. Did it --



                                             Benchmark Reporting Agency
                                                   612.338.3376
                                                                                                  Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 17 of 120
                    Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
              Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                           Page 62                                                 Page 64
 1            MR. DEGNAN: She's not done. Go          1              ERRATA SHEET
 2     ahead.                                         2    Page/Ln   Correction     Reason
 3            THE WITNESS: That was the one that      3    ____________________________________________
 4     was replaced.                                  4    ____________________________________________
 5     BY MR. LULIC:                                  5    ____________________________________________
 6   Q. I understand that.                            6    ____________________________________________
 7            Did the replacement of that pipe        7    ____________________________________________
 8     occur within days, or that day, or how long    8    ____________________________________________
 9     did that take?                                 9    ____________________________________________
10   A. You know, I don't remember that.              10   ____________________________________________
11   Q. Who did it?                                   11   ____________________________________________
12   A. It's in my notes. I think it is the           12   ____________________________________________
13     pipefitter's company, a guy by the name of     13   ____________________________________________
14     Charlie who did it. It was within several      14   ____________________________________________
15     days. It took some time to identify the        15   ____________________________________________
16     location.                                      16   ____________________________________________
17   Q. Do you -- that was in the third floor         17   ____________________________________________
18     kitchen that your son and his wife decided     18   ____________________________________________
19     to put in after you sold the house to them,    19   ____________________________________________
20     correct -- to your son, correct?               20   ____________________________________________
21            MR. DEGNAN: Object to the form of       21   ____________________________________________
22     the question. That's a misstatement of the     22   ____________________________________________
23     evidence.                                      23   ____________________________________________
24            THE WITNESS: I beg your pardon?         24   ____________________________________________
25            MR. DEGNAN: I said it was a             25   ____________________________________________



                                           Page 63                                                 Page 65
 1     misstatement.                                   1     I, DR. MALKA L. GOODMAN, have read this
 2             THE WITNESS: In the wall between        2    deposition transcript pages 1 - 63 and
 3     the kitchenette and the bathroom, in the        3    acknowledge herein its accuracy except as
 4     wall. They had to break the wall to get to      4    noted on the errata sheet.
 5     the pipe, and they found a rusted -- rusted     5
 6     pipe. That was information I got, the pipe      6
                                                       7
 7     was rusted.
                                                            ________________________
 8     BY MR. LULIC:
                                                       8        Signature
 9   Q. What did you say?                              9
10   A. I said rust, rusted pipe.                           ________________________
11   Q. Okay. When Tom suggested you turn up the      10       Notary Public
12     heat, did you ask him why he was making that   11
13     suggestion?                                    12
14   A. No, I did not ask. I just did it.             13
15   Q. All right.                                    14
16             MR. LULIC: That's all I have.          15
17             MR. DEGNAN: We don't have any          16
                                                      17
18     questions. We will read and sign, and waive
                                                      18
19     notice of receipt of the original, and then
                                                      19
20     I think we can go off the record.              20
21             (At 12:05 p.m. the deposition was      21
22     recessed.)                                     22
23                                                    23
24                                                    24
25                                                    25


                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                             Exhibit 1
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 18 of 120
                  Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
            Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.


                                                                                         Page 66

1       STATE OF MINNESOTA
2                        CERTIFICATE
        COUNTY OF WASHINGTON
3
                I, Kelly A. Herrick, hereby
4       certify that I reported the deposition of
        DR. MALKA L. GOODMAN on the 24th day of
5       September, 2020, in Minneapolis, Minnesota,
        and that the witness was by me first duly
6       sworn to tell the truth and nothing but the
        truth concerning the matter in controversy
7       aforesaid;
8               That I was then and there a notary
        public in and for the County of Washington,
9       State of Minnesota; that by virtue thereof I
        was duly authorized to administer an oath;
10
               That the foregoing transcript is a
11      true and correct transcript of my
        stenographic notes in said matter,
12      transcribed under my direction and control;
13             That the cost of the original has
        been charged to the party who noticed the
14      deposition and that all parties who ordered
        copies have been charged at the same rate
15      for such copies;
16             That the reading and signing of
        the deposition was not waived;
17
               That I am not related to any of
18      the parties hereto, nor interested in the
        outcome of the action and have no contract
19      with any parties, attorneys or persons with
        an interest in the action that has a
20      substantial tendency to affect my
        impartiality;
21
               WITNESS MY HAND AND SEAL this 24th
22      day of September, 2020.
23
24      _____________________
          Kelly A. Herrick
25         Notary Public



                                  Benchmark Reporting Agency
                                        612.338.3376
                                                                                   Exhibit 1
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 19 of 120
                 Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                  Page 67

        A          April 21:6,6       basis 27:12      call 31:11 39:4   cold 29:16 47:4   correct 7:23,24
a.m 4:6            area 47:20         bathroom           41:19 50:23       48:8              8:1,3,17,18
able 57:3          arranged 52:24       46:24 56:3       56:7            collecting 43:4     10:4 11:3,4
above-entitled     arrangement          58:10,13,15    called 36:6,6     come 18:2           14:1 15:16
  4:8                26:3 49:13,17      58:17 61:16      39:9,12 42:20     37:24             16:2,10 20:8
accommodate        arrived 40:13        63:3           Capella 2:3       comes 44:23         20:9,21 22:16
  57:2               41:1,11 42:7     beautiful 12:6   care 19:12 23:5   comfortably         25:12,13,17
accuracy 65:3        42:12              54:21            26:17 27:1,6      29:15             28:12 29:23
acknowledge        asked 21:3         Becker 40:25       28:23 29:9,18   commencing          30:20 31:19
  65:3               22:10            bedroom 13:13      29:21 34:15       4:5               32:11,13,21
action 4:8         asking 10:16         13:15            49:1,7          communicate         33:24,25
  66:18,19           19:15 22:17      bedrooms         carrying 47:7       10:12,17 11:8     34:21,22 45:5
activities 44:17     41:4 50:1,1        13:13            47:15           communicates        45:13,20 48:5
addendum           Assignee 1:5       beg 30:11        cars 27:10          11:11,13          48:7,16 49:13
  46:14            assume 45:17         62:24          cat 23:18 27:1    communicati...      49:20,21,24
addition 38:14     assuming 5:2       believe 8:1        27:7,12,13,14     5:10              51:22 52:17
address 4:19         33:9 47:2          15:24 16:22      27:15,19,21     communicati...      58:21 59:15
  6:18 15:15         48:15              16:22 35:18      27:22,22 28:4     10:16             59:17 60:2,4
adjacent 56:3      Assurance 1:8        52:16,23         28:5,13,15      company 1:8         60:5,7,8,10
adjust 31:6        attached 28:19       53:22 56:2     caused 45:24        18:1 19:2,7,9     60:11,12,13
adjustments          29:8             Bergen 39:15     cello 24:11         35:14 60:25       61:24 62:20
  33:14            attorneys            39:16 41:3,6     37:16 38:10       62:13             62:20 66:11
administer           66:19              41:6 49:3        38:18           competent         Correction 7:10
  66:9             authorized           59:19,21,23    Center 2:8          34:16             64:2
admit 6:13           66:9               60:3           cents 30:25       complete 39:22    Correctional
advised 25:21      Auto 1:9           bills 30:6       CERTIFICATE       completely          9:4
  41:2 42:8,11     available 13:16    birth 4:16         66:2              54:20           correspond
  42:25            Avenue 8:6,11      bit 6:13 42:21   certify 66:4      complex 24:17       45:19
affect 66:20         11:16,25 15:2    boiler 33:8      changed 10:20     complicated       cost 66:13
aforesaid 66:7       16:16 18:10        56:19          changes 54:21       43:24           County 23:11
afternoon            29:2             book 12:8        charge 22:22      components          66:2,8
  35:20            Aviel 1:4,5 7:17   born 4:17          22:24 32:1        20:13           couple 25:10
age 4:15             7:22 8:6,11      bottle 43:6        34:13           composed          course 16:8
Agency 1:9           8:13,14,14,19    bought 13:18     charged 66:13       52:23             29:22 49:11
ago 14:6 15:24       8:24 9:1 23:4      13:23 52:10      66:14           concerning          49:22 59:4
ahead 9:17,17        34:1,12 38:20    boyfriend 25:3   Charlie 62:14       66:6            court 1:1,2
  13:9 23:22         53:17,18 55:8    break 39:21,23   check 34:10,12    concluded 46:7      25:24
  62:2               55:16 57:21        40:19 63:4       35:14 36:22     conditioning      current 4:19
air 51:18            59:3             Brewery 24:17    checked 30:6        51:19           currently 6:17
alterations        Aviel's 26:21      brief 54:3,3       30:23 31:3      conducted         cut 27:5,8
  17:12              35:10 41:23      broadly 22:21      34:9 37:10        18:25
ambiguous            41:25 42:1       brother 37:17    checking 36:19    conjoined 42:5           D
  18:22              43:8,19,21,22      44:3             37:9 38:14      consists 11:6     D 3:1
amount 21:11         44:16 45:1,7     brother's 44:3     43:3            contact 41:17     D-A-V-E-R-N
answer 5:18,20       45:18 56:4       brothers 42:4    checkup 37:7      contained           4:23
  6:1,3,7 7:13     avoid 49:8,8       BROWNSON         Chico's 29:2        46:21           damage 18:5
  19:17 34:9       aware 11:17          2:2            children 7:7,14   context 20:23       18:11 22:12
  50:25              14:19 22:6       Buildings 12:7     13:20,21 14:1   continue 13:9       22:13 50:13
anybody 33:6         30:22 34:25      built 15:13        16:4              19:24 30:19     dark 49:16
  33:13 59:1         35:3 46:22       business 24:7    children's        continuous        date 4:15 18:5
apartment            54:9 56:11         24:10 25:6,8     13:13             20:2            daughter 7:17
  59:11            awhile 38:15         38:9,18,19     circumstances     contract 12:19      7:18 11:10,13
apologize 41:8                        businesspeo...     9:23 20:22        66:18             12:23 26:9
apparently                B             37:15            41:20           contractor 17:5   daughter-in-l...
  31:15            back 40:3,5        Butler 42:4      claim 9:25          55:3              20:17,24
APPEARANCES          42:21 59:24                       clarification     contribution      daughters 7:20
  2:1                61:6                    C           18:15             50:2              11:7
appointment        balance 30:21      calendar 43:16   clear 5:23 6:12   control 51:3      Davern 4:20,22
  43:22              31:1               43:17,18,20      6:14 7:11         66:12             4:23 6:18
appreciate         Barely 6:8,10        44:1,6,9,10      15:1 18:19      controversy         15:15
  56:24              6:11,12            44:11,16,21      40:12,24          66:6            day 4:2 26:24
approximately      based 46:8           44:24 45:2,7   clearly 6:15      conversation        26:24 27:14
  14:6 17:2        basement             45:19          coat 29:17          20:23 24:5        36:14,18 37:3
  53:12              16:23 20:18      California 9:5   Cognac 43:6       copies 66:14,15     38:2 43:12



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                             Exhibit 1
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 20 of 120
                 Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                     Page 68

  44:23 60:19      DISTRICT 1:1,1     exchange              31:22,23        froze 33:20        Hassidoff 13:7
  62:8 66:4,22     divorce 16:1         10:24               33:11,13,18       34:3 57:7        hear 5:8 9:9
days 45:19         divorced 15:23     Excuse 4:22           34:4,20 35:8    full 4:13 5:23       27:9 57:3
  62:8,15            15:24 34:19      EXHIBITS 3:4          35:17 36:1,14   function 46:25     hearing 27:4
dealt 33:9         doing 43:2         expenditure           36:18 37:1,3    functioning        heat 34:23 35:1
  40:10              48:25 52:20        53:15               38:2 41:2         23:20 50:23        48:16 51:3,9
deceased 13:8        54:1             exposed 47:21         42:8,24,25      furnished            51:14,16,21
decided 62:18      doors 23:19        extent 55:1           46:13,18 47:9     55:25              56:21 59:14
decreased          Dori 13:7,7        Eyeglasses            47:14 50:18     further 20:7         63:12
  30:24 31:4       doubt 59:10          27:4                57:8,17 60:1                       heating 16:21
Defendants         Dr 1:4,5,18 4:1                       flooding 45:24             G            17:14,16,21
  1:10 2:6           4:7 7:8,10,11           F           floor 13:11,12     Gabriel 49:6,6       18:10,24
Degnan 2:11          65:1 66:4        F 2:6                 13:14,17        gatherings           20:14 21:10
  18:14,21         dripping 35:23     F-E-R-L-A-N-D         16:25 21:13       20:7               21:15,25 22:7
  39:20 40:1,20    dual 39:10 42:3       24:15              35:23 46:23     general 34:24        22:14 31:7
  41:3,7 60:17     duly 4:9 66:5,9    faces 56:25           47:19 51:17       37:7 38:3          33:1,10 35:7
  62:1,21,25       duty 28:22 30:8    fact 25:21            51:18,21,24       55:3               35:12 38:25
  63:17                                  38:12              51:25 52:1,6    girlfriend 22:23     39:4 56:12
degrees 32:8               E          fair 13:18            52:7,12,17,18     24:5 25:3        helped 20:25
dehumidifiers      E 3:1              family 10:1           52:21 53:7        26:12            helpful 28:21
  32:7             earlier 61:7          11:5,6 13:21       54:15,19,24     give 4:15 6:6      hereto 66:18
dehumidifying      easily 16:24          20:6 26:7,11       54:25 55:6,6    glasses 27:2       Herrick 1:24
  32:2             east 39:11            26:16              55:9,25 56:4      43:8               66:3,24
demolished         Economy 1:8        fans 32:7             57:11,15,15     go 9:17,17 13:9    historical 12:7
  32:3               4:25             far 9:2,3 11:8        58:16 61:15       15:18 23:22        12:14
demolishing        eight 15:24           14:19 16:6         61:17,23          27:11 42:21      history 35:10
  32:2             either 35:5           19:10 24:6,16      62:17             45:11 57:25        35:12 44:17
deposition 1:17      42:14               25:11,15        follow 61:5          58:3 59:24       holidays 20:6
  4:1 44:10        electrical 40:11      33:23 36:3,10   follows 4:10         62:1 63:20       Hollister 2:7
  63:21 65:2         41:14               37:2 38:1,8        40:6            goes 19:10           4:3
  66:4,14,16       electricity           41:13 47:23     foods 29:12,19     going 5:1,21       home 1:9 8:19
describe 10:21       39:13,17            48:14 53:7         29:22             6:14 36:7          11:16,22,24
  18:6 60:23         40:13               57:18,19        foregoing            44:6,25 45:3       14:5,9,15,20
described          email 2:5,10          59:25              66:10             45:9,16            14:24,25
  17:22 33:2         10:23            fault 61:14        forever 43:8       good 39:24           15:13,15,17
  34:1             emotionally        fed 27:14,21       form 60:17           41:22 46:17        16:20 19:19
DESCRIPTION          12:4                28:3 57:24         62:21             57:6               19:21 20:8,11
  3:5              emptied 29:13      Federal 9:4        former 34:7        Goodman 1:4,5        23:16 25:15
designed 15:13     emptying 29:18     feed 23:18 27:1       35:5,11 53:8      1:5,18 2:15        26:18,21
detail 18:6          29:21               27:12,13        forwarded 30:3       4:1,7,14 7:2,3     27:23 28:17
Diane 16:12        encountered        fence 55:7         found 35:25          7:7,8,10,11        28:19,23 29:8
  34:11,15           42:12            Ferland 24:13         63:5              7:17,18,19         30:12,15
  52:23 53:1,23    engaged 25:11      File 1:2           four 11:2,3          8:6,11 9:1         33:20 34:23
  55:2               53:20,21         fill 37:23            28:24             16:12 65:1         35:8 37:2
died 6:23,24       engineers 49:7     find 25:18         freeze-ups           66:4               38:24 42:7,13
difficult 56:25      50:21            fine 39:22            34:25           gotta 59:24          42:24 43:7
difficulties 5:3   enormous              49:17 51:1      freezer 29:18      Grace 16:12          48:1,1 50:11
dinner 57:25         21:11,14         finish 5:17,21        29:21             34:11 52:24        50:17 51:9,14
direction 66:12    entries 43:19         6:6             freezers 29:13       53:1,23            51:15 54:5,11
discover 36:10     Ernest 7:2         firmly 28:18       freezing 34:8      Grand 29:2           54:18 55:13
discovered         errata 64:1        first 4:9 13:12       45:25 61:12     great 53:15          55:19 57:11
  31:11,12           65:4                28:7,7,9           61:13,18,20     guess 17:18          57:16 58:7,24
  35:16 36:2,14    establish 13:23       33:17 36:9      frequency          guest 58:16        homes 42:5
  36:18,25 37:3    estate 20:25          51:17,21,25        28:16           guy 62:13          hot 47:4 48:7,8
  38:2               21:4                52:1 53:17      frequently         guys 50:21           48:10,14
discovery          evening 39:12         54:19,24 55:1      10:23,23,24                          57:16,17,20
  22:12            evenings 27:22        55:6 57:15         10:25 21:2              H            58:6,11,18,18
discuss 23:3,4     evidence 62:23        58:16 66:5         29:5,7 36:21    half 6:23            58:18,24 59:9
  38:23 39:2       ex-wife 53:2       fixed 47:8            37:19,22 58:1   HAND 66:21         house 8:5 12:1
discussed 19:6     exact 61:2         fixing 18:17          58:4            hands 58:10          12:3,4,5,9,11
  21:3 35:4        exactly 5:21       fixtures 55:19     friend 27:20       happened             12:12,13,17
  39:7               33:8                55:21 56:23        28:10 41:23       27:19              12:18 13:19
discussion 5:5     Examination        flood 31:12,12     friends 26:16      happy 5:15           18:3 21:2
  34:6               3:2 4:11            31:13,19,20        49:4,7            12:10 46:16        28:23 29:3,17



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                                 Exhibit 1
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 21 of 120
                Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
          Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                   Page 69

  30:9 34:16      instances 45:6     kitchen 21:12     lawsuit 4:25       Loyear's 60:10      31:10 56:13
  35:2 36:20,23   Institution 9:4      43:9 52:16      leak 18:17         Lulic 2:6 3:2     met 37:15
  37:24 39:10     insurance 1:9        53:6 54:15,19   left 25:14           4:12,24 5:6     MetLife 1:9
  39:11 41:25        14:8,11,15,20     54:24 55:5,6    Let's 42:21          18:18,23 40:2   Michigan 37:18
  42:1,3 43:4     intentionally        62:18           letters 10:24        40:9,18,22        44:2
  43:12,19,21        5:25            kitchenette       life 14:3            41:5,8,10       Minneapolis
  43:22 44:5,16   interest 11:22       21:13 46:24     light 50:22          60:20,22 62:5     2:4,9 4:5
  45:1,7,11,18       11:24 66:19       52:12,25        lights 29:14         63:8,16           66:5
  49:1,8,12,24    interested           61:16 63:3         50:22,24                          Minnesota 1:1
  50:25 51:3         41:24 66:18     kitchens 52:8     likewise 5:11             M            2:4,9 4:5,21
  52:10,15        interrupt 6:1        55:24              5:25            M 2:11              7:21 13:1
  53:17,19        involved 12:4      knew 44:1 45:3    lips 49:15,16      Maccabee 2:15       66:1,5,9
  54:22 55:7         16:19 20:10       45:9,16            51:5              7:18 11:15      missed 41:8
  56:21 57:7,24      41:21           know 5:9,14,20    little 42:21       magnificent       misstatement
  59:2,6 62:19    irregardless         6:5 8:7,9,10       49:14,15,16       54:20             62:22 63:1
husband 6:23         34:24             8:23 9:2,3         56:3            mail 10:24 27:1   molishiner
  6:24 14:18,19   Island 9:3           11:9 12:3,14    live 6:20,21         27:6,7 29:4       61:2
                  issue 35:4,6         15:20 16:6,13      12:20,21          29:11 30:2,2    monitoring
        I         issued 14:11         17:18,25           13:21 16:15       30:4,5 37:9       49:23
idea 39:24        issues 35:1,7        18:25 19:3,4       24:22,24          37:10,10 43:3   month 30:25
  58:25 59:10                          19:4,5,11,11       49:18 50:3        43:4            monthly 30:22
identify 62:15            J            19:14,16,16        52:5 54:4       maintain 19:20    monument
IDS 2:8           Jail 23:11           20:13,17        lived 6:22 8:5     maintenance         12:15
image 47:17       Jdegnan@taf...       21:17,18,20        11:17,18          18:24 20:11     morning 5:2
immediate 11:6      2:10               21:21,24 22:9      12:22,23,25       26:18             27:14 28:4,4
immediately       Jeanine 24:13        22:22 24:3,6       13:6,9,14       major 20:13       mortgage
  40:14             26:15,19           24:16,20,21        14:1 15:21        54:23 55:4,12     30:12,15,17
impartiality        31:10 35:18        24:22 25:1,4       16:7 24:20        55:18 56:21       30:21,23 31:1
  66:20             36:1,7,9,13        25:8,9,11,15       33:17 42:4      making 63:12      mother 9:25
important           36:17,19           26:7 28:3,9        50:11,14 52:6   malfunction       move 15:10,12
  12:14 28:21       37:12,17 38:9      28:13,14 31:2      59:10             21:25 22:9      moved 15:11
  30:7              38:23 39:2,9       31:9 33:6,13    lives 16:13        malfunctioned       19:19 20:15
impressed 58:3      41:2,17 42:14      33:17,24 34:1   living 8:10,13       21:22             28:15 57:22
improvements        42:25 44:2,6       34:14 36:3,10      8:15 25:16      malfunctions      music 52:22,23
  17:12,15,20       45:3 58:23         36:15,17 37:2      30:5 48:9,19      22:7,15         musician 37:21
  18:8,16           59:8,13 60:7       37:11 38:1,5       48:25 52:5,9    Malka 1:4,18
incarcerated      Jeanine's 27:20      38:7,8,12,16       53:8              4:1,7,14 65:1          N
  7:23,25 8:7       28:10              38:19 41:14     LLP 2:7 4:3          66:4            N 3:1
  8:12,16,23      Jessica 41:23        41:16,19        location 62:16     marked 3:6        name 4:13,24
  9:1,7,15          49:3               42:19 46:1,2    locked 23:20       married 34:17       7:1 13:2,4,5,7
  10:19 22:19     Jlulic@brown...      46:9,10,25      long 6:17,22         34:18 53:18       15:19 16:11
  23:5 25:19        2:5                47:4,6,23          11:17 12:20       53:19,25          24:12,14
  38:20 57:21     job 21:14 37:10      48:8,14 50:23      14:23 24:20     marry 7:3           27:24 28:1,2
  59:3              53:14              51:1,2,8,13        25:1 27:15      matter 66:6,11      28:5,7,7,8,9,9
incarceration     Joe 4:24 18:15       53:7,11,13,13      40:25 41:11     mean 17:18          39:15 41:5,9
  16:2 20:16        39:20              53:15 57:6,9       48:18 55:2        34:4,14,17        55:4 61:2
  34:21           John 2:11 32:1       57:10,12,18        56:8 62:8         40:10 41:3        62:13
incident 34:2,3     32:16,20           57:19 58:23     look 27:1,2,3,5      42:2 43:5       names 7:15
  47:9 48:2         42:20 46:3,5       59:1,8,16,25    looked 27:7,10       52:13,13          53:5
incidents 33:19   Joseph 2:6           60:14,16 61:1      43:18             54:11 55:16     Nancy 2:14
  34:8            July 8:1,2,16,20     62:10           looking 26:21        59:1 60:19,21   National 12:7
including 28:25     9:7,15 22:20     knowledge            43:7,8,15       meaning 24:4      necessarily
independent         25:14,20           22:18           loss 46:13         medical 12:23       15:18
  14:3              26:18 36:20                        lot 19:8 22:17       12:24           need 44:23
INDEX 3:4           38:8,13 58:5             L            45:21 54:21     meetings 24:7       56:20
information                          L 1:4,18 4:1,7       56:8              24:10 38:10     needed 29:9
  63:6                    K            4:14 65:1       loud 40:24           38:18,20          32:2 51:1
Initially 27:13   keep 17:6            66:4            Louisiana 54:2     members 11:5      Neibergs 2:14
installation        29:25            landscaping       love 12:3            13:21 26:7,11   neighbor 31:13
  55:18           Kelly 1:24 40:4      50:7            loved 28:19          26:16             36:6
installed 16:23     66:3,24          lasted 55:2       Loyear 32:1,16     men 48:9,18       neighborhood
  52:25 53:6      kids 52:4            56:8               32:20 42:20       49:19             29:1
  54:16           kind 35:11         late 35:19           46:3,5 59:18    mention 21:8      nephew 12:25
instance 43:6       58:16            Lawless 59:17        60:24,25 61:8   mentioned           13:2,4,6



                                     Benchmark Reporting Agency
                                           612.338.3376
                                                                                              Exhibit 1
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 22 of 120
                 Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                  Page 70

never 5:25 28:3    old 4:17 57:1      pending 40:3      pointing 17:16      44:1,9,10,14    regarding 5:3
  33:22            ominous 31:22      people 8:5        policy 14:9,11      44:15 62:19       22:18 23:16
New 54:2             31:23              26:10             14:15,20                            26:17 34:7
next-door          once 10:25         perform 30:7      portion 39:11            Q          regardless
  31:13              30:24 35:15        37:20 45:15     possessions       question 5:17       42:17
night 41:13          38:15 42:7         45:17             21:1              5:23 6:4 7:13   Registry 12:7
normally 48:2        60:3             performance       possible 20:6       8:25 9:8        regular 19:21
notary 65:10       one-time 29:23       30:1            possibly 28:24      14:12,13,18       27:11
  66:8,25          open 30:4          period 19:18      practicing          17:9 21:15      regularly 11:8
noted 65:4         opening 43:3         20:3              37:16             22:20 23:3        11:10,11,14
notes 62:12        opportunity        perishable        Premier 1:8         31:24 32:14     regulate 51:9
  66:11              6:6                29:12,19,22       4:25              38:1 39:22        51:14
notice 63:19       opposed 18:17      permission        premises 24:7       40:2,5 42:9     regulates 51:16
noticed 52:15      order 39:3 50:2      24:6              30:5 38:14        44:8,18 46:14     51:18,20
  66:13            ordered 66:14      person 16:6       prepare 39:3        46:17 47:10     related 66:17
November 18:7      original 63:19       27:20 36:9      prepared 38:24      51:10 54:14     relates 34:23
  31:18 32:15        66:13              52:6            Preparing           55:17 56:16       35:16 44:16
  35:19 45:2       originally 52:11   person's 27:24      44:25             60:18 62:22     relating 21:15
number 3:5           52:24              28:5            present 2:14      questions 5:1,7     33:1
  34:19 41:22      Orleans 54:2       persons 66:19       7:22 10:22        5:8,14,20       relationship
  41:24            outcome 66:18      pertaining          22:8 52:10        22:17 63:18       41:20
numerous 23:1      outside 50:24        34:15           president                           relative 34:8
                   owner 39:9         ph 61:2             60:25                   R           35:12 43:12
        O          ownership          phone 2:4,9       pretty 18:19      radiator 33:23      56:11
oath 66:9            11:21              10:22 36:20     previous 34:7     radiators 16:24   remain 14:23
Object 18:21                          physician 7:11    primarily 27:12     21:18,21          25:18
  60:17 62:21             P           picture 12:8,9      27:13             56:19 57:6      remember 17:1
obviously 52:9     p.m 63:21          pipe 33:22 34:3   prior 35:8        rarely 11:12        17:3,4,9 18:3
occasion 10:8      page 3:2             45:24 46:23     prison 9:18       rate 66:14          19:9 26:10
  32:23 57:21      Page/Ln 64:2         46:25 47:17       10:13,14        read 40:3,5         33:8 35:17
  58:6             pages 65:2           47:22 50:16       23:12 58:6        49:16 63:18       41:12 43:13
occasional         paid 30:6,13,16      61:14,22 62:7     59:3              65:1              43:15 44:11
  29:25            PAM/ECW 1:2          63:5,6,6,10     probably 61:14    reading 66:16       53:5 57:14
occasionally       pardon 6:9         pipefitter's        61:21           ready 61:10         59:12 60:6
  19:24              10:10 25:5,7       62:13           problem 35:1      really 17:25        61:1 62:10
occupancy            26:5 29:6        pipes 33:19         61:21             43:24 50:25     reminder 44:22
  19:21,23           30:11 33:4         34:8 46:10,12   pronounced          53:13           remodel 16:20
occupants            38:6 48:23         46:20,20,20       8:14            reason 17:6       remodeling
  15:17              57:13 59:22        47:7,13,14,14   propel 16:23        20:3 32:18        21:11 54:10
occupied 13:12       62:24              47:23 48:4      properly 5:10       33:22 37:4        54:23 55:18
occur 62:8         Paris 37:19          61:9,12,13        23:21 30:8        64:2              56:7,10,22
occurred 16:1        45:14,16         place 21:5          56:1            recall 17:25        58:2
October 48:20      part 39:10           22:22,24 23:6   property 15:1       35:22 40:23     remodelled
office 12:1,2,21     41:25 42:1         28:19 37:12     provide 49:22       40:25 42:22       21:12
  13:11,19,23      parties 66:14        38:9,17 48:16   provided 47:3       43:14 53:25     renovation
  13:24 14:23        66:18,19           50:5 54:21      psychiatrist        55:12,15          55:12
  15:9,11,12,13    party 66:13        Plaintiff 1:6       55:10           receipt 63:19     renovations
  19:19,25         patients 52:2        2:11            public 65:10      recess 40:21        56:22
  20:16 22:3         55:8             played 37:15        66:8,25         recessed 63:22    rent 49:25
  28:20 47:18      Paul 4:20 7:21       52:22           pump 16:23        record 5:5,23     repair 50:17
  51:23 55:8,25      15:2 16:16       playing 24:10       17:22 20:18       42:22 44:5,8    repaired 20:14
  56:4               18:2 24:18         38:10,18          20:20 21:7        44:17,21          47:8 50:13
Oh 48:17             37:22            plea 26:2         pumps 56:14         60:23 63:20     repairs 17:13
okay 4:24 5:12     Paula 2:15 7:18    please 4:13,16      56:14           records 17:6,7      18:16,17 21:9
  9:9,12 10:5        11:15 26:9         5:14,17,22      purchased 12:1    referred 19:6       22:14 50:10
  11:21 18:24      pause 6:2            7:13,16 8:25      12:17,18        referring 15:1      50:24
  21:4,18 22:3     pay 30:25            10:21 11:23     purchasing          52:19           repeat 11:23
  23:15 38:1         49:10,18,19        13:2,4 24:14      41:24           refurbished         30:1,14 46:16
  39:7 43:25         49:25              30:14 36:16     purpose 18:4        54:20           rephrase 5:15
  44:23 45:12      paying 48:21         40:24 46:15       26:25 36:13     refurbishing        8:25 39:1
  46:10 48:12        49:2 50:4          51:4,5,10         37:8              19:8,10 21:9    replace 16:20
  51:1 54:7        payments 30:9        56:18           purposes 38:3       56:6,11         replaced 20:15
  57:2 59:1          30:18,23         PLLC 2:2            52:9            refurnished         20:18,20 21:8
  63:11            Pedro 9:5          point 8:20        put 22:24 43:22     56:1              21:19 46:10



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                              Exhibit 1
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 23 of 120
                 Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                  Page 71

  46:21,23 47:8     55:8 58:2         35:14           stenographic         39:21,23           55:5 61:15,17
  47:13,17,22     says 4:10         sold 12:18 14:5     66:11              40:18 49:7         61:23 62:17
  47:24 62:4      schedule 45:12      14:9,16,21      Stettinius 2:7       50:20 62:9      thought 31:15
replacement       scheduled           53:17,18          4:3              taken 1:24 4:2       46:3,5
  21:9 62:7         45:10             54:12 55:20     stop 29:3 30:4       40:21           thousand 31:5
replacements      Schmidt 24:17       62:19           stopped 30:3       talk 5:16 46:7    three 7:14 11:2
  18:9 50:16      school 12:23,24   son 7:17,22       stores 29:2          61:10,18           11:3 48:9,18
  56:22           se 17:17,19         10:1 11:17      straight 51:4      talked 36:20         49:18 50:21
reported 66:4     SEAL 66:21          12:19,22 14:5   straighter           39:14 54:15        60:1
represent 4:24    season 38:25        14:10,11,16       49:14              54:25 61:7      time 5:16 7:22
request 6:15        39:4              14:21 15:22     Street 2:3,8 4:4   talking 18:15        8:16,20 9:20
  40:24           second 12:16        16:7,8 19:1,7     4:20 6:18          18:16 20:17        10:5,6,14,14
requested 40:5      12:16,23          19:15 20:5        15:15 24:19      technical 5:2        10:22 11:22
reside 7:20         13:11,14 23:8     22:19 23:4      stuff 52:8         technicians          15:4,21 17:24
  24:16             44:15 46:4        24:4,22 25:14   subsequently         18:2 33:7          19:7,18,22
resided 6:17        47:19 52:7,16     28:21 35:5        32:5             tell 23:15,25        20:1,3 22:8
residency 54:1      55:2,9,25         49:3,5,6        substantial          26:20 46:5,6       30:16,17 31:3
resolved 5:3        56:4 57:11,14     52:21 53:8        66:20              61:4 66:6          33:17,18
response 42:10    see 12:9 42:6       54:11 57:23     suggested 32:3     tenants 13:10        36:19 42:23
  60:9,10           49:14 51:5        58:5 59:2         32:7,16,19         13:17 48:21        43:21 50:20
responsibility      52:1 57:1         62:18,20          60:3 63:11       tendency 66:20       53:21 55:2
  23:23 24:1      seen 9:6,14       son's 20:16       suggestion         term 61:18           56:8 57:17
  26:17             10:5 43:18        21:1 27:2         42:18,19         Terminal 9:3         62:15
restarting 33:7   Selby 16:16,17      39:11 47:18       63:13            testifies 4:10    times 5:19 9:19
restoration       sent 23:12          53:2            Suite 4:4          text 35:22 36:1      11:2,3 20:19
  61:3            sentencing        sorry 7:9 10:15   Summit 8:6,11      texted 35:18         20:20 23:1
restored 48:14      25:25 26:2,22     29:20 51:11       11:16,25 15:2    Thank 6:16           26:23 28:24
  48:16           separate 13:16      55:14             18:10 19:20        39:24 40:20        32:18 36:24
result 45:24        42:5            sounds 31:22        23:1 24:23         51:7               44:4 51:11,12
retire 15:9       September         South 2:3,8 4:4   supervise          theirs 13:16         60:1
retrieved 29:12     1:24 4:2,17       4:20              36:22            thereabouts       titles 27:10
return 8:19         27:16 28:6      space 52:21       supervising          18:7            today 8:21,23
Revocable 1:5       66:5,22         span 15:4,6         59:6             thereof 66:9         23:17 30:19
right 6:20 9:14   service 49:23     speak 5:8,14      sure 5:9 9:1       thermostat           44:11
  13:25 14:8      shade 56:25         6:15 8:24         11:24 15:25        31:14,21,25     told 28:18
  19:14 20:5      sheet 64:1 65:4     10:22             16:22 22:11        32:9,22 33:15      31:13 53:4
  22:4,15 23:13   Sheila 7:19       speaking 59:17      23:19 29:14        42:15 51:20        61:8
  23:14 25:16     Sherburne         specific 37:4,8     29:15,24 31:8      57:10,14        Tom 39:9,15
  26:20 28:15       23:11             38:4 43:11        31:10 36:17        59:25 60:15        41:22,23
  32:20 35:16     short 57:23       specifics 43:13     38:22 39:2,18    thermostats          42:19 49:3
  35:25 36:11     show 12:10        Spell 24:14         42:14 45:10        51:2,8,13          59:23 63:11
  39:19 40:7,15   shut 39:17        spend 20:1          46:16 47:16      thing 29:23       Tom's 42:18
  40:18,24        siblings 11:7       36:19             47:21 49:8         42:6,10 43:3    toss 29:24
  45:14,21,21     sic 28:6 41:1     spoken 10:8         50:22 51:6,11      49:10 59:20     totally 21:12
  48:10 49:4      sick 37:18        spouse 34:7         56:17            things 5:4 21:3   touch 32:22
  50:6 51:21      side 42:3 55:7      35:5,11 53:8    Susanna 27:25        29:12 41:22     touched 60:15
  53:10 54:7        58:15             53:23           sworn 4:9 66:6       43:4 56:20      Tower 2:3
  58:20,22 61:4   sign 63:18        spouses 54:7      synthesizer          59:8            transcribed
  63:15           Signature 65:8    squatters 49:9      52:22            think 6:2 17:23      66:12
roof 14:2,3       signing 66:16     St 4:20 7:21      system 16:21         18:18,19        transcript 5:24
room 30:5         simply 9:25         15:2 16:16        17:14,16,21        22:10 40:3         65:2 66:10,11
Rosenthal 7:19    sit 49:14 51:4      18:2 24:18        18:10,25           47:16,16        traveled 37:18
roughly 11:1        55:14 56:18       37:22             20:14 21:10        48:11 50:4         37:19 45:14
running 48:4        56:24 61:6      standpoint          21:16,25 22:7      54:16 56:4      traveling 44:2
rust 63:10        situation 36:5      20:1              22:14 31:7         59:12 62:12     tremendous
rusted 63:5,5,7     42:11           start 5:19 6:3      33:1,10 35:13      63:20              53:14
  63:10           Six 6:23          started 29:16       56:12            thinking 50:19    trouble 27:4
                  Sixth 2:3           32:5 61:4                          third 13:11,17    true 66:11
       S          slowly 6:15       state 4:13 66:1          T             16:25 21:13     Trust 1:5
sacred 28:22      small 30:17         66:9            Taft 2:7 4:3         35:23 46:23     Trustee 1:4
sale 20:25 21:4     58:15           STATES 1:1        take 17:24 21:4      51:18,24 52:6   truth 66:6,6
San 9:5           snail 10:24       stay 19:25 20:2     23:22,25           52:12,16,18     tuck 17:15
Savannah 28:6     Snelling 18:1       27:15 41:11       26:16 27:1         52:21 53:7      Tuesday 35:19
saw 28:3 55:3       19:2,5,6,9      stayed 41:1         28:22 29:9,16      54:15,24 55:1   Tulane 54:2



                                    Benchmark Reporting Agency
                                          612.338.3376
                                                                                             Exhibit 1
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 24 of 120
                  Zoom Deposition of Dr. Malka L. Goodman Goodman - 9/24/2020
            Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                              Page 72

turn 31:14,21       visitation 10:1    32:6 58:4               1          55 6:19
  31:24 32:4,8        10:1            weekend 28:25     1 48:20 65:2      55116 4:21
  32:9,14,17,25     visited 9:18,24    29:4             1,766 30:25       55402 2:4,9
  32:25 41:14         23:1 24:24      went 26:20,23     10:13 4:6
  63:11               44:4             29:10 43:21      1045 4:20                6
turned 31:16        visiting 10:13     58:5 59:3        12 12:3 15:3,5    612.332.4020
  32:18 39:13         44:3            weren't 25:11     12:05 63:21         2:4
  40:12 42:15       visits 28:16      west 24:18,19     13 4:17           612.977.8660
  59:13,16 60:1       57:22            55:7 58:15       1347 8:6,11         2:9
  60:9                                wife 15:23 16:9     11:16,25 15:2   63 65:2
twice 11:1 32:9            W           19:7 20:6          18:10 19:20     66 30:25
  60:12             wait 5:17          54:4,12 55:16      23:1 24:23      68 31:14,16,25
two 11:7,7          waive 63:18        57:23 62:18      14th 43:1,2,14      32:10,15
  13:20 41:22       waived 66:16      winter 38:25        45:2              42:15
  41:24 42:4,5      walk 29:17         39:4             18 28:6           6th 21:6
  44:20 49:4        walked 29:13      wished 23:18      19-cv-1815 1:2
  55:24             walking 43:9       23:18            1929 4:18                7
type 34:2 49:23     wall 47:2,20      witness 4:8       1951 7:6          72 31:16,25
  56:10              63:2,4,4          5:19 6:2         1980 12:2 15:8      32:10,12,15
                    walls 32:3         18:18,19         1992 12:2,18      76 32:8,12
        U           want 15:18         39:24 62:3,24      15:8,9 19:18    7th 21:6 24:18
understand 5:7       22:10,18          63:2 66:5,21       20:8,11,15        24:19
  5:13 7:12 9:8      39:22 46:4,6     woman 57:1
  9:10,11,16         56:7             wonder 39:20             2                 8
  19:13 37:6        wanted 12:13      work 8:9 18:9
                                                        20 8:16,20 9:7    80 2:8 4:4
  44:18 55:11        23:16 43:23       21:9 50:17
                                                          9:15 25:14      8th 2:8 4:4
  56:15,15 57:4      45:10 61:5        55:4 56:2,8
                                                          26:18 38:8,13
  62:6              warm 29:15        worked 14:4
                                                          58:5                   9
understanding       wash 59:8          27:6
                                                        20-some 30:22     91 4:17
  45:23             washed 58:10      working 18:1
                                                          31:4
understands         washing 58:19      32:6 33:7
                                                        2018 8:1,3,4,17
  18:20             Washington        write 43:20
                                                          8:20 9:7,15
understood 6:7       66:2,8            45:18
                                                          18:7 22:20
  6:12              wasn't 36:5       written 5:23
                                                          25:14 26:18
unfortunately        61:10            wrote 45:1,6
                                                          27:18 28:6
  13:8              watch 49:11                           32:15 38:8,13
unhappy 6:13        watchdog                  X
                                                          43:1 58:5
UNITED 1:1           49:23            X 3:1             2019 9:22 10:6
University 13:1     watching 50:5                         21:2,6 48:20
  54:2              water 16:24              Y          2020 1:24 4:3
unthaw 33:22         18:5,11 22:12    yeah 6:25           66:5,22
upcoming             22:13 35:23        31:23,24        20th 8:2 25:20
  38:24 39:3         39:13,17           40:25 46:19       35:19
upgrade 16:21        40:10,13           47:11 48:17     21 32:15
upgrades 18:8        41:15 46:20        52:14 53:5      21st 31:18
upgrading            46:21 47:3,4       56:14           2200 2:8 4:4
  50:10              47:5,7,14,15     year 15:7,7       225 2:3
upstairs 43:10       48:4,7,10,14       27:17 35:15     24 1:24
use 13:19            50:13 57:16        35:15,15        24/7 32:7
  19:24 20:8         57:17,20 58:7    years 4:17 6:19   24th 4:2 66:4
  24:7 37:12,14      58:11,18,24        6:23 11:18        66:21
  38:9,13,17         59:9               12:3 13:10
  44:20,22          way 19:17,21        14:6 15:3,5            3
  57:20 58:6,11      22:2 31:9          15:18,24        3-0 11:19,20
  58:13,19 59:9      46:2               25:10 34:20     30 11:18 14:6
usual 43:3          ways 44:20        young 48:9,18
utilities 49:2,11   we'll 18:6 46:7     49:19 50:21            4
  49:19 50:5        we're 5:9 15:1
                     23:17                              4 3:2
                                            Z
       V            we've 54:25                         4:30 35:20
                                      Zoom 1:17 2:2     4:40 35:20
v 1:7               weather 29:16       4:1
                    week 11:1,1,2                       4800 2:3
vaguely 22:21
virtue 66:9          11:3 23:2                0
                     26:23 28:24                              5
visit 20:5



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                           Exhibit 1
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 25 of 120
               Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
       Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.


                                                                                     Page 1

            UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF MINNESOTA
 --------------------------------------------------------
 Dr. Malka L. Goodman, Trustee
 of the Aviel Goodman Revocable
 Trust, Assignee of Dr. Aviel
 Goodman,

              Plaintiff,

 vs.                  Civil File No.
                     19-CV-1815 PAM/ECW
 Economy Premier Assurance
 Company, and Metlife Auto &
 Home Insurance Agency, Inc.,

              Defendants.

 --------------------------------------------------------



                  Video/Zoom
                 Deposition of
              Dr. Malka L. Goodman
                October 1, 2020
             10:15 a.m. - 11:39 a.m.




 Taken by: Jackie Young, RPR




                             Benchmark Reporting Agency
                                   612.338.3376
                                                                              Exhibit 2
      CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 26 of 120
                             Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                     Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                                       Page 2                                                          Page 4
 1 APPEARANCES:                                                                  1              PROCEEDINGS
 2 TAFT, STETTINIUS & HOLLISTER, LLP                                             2               (Exhibits No. 1 through 9 marked for
   2200 IDS Center
 3 80 South Eighth Street                                                        3     identification)
   Minneapolis, Minnesota 55402                                                  4               THE VIDEO/ZOOM DEPOSITION OF
 4 jdegnan@taftlaw.com
                                                                                 5     DR. MALKA L. GOODMAN, was taken on this 1st day
   nneibergs@taftlaw.com
 5                                                                               6     of October 2020, commencing at the hour of
   By: Mr. John M. Degnan, Esquire                                               7     approximately 10:15 a.m., pursuant to NOTICE:
 6     Appeared in person
       For the Plaintiff                                                         8               VIDEOGRAPHER: Good morning. We are
 7                                                                               9     on the record. Today's date is October 1, 2020,
 8 BROWNSON, PLLC                                                               10     and the time is 10:15 a.m.
   4800 Capella Tower
 9 225 South Sixth Street                                                       11               This is the videotape deposition of
   Minneapolis, Minnesota 55402                                                 12     Dr. Malka L. Goodman in the matter of Dr. Malka
10 Jlulic@brownsonpllc.com                                                      13     L. Goodman, et al, versus Economy Premier
11 By: Mr. Joseph F. Lulic
       Appeared via Zoom                                                        14     Assurance Company and MetLife Auto & Home
12     For the Defendants.                                                      15     Insurance Agency; Case No. 19-CV-1815-PAM/ECW,
13
                                                                                16     filed in the United States District Court,
14 ALSO PRESENT: Nancy Neibergs, Paralegal, Taft,
              Stettinius & Hollister; Paula Goodman                             17     District of Minnesota.
15            MacCabee; and Steve Smith, Videographer.                          18               The court reporter's name is
16
                                                                                19     Jackie Young. My name is Steven Smith, the
17
18                                                                              20     legal videographer. We are with Benchmark
19                                                                              21     Reporting Agency.
20
21                                                                              22               Would the attorneys present please
22                                                                              23     introduce themselves.
23                                                                              24               MR. DEGNAN: I'm John Degnan, and I
24
25                                                                              25     represent Dr. Goodman in her capacity for her


                                                                       Page 3                                                          Page 5
 1                       INDEX                                                  1      son and the home. I represent Aviel Goodman.
 2                                                PAGE:                         2                MR. LULIC: Joseph Lulic on behalf
 3 TITLE.............................................     1                     3      of Economy Premier.
 4 APPEARANCES.......................................              2            4                VIDEOGRAPHER: Thank you very much.
 5 INDEX.............................................     3                     5      The court reporter will now swear in the witness
 6 EXAMINATION BY:                                                              6      and then we can proceed.
 7      MR. DEGNAN.....................................            5            7               DR. MALKA L. GOODMAN,
 8      MR. LULIC......................................       39                8           having been first duly sworn,
 9 EXHIBITS MARKED:                                                             9               testified as follows:
10 No. 1.............................................     7                     10                 EXAMINATION
11 No. 2.............................................   11                      11   BY MR. DEGNAN:
12 No. 3.............................................   11                      12   Q. Okay. Could you please state your -- could you
13 No. 4.............................................   11                      13     please state your name for the record?
14 No. 5.............................................   17                      14   A. Malka L. Goodman.
15 No. 6.............................................   26                      15   Q. And what is your current address?
16 No. 7.............................................   30                      16   A. 1045 South Davern Street, St. Paul, Minnesota
17 No. 8.............................................   30                      17     55116.
18 No. 9.............................................   30                      18   Q. And I understand that you are a medical doctor?
19 OBJECTIONS BY MR. LULIC: 10, 13, 14, 18, 26, 27, 28,                         19   A. Correct.
20 30, 31, 32, 33, 34                                                           20   Q. Okay. Dr. Goodman, can you just briefly explain
21 OBJECTIONS BY MR. DEGNAN: 40, 41, 42, 43                                     21     what your practice was as a physician?
22 VERIFICATION......................................          48               22   A. I was an adolescent and child psychiatrist. I
23 REPORTER'S CERTIFICATE............................                  49       23     practiced in the City of St. Paul as a private
24 *Original transcript and exhibits are in the custody of                      24     practitioner for 35 years. Prior to that, I was
25 Mr. Degnan.                                                                  25     what we called, at the time, a general



                                                              Benchmark Reporting Agency
                                                                    612.338.3376
                                                                                                                            Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 27 of 120
                         Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                 Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                         Page 6                                                             Page 8
1      practitioner for about seven years. I --                   1      she was in medical school; my nephew Dory, while
2    Q. And --                                                    2      he was at the University of Minnesota, occupied
3    A. I retired in 1998.                                        3      the house. I also had tenants while my office
4    Q. And tell us about your family. Were you married           4      was in the first floor. My tenants were on the
5       and do you have children?                                 5      second and third floor.
6    A. I am widowed for the past six and a half years.           6                 The house was always occupied.
7      I have three children, a son and two daughters.            7      When the children were in school, they were
8    Q. And what are their names?                                 8      under my roof and not under my roof. It was
9    A. My son's name is Aviel. My daughter's name is             9      very convenient, and it enhanced the value of
10     Paula. My daughter's name is Sheila.                       10     the house for me. I loved that house.
11   Q. And can you tell us what -- what they did for a           11   Q. And in 1992, did you sell the home?
12      living or what they do for a living?                      12   A. In 1992, I sold the house to my son, who was in
13   A. Aviel was a psychiatrist with analytical                  13     the practice of psychoanalysis. He had an
14     training for -- for about 30 years. Paula                  14     office on the second floor and he lived also in
15     MacCabee is a Yale graduate lawyer practicing in           15     the house at that time.
16     St. Paul. She's married and has three children.            16   Q. And so there are apartments on the second and
17               Sheila Goodman Rosenthal is a                    17     third floor?
18     physician, OB/GYN, practicing in Minneapolis.              18   A. By that time, in '92, the tenants had departed
19     She also has three children.                               19     already, and the house was owned and inhabited
20   Q. And we're here about the case involving a home            20     by my son, and subsequently my son and his wife.
21      on Summit Avenue. What's the address of that              21   Q. Did he have an office or offices in the home on
22      home?                                                     22     various floors?
23   A. 1347 Summit Avenue.                                       23   A. Yes. He had an office on the second floor on
24   Q. And what is your connection? Did you ever                 24     the northwest corner.
25      purchase the home at some point?                          25   Q. What about the third floor?



                                                         Page 7                                                             Page 9
1    A. I purchased the home in 1980 and practiced in              1   A. The third floor was a fascinating part of the
2      the home until 1992.                                        2      house. It is very beautiful and it was my
3    Q. And I'm going to hand you what's been marked as            3      daughter-in-law's at the time studio. It was
4       Exhibit 1.                                                 4      furnished specifically as an artist studio. She
5    A. Thank you.                                                 5      worked there.
6    Q. The first page is entitled St. Paul's Historic             6                There was also a small space on
7       Summit Avenue, and the next page attached to it            7      the third floor dedicated to Aviel's, my son
8       has a picture of a home.                                   8      Aviel's music. He had a synthesizer there, and
9    A. Correct.                                                   9      he played and composed music there. And there
10   Q. Is this -- is this the home on 1347 Summit?               10      was a kitchenette also on the third floor.
11   A. That is the home that I purchased in 1980.                11   Q. And is -- is he still the registered owner,
12   Q. All right. Tell us more about the home then.              12      then, as of, let's say, 2018?
13   A. The home is on the National Registry of                   13   A. Yes, he is still the owner.
14     Historical Building. It was built in 1900.                 14   Q. And have you checked on what, if any,
15     It's a magnificent mansion. It was built for               15      improvements were made by Aviel since he had
16     the two brothers, Butler by name. The one that             16      bought the house up to the present?
17     I purchased was occupied by the Minnesota                  17   A. Since 1992, when he bought the house on a
18     Supreme Court judge by the name of Butler. It              18      contract, there is a whole sheet of
19     was subsequently used as a place of business for           19      improvements -- I got the information from
20     Summit wedding entertainment.                              20      him -- that he made on the house to the cost of
21               When I purchased it, I bought it                 21      hundreds of thousands of dollars. I can read it
22     for the purpose of having my office there. I               22      to you if you wish.
23     did not live there. My children, at one time or            23   Q. Yeah. Why don't you quickly go through the list
24     another, lived in the house. My son, while he              24      of all of the improvements that were --
25     was in medical school; my daughter Sheila while            25   A. Well --



                                               Benchmark Reporting Agency
                                                     612.338.3376
                                                                                                                Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 28 of 120
                          Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                  Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                          Page 10                                                        Page 12
 1   Q. -- made in that home as of --                               1                 MR. LULIC: I don't have them
 2                   MR. LULIC: Just a second. Before               2      marked.
 3       the witness does that, I object because she                3                 MR. DEGNAN: Okay. All right. So
 4       indicated that someone else told her that, and             4      that --
 5       so it's obviously hearsay and lacks foundation.            5                 MR. LULIC: They weren't marked when
 6   Q. Okay. Did what you learn verify what you knew               6      I got them.
 7       about the home, too, as you observed it?                   7                 MR. DEGNAN: Okay. I thought they
 8   A. Would you repeat?                                           8      were. Revocable trust. Exhibit 3 is the
 9   Q. Yes. What you learned from Aviel, did that                  9      assignment of insurance claim proceeds, and
10       verify what you knew about the home --                     10     Exhibit 4 is the power of attorney.
11   A. Yes.                                                        11                MR. LULIC: All right.
12   Q. -- as well --                                               12                MR. DEGNAN: Okay.
13   A. Yes.                                                        13   A. Correct. Yes.
14   Q. -- and what you observed?                                   14   Q. And Aviel, is he even in the state at this point
15   A. I knew that the roof was replaced, that all the             15     in time?
16       windows were replaced, that the pump in the                16   A. No, he's out of state.
17       basement that pumped water to the third floor              17   Q. Okay. And can you explain, first, Exhibit 2,
18       radiators were replaced repeatedly, several                18     identify that for the record. What is that?
19       times. That the floors were exposed. I knew                19   A. It is Aviel Goodman revocable trust agreement.
20       that. I saw it. Wall-to-wall carpeting was                 20   Q. And under that agreement can you tell us whether
21       ripped off and the floors were finished. All               21     or not you are listed?
22       the woodwork -- And I could see that. All the              22   A. I am the guarantor and the trustee.
23       woodwork was newly shellacked and -- and                   23   Q. Okay. And let's go to Exhibit 3.
24       refurbished.                                               24   A. I beg your pardon?
25   Q. Okay. Anything else?                                        25   Q. Let's go to Exhibit 3, the assignment of



                                                          Page 11                                                        Page 13
 1   A. Some old -- a couple of old radiators, and I saw            1      insurance claim proceeds.
 2     that myself, were replaced, and the electrical               2    A. Yes.
 3     system was enhanced from 100 ohms to 200 ohms.               3    Q. And this is an assignment and it assigns from
 4     That's about it.                                             4      Aviel to this revocable trust the insurance
 5   Q. All right.                                                  5      claim proceeds?
 6   A. There were major, major rebuilding, tuck                    6    A. Right.
 7     pointing, replaced tiles and bricks in the                   7    Q. And what's the title of this document at the
 8     chimney. You know, this is just about the major              8      top?
 9     part of the work. There might be other things                9    A. Assignment of insurance claim/proceeds.
10     that I don't recall.                                         10   Q. All right. And then let's go to the -- the last
11   Q. Thank you. And, you know, I know that you are               11     exhibit we've handed to you. I think it's
12     the named plaintiff here, and I wanted to go                 12     Exhibit 4.
13     over the documents that explain why you are                  13   A. Correct.
14     the -- the plaintiff.                                        14   Q. And --
15   A. Well --                                                     15   A. This is statutory short form power-of-attorney,
16   Q. And just a minute. So I'm going to give you                 16     Minnesota Statutes Section 523.23.
17     Exhibits 2, 3, and 4. And then I'll have some                17   Q. And can you tell us what the statutory
18     questions.                                                   18     power-of-attorney does? Who does it give power
19   A. All right.                                                  19     from and who to?
20                MR. LULIC: Could I be enlightened                 20   A. It permits me to handle all of my son's
21     as to what Exhibits 2, 3, and 4 are?                         21     financial and statutory interests.
22                MR. DEGNAN: Yeah. We'll identify                  22   Q. And if you go to Page 3, was that -- can you
23     them, but they are -- Exhibit 2 is the revocable             23     tell us the date that that document was signed
24     trust agreement. I think you did get those                   24     in front of a notary?
25     yesterday, didn't you, Joe?                                  25                MR. LULIC: Object on foundation.



                                                Benchmark Reporting Agency
                                                      612.338.3376
                                                                                                                 Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 29 of 120
                          Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                  Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                     Page 14                                                              Page 16
 1                MR. DEGNAN: I'm just asking what              1      came there to practice. And she accepted
 2      the document reflects.                                  2      willingly and reasonably and promised to help
 3                MR. LULIC: Well, it speaks for                3      me to take care of the house.
 4      itself, so I object on that basis.                      4   Q. What is -- what is her name?
 5   A. Shall I answer?                                         5   A. Her name is Jeanine Ferland.
 6   Q. Go ahead, yes.                                          6   Q. And do you know whether or not she frequently or
 7   A. The document indicates that I'm an                      7      regularly visited the home to check on it?
 8      attorney-in-fact.                                       8   A. Well, I know that.
 9   Q. And at the bottom what's the date that it was           9   Q. How do you know?
10      signed?                                                10   A. Well, we talked on the phone frequently. We
11   A. The 6th of December 2018.                              11      talked about the cat. Aviel had a cat. The cat
12   Q. And is it still in effect as of this time?             12      had to be fed and taken care of. We shared this
13   A. Yes, it is.                                            13      responsibility. I would feed the cat in the
14   Q. Okay.                                                  14      morning, every morning, and she or her woman
15   A. It is notarized and it is still in effect.             15      friend would come in the afternoon to feed the
16   Q. And since Aviel is no longer in the state and          16      cat.
17      cannot take care of his home, did he -- were you       17                 Also we talked about her brother,
18      requested to take care of the home for him?            18      who was ill in Michigan, and I kept abreast of
19   A. When Aviel left the home on July 20, 2018, he          19      his medical status.
20      requested me and his then girlfriend to take           20   Q. And at some point did someone else take the cat?
21      care of the home, to see to it that everything         21   A. Yes. At the end of September, Suzanna, who was
22      was in order.                                          22      Jeanine Ferland's friend, took the cat because
23                 I had a -- still do have a strong           23      for her it was too onerous to come to the house
24      attachment to the house. It is beautiful. I            24      every evening. So she took care of the cat.
25      lived there, practiced there. I didn't live,           25   Q. And after the cat was gone, do -- can you tell



                                                     Page 15                                                              Page 17
1      but I practiced there 12 years. All my work was         1       us whether or not, first of all, Jeanine Ferland
2      done there. My children lived there. It was             2       continued to come to the home on a regular
3      very important to me.                                   3       basis?
4                 I also love my son very much, and            4    A. When -- she came to the home whenever she was in
5      any care that I was asked to take of the house          5      town. She was a performer and she traveled to
6      was done as a labor of love. I'm very invested          6      Florida and to Paris, and she also traveled to
7      emotionally, financially, and in every which way        7      her brother -- sick brother's bedside.
8      in that house.                                          8                 So she was not there as frequently
9    Q. Okay. You were fine with accepting that request        9      as I was. Whenever she was out of town, I made
10     to take care of the home?                               10     sure to make arrangements to be available and to
11   A. I was very happy to be able to take care of the        11     go and visit my son's house.
12     home.                                                   12   Q. And I want to show you and identify for the
13   Q. Did you believe that Aviel's request was               13      record our next exhibit, Exhibit 5, I believe.
14     reasonable to --                                        14   A. Oh, yeah.
15   A. Very reasonable.                                       15   Q. Could you please identify this Exhibit 5 for the
16   Q. And you also mentioned that his girlfriend was         16      record?
17     also requested to help.                                 17   A. This is a copy of my calendar of July 2018.
18   A. She was also requested to come from time to            18   Q. And when does it -- This particular part of
19     time. She would meet business people there              19      the calendar, when does it end, then, the last
20     because she lived in rather cramped quarters            20      page?
21     and the house was magnificent and a very                21   A. Well, I haven't looked at it for -- for a while.
22     appropriate place to find and -- and make               22     I -- I see that I indicated here times that I
23     business appointments.                                  23     knew that Jeanine would be out of town and that
24                She also came there to -- She was            24     I would be visiting the house and taking care of
25     a performer on the cello, classical cello. She          25     the house.




                                                Benchmark Reporting Agency
                                                      612.338.3376
                                                                                                                 Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 30 of 120
                          Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                  Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                       Page 18                                                           Page 20
1    Q. But this goes through November, then, of 2018,            1      week. I took care of the mail. I took care of
2      this particular part of the calendar?                      2      looking for specific documents that I needed,
3    A. Yes.                                                      3      such as the car titles, the titles -- the titles
4    Q. And --                                                    4      for -- for the cars that I intended to sell. I
5    A. Yes, I see November. Yeah. I indicated the                5      was also looking for Aviel's medical records. I
6      times that I made sure to be there. I also came            6      was looking for Aviel's sunglasses. I was
7      to the house when I was in the neighborhood,               7      looking for Aviel's black-rimmed glasses. I
8      like Chico's or -- or Whole Foods or whatever.             8      took all sorts of items from his house to my
9      I would come to the house just to make sure that           9      house.
10     everything was all right in addition to what's            10   Q. And when you would go to the home, would you
11     in the calendar.                                          11      typically stay on the first floor or would it
12   Q. Okay. On the calendar -- For example, let's go           12      also include going to the second and third
13     to November. There's a note on November 12th.             13      floors?
14     It says AM 13 --                                          14   A. Oh, yes, I had to go all over the house. Aviel
15               MR. LULIC: Just a second. Just a                15      had a little office, as I indicated before, with
16     second. If the -- the exhibit hasn't been                 16      a synthesizer and -- and other details on the
17     offered into evidence yet --                              17      third floor. I had to look there. He also had
18               MR. DEGNAN: All right.                          18      a bedroom on the second floor, and the medical
19               MR. LULIC: -- and I object to it as             19      records were on the landing of the second floor.
20     hearsay.                                                  20      So I -- I was all over the house.
21               MR. DEGNAN: All right. I offer all              21   Q. And I think you mentioned --
22     of these exhibits, Exhibits 1 through 5.                  22   A. And the basement as well.
23               MR. LULIC: You can offer them one               23   Q. Okay. And -- Excuse me. You mentioned the
24     at a time if you want, but I object to all of             24      first floor. Is that where you would then
25     them as being irrelevant and hearsay.                     25      typically go through all of the mail too?



                                                       Page 19                                                           Page 21
 1                MR. DEGNAN: All right. So be it.                1   A. Yes. I would pick up the mail, sit down in the
 2   BY MR. DEGNAN:                                               2     living room, which was on the first floor. I
 3   Q. On Exhibit 5, go to November 12th.                        3     would remove my coat and gloves when it was cold
 4   A. Yes.                                                      4     enough to wear outdoors, but I was comfortable
 5   Q. There's a en -- I've got a question about the             5     enough in the house to not need my coat. And I
 6      meeting of an entry. It says on November 12,              6     would sort the mail and take to my home only
 7      a.m., 1347 Summit.                                        7     that which was relevant and required some
 8   A. Right.                                                    8     activities, such as bills and so on.
 9   Q. Would that -- What would that be an indication            9   Q. And -- Excuse me. As -- as we sit here today,
10      of?                                                      10     do you recall whether there was one or more
11   A. That would be an indication that I made sure to          11     thermostats in the home?
12     be there in the morning at 1347 Summit.                   12   A. There was one on the first floor and one that I
13   Q. All right. And then on the 14th there's a                13     did not remember clearly in my son's bedroom on
14      different entry. It says Aviel's --                      14     the second floor. I -- I did not have anything
15   A. Aviel's house, yes.                                      15     to do with that one on the second floor, so I
16   Q. What does that mean?                                     16     was not too sure about its presence there.
17   A. It means that I made sure to make time to be             17   Q. During these visits you had at the home, did you
18     there specifically knowing that Jeanine would             18     ever have to adjust the temperature?
19     not be available.                                         19   A. Yes. The temperature, I'm not sure originally,
20   Q. Okay. Can you tell us, then, whether you would           20     whether it was Jeanine or myself, that jacked up
21      visit the home more often than shows up on the           21     the temperature to 68 degrees, but I turned it
22      calendar?                                                22     up to 72 as well.
23   A. Oh, yes. I --                                            23   Q. Okay. Is this before or after the event that
24   Q. Why? Why?                                                24     we're going to get to, the --
25   A. I would visit the home four or five times a              25   A. After the event.




                                                  Benchmark Reporting Agency
                                                        612.338.3376
                                                                                                               Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 31 of 120
                        Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                       Page 22                                                          Page 24
1    Q. Okay. And on November 20th, I understand there            1   Q. Did you then go over to the home that day?
2      was an event that, I think --                              2   A. Oh, yes. Oh, yes. I --
3    A. That we call the flood.                                   3   Q. What time -- approximately what time did you get
4    Q. That you call the flood. Okay. Up until that              4      that text or did you hear from Jeanine about
5      time, was it necessary, when you would visit the           5      this?
6      home these multiple times a week, to adjust the            6   A. Well, it was about 4:30, 4:40, something like
7      temperature on the thermostat?                             7      that.
8    A. No.                                                       8   Q. P.m.?
9    Q. And did you, while you were there, typically use          9   A. P.m.
10     the facilities and determine whether or not the           10   Q. And do you recall approximately when you went
11     hot water was working and the cold water was              11      over to the home, when you got there?
12     working?                                                  12   A. Right away. Immediately.
13   A. Oh, oh, yes. I used the bathroom on the first            13   Q. And what did you find when you got there?
14     floor on the west side. I'm very sensitive to             14   A. I was horrified. Water was dripping. The house
15     cold water. There is a hot water faucet and a             15      was dark because Jeanine had enough sense to
16     cold water faucet. The left one was the hot               16      call Aviel's friend, the next door neighbor.
17     water faucet, which I used to wash my hands as            17      It's a dual house. His name is Tom Burgin. So
18     necessary. The hot water was functioning                  18      Jeanine called Tom. Tom came over.
19     properly.                                                 19                By the way, Tom is interested in
20   Q. And before November 20th, was there ever any             20      purchasing that -- Aviel's part of the house.
21     leaks in the home, water?                                 21                And he turned off the water and he
22   A. Not that I know of. No leaks.                            22      turned off the electricity because she told me
23   Q. And it looks like, at least according to the             23      she smelled something funny.
24     calendar, we know that you had an entry of                24   Q. Do you remember anything else that you saw that
25     visiting the home on the 14th of November.                25      night as you toured the home?



                                                       Page 23                                                          Page 25
1    A. Yes.                                                      1   A. Well, I called John Loyear, who is a mitigator
2    Q. Is there anything unusual you recall about that           2     of Disaster Restoration. He has a company
3      visit versus all of the others or was it typical           3     called Disaster Restoration. I had had dealings
4      as far as you recall?                                      4     with him, interestingly enough, just the
5    A. I don't recall anything unusual. It was just              5     previous day in my own home on Davern Street.
6      the same as any other visit.                               6               I talked to him about what I found
7    Q. And as far as you know, since you had owned the           7     and made an appointment with him to come over
8      home in 1980, was there ever any problem with              8     on the 21st of November. I believe it was in
9      water leaks in the home?                                   9     the morning.
10   A. I had no problem during the 12 years I occupied          10   Q. So that was the following day he was to come
11     the first floor. I did install a pump in the              11     over?
12     basement to push the water up from the lower              12   A. The following day. The flood was on the 20th of
13     levels to the third floor radiators. So there             13     November, and John Loyear came over on the 21st,
14     was a pump operating in my time.                          14     a.m.
15   Q. And on November 20th, did you get any messages           15   Q. And what did he do that day, if you recall?
16     from Jeanine Ferland about a problem with the             16   A. Well, he was very knowledgeable and proficient
17     home --                                                   17     in mitigating any damage that was caused. The
18   A. Yes.                                                     18     main idea was to prevent mold from forming. He
19   Q. -- on Summit?                                            19     brought in, to every level of the house,
20   A. She -- I think she texted me rather than called          20     dehumidifiers, enormous ones, and large fans.
21     me telling me that she heard water gushing from           21     It kept on working 24/7 to dry up the house.
22     the third floor through the second onto the               22               He also suggested to me to push up
23     first floor. There was a big flood, as we                 23     the temperature to 76 degrees. I'm not sure if
24     called it, which she tried to mop up                      24     he told John or Chad. I also called Snelling
25     unsuccessfully.                                           25     Company, a heating and air-conditioning company,




                                               Benchmark Reporting Agency
                                                     612.338.3376
                                                                                                              Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 32 of 120
                         Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                 Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                         Page 26                                                       Page 28
1      whom I have employed for many, many years, and               1      understood the steps that he was taking to
2      I called the same morning.                                   2      mitigate the damages?
3    Q. What was the reason that you were -- you                    3   A. Oh, yes, indeed. I talked to him and I talked
4      understood that would be --                                  4      to his foreman, Gary, every time I was in the
5    A. Well, we had --                                             5      house.
6    Q. -- to turn up the temperature?                              6   Q. And can you tell us whether or not this
7    A. It was -- I was told that it would --                       7      Exhibit 6 is consistent with what you learned
8                MR. LULIC: That's hearsay.                         8      the steps were that he was taking to mitigate
9    Q. What did you understand as to the reason why you            9      the damage done?
10     had to turn up the temperature? What was your               10               MR. LULIC: Object on foundation and
11     understanding?                                              11      hearsay.
12   A. Because it would mitigate the formation of mold            12   A. I saw it. That's what was happening. There's
13     in the house.                                               13      no question about it. Obvious.
14   Q. Did you follow that direction or suggestion?               14   Q. And --
15   A. Yes, I did.                                                15   A. They did all these things.
16   Q. And I'm going to hand you what's been marked as            16   Q. And during this time; that is, let's say, as of
17     Exhibit 6.                                                  17      the 21st, when Mr. Loyear came over, did you
18   A. Thank you.                                                 18      also report this -- this damage, the flood, to
19   Q. Could you please identify Exhibit 6 for the                19      the insurance company, the defendants in this
20     record?                                                     20      case?
21   A. It's a Loyear Disaster Restoration Services.               21   A. On the 21st, I spent the whole day calling
22   Q. And it's a -- it's an itemized statement and a             22      MetLife and the Bremer Agency. I talked to
23     bill for $34,838.08. Is that --                             23      Denise. I talked to Heather. I talked to
24               MR. LULIC: Objection.                             24      Megan. I insisted that somebody has to come
25   Q. -- an amount --                                            25      over to look at the house and see what was


                                                         Page 27                                                       Page 29
 1                  MR. LULIC: I'm going to move that              1      happening.
 2      that be stricken. The exhibit hasn't been                  2    Q. And this was on the 21st?
 3      offered --                                                 3    A. Yes.
 4                  MR. DEGNAN: All right.                         4    Q. Did they come on the 21st?
 5                  MR. LULIC: -- and counsel is now               5    A. No.
 6      testifying as to what's contained in the                   6    Q. Did you have to call them --
 7      exhibits, so I object.                                     7    A. Repeatedly.
 8                  MR. DEGNAN: Move -- move to                    8    Q. -- on more than one occasion?
 9      introduce, introduce Exhibit 6.                            9    A. Repeatedly I had to call them. I also called
10                  MR. LULIC: Well, I'll object as                10     MetLife out of town. I don't remember which
11      hearsay, foundation, authenticity. The witness             11     city it was. I called the -- the home visit --
12      can't testify as to its content. Only the                  12     the home -- I can't remember where it was. But
13      author of the same can. So my objection is                 13     I -- I kept on calling and looking for somebody
14      hearsay, foundation, and authenticity.                     14     from this agency, from this insurance agency, to
15   Q. Okay. Did you pay this bill that you received              15     come over, and nobody came until an adjuster
16      from Mr. Loyear?                                           16     appeared on the 27th, a week after the flood.
17   A. Oh, yes.                                                   17   Q. Do you remember who that was?
18   Q. And how much was that bill for?                            18   A. It was Jami. I don't remember her last name. A
19   A. It was $34,838.08.                                         19     woman.
20   Q. And you understood all of the things that he               20   Q. Jami Hage, H-a-g-e?
21      was doing to help mitigate the damage to the               21   A. Sounds right, yes. She came. I showed her the
22      home?                                                      22     first, the second, and the third floor. I did
23                  MR. LULIC: Objection. It's leading             23     not get any help from her. She didn't say
24      and it lacks foundation.                                   24     anything that could help me mitigate some of the
25   Q. Can you tell us whether or not you witnessed and           25     problems because I was concerned about a second



                                                Benchmark Reporting Agency
                                                      612.338.3376
                                                                                                              Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 33 of 120
                         Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                 Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                      Page 30                                                           Page 32
1      leak that developed on the 21st, and I was                1      from the exhibit be stricken.
2      afraid that there might be other leaks.                   2                  MR. DEGNAN: I'm sorry. I missed
3    Q. All right. I'm going to hand you Exhibits 7, 8,          3      the last part.
4      and 9 to review.                                          4                  MR. LULIC: Your reading from the
5    A. Thank you.                                               5      exhibit should be stricken.
6    Q. First of all, could you please identify                  6   BY MR. DEGNAN:
7      Exhibit 7 for the record?                                 7   Q. All right. And did you pay the amount shown on
8    A. It is a Snelling Company invoice. Obviously              8      the bill?
9      I -- I called -- The Snelling Company has been            9   A. Yes, I did.
10     responsible for maintaining the heating and              10   Q. And how much is it?
11     cooling in both my home and my son's home for a          11   A. $895.35.
12     long time.                                               12   Q. And did you, on your own, have to contact them
13   Q. Did you pay this bill too?                              13      for their services or did MetLife assist you?
14   A. Yes, I did, and --                                      14   A. No, they did not assist me with anything. I
15              MR. DEGNAN: Okay. Offer into                    15      never got any help from Jami. She came back on
16     evidence Exhibit 7.                                      16      the 30th again. I don't remember being asked
17              MR. LULIC: Objection, hearsay and               17      any questions, nor offered any help how to
18     lacks authenticity and foundation.                       18      mitigate what to do. All the calling of all
19   BY MR. DEGNAN:                                             19      these people, all these services, I did on my
20   Q. Did you call the Snelling Company on your own           20      own.
21     or was it something suggested by MetLife?                21   Q. And what -- what role did Kelly play? What --
22   A. I called on my own. I talked to Chad, who is            22      what were they doing in the home, as you
23     own of the owners of the company numerous times          23      understood it?
24     during the day. And his tech came over and I --          24   A. Well, it is specified here. Repair of the
25     I believe he was one of the people who                   25      faucet on the second floor in the lavatory.



                                                      Page 31                                                           Page 33
 1      suggested --                                             1   Q. Now, that's -- that's in a different home,
 2                MR. LULIC: Objection; foundation.              2     though, I think.
 3      It's hearsay.                                            3   A. I beg your pardon?
 4   Q. Okay. What was the purpose of them coming over?          4   Q. I think that the second entry is for 1347
 5      What -- what role did they play?                         5     Summit. Do you see that on 11-27?
 6   A. To reinstate the boiler, to check the heating            6   A. It's Davern, yeah, that second {sic} one.
 7      system, to check the furnace to make sure that           7   Q. And so what -- what did they --
 8      everything was working adequately,                       8   A. It's a check for --
 9      appropriately.                                           9              MR. LULIC: I'm going to object to
10   Q. Okay. Let's go to Exhibit 8.                            10     the witness reading from the exhibit. I've
11   A. It's a Kelly Plumbing invoice.                          11     objected to the exhibit. The witness can
12   Q. Yes. Identify it for the record, if you would.          12     testify regarding her own recollection without
13   A. Kelly Plumbing and Heating Company.                     13     the exhibit. That's a whole another thing.
14   Q. And are you the one that called them?                   14   Q. Yeah. What was their role? What did they come
15   A. I called them. I called everybody. That was my          15     to repair?
16      responsibility to take care of. The                     16   A. Well, I -- I needed to find out what was the
17      electrician, the plumber, the heating company.          17     problem, and I called the plumbers to identify
18      The next one is -- Yes.                                 18     the source of the flood. Actually it required
19   Q. All right. And there's a bill for $895.35. Did          19     more than one plumber to do so. There was also
20      you pay that amount?                                    20     a pipefitters company that was involved because
21   A. Yes, I did.                                             21     he, Kelly Plumbing, could not take care of
22                MR. DEGNAN: Okay. Offer into                  22     radiators.
23      Exhibit 8.                                              23                  So the pipefitter company, I think
24                MR. LULIC: Objection, hearsay,                24     that's how they were called, the pipefitters.
25      authenticity, and move that counsel's reading           25     We need -- we needed to identify where the water



                                                  Benchmark Reporting Agency
                                                        612.338.3376
                                                                                                             Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 34 of 120
                        Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                      Page 34                                                            Page 36
 1      was coming from. That's why I called the                 1   A. 11-27-18.
 2      plumber.                                                 2   Q. It indicates that they were there on
 3   Q. Okay. And Exhibit 9, let's just identify that            3      November 27, '18. Do you recall whether they
 4      for the record.                                          4      would have been out there earlier than that for
 5   A. That's the Highland Electric.                            5      additional work?
 6   Q. And did you call them out?                               6   A. Well, I thought they were there before. I was
 7   A. Oh, yes, I did.                                          7      actually surprised to see 11-27.
 8   Q. Were you billed for their services?                      8   Q. Okay. In both instances were they looking at
 9   A. Yes, I was.                                              9      radiators as opposed to other damage?
10   Q. And how much were you billed?                           10   A. Well, there was a radiator on the second floor
11   A. $150.                                                   11      that sprung a leak on the west side of the
12   Q. And does this receipt accurately reflect the            12      house, not the north, but the west, and that
13      bill that you received?                                 13      radiator was capped. I was very concerned to
14   A. I beg your pardon?                                      14      see a leak after the original flood was stopped.
15   Q. Does this exhibit accurately reflect the billing        15      But that was capped and --
16      that you received from them?                            16   Q. All right. And then as you went through the
17   A. Yes, it looks like it. Yes.                             17      home and saw the damage, did you see any damage
18               MR. DEGNAN: Okay. Offer into                   18      to the kitchens on either the first floor or the
19      evidence Exhibit 9.                                     19      third floor?
20               MR. LULIC: Objection; hearsay, lack            20                 I'm not talking about Exhibit 8
21      of foundation, lack of authenticity and                 21      now. I'm just talking in general.
22      relevance.                                              22   A. You're talking -- the -- the place was -- Are
23   BY MR. DEGNAN:                                             23      you talking after the wall was -- was removed
24   Q. And what was Highland Electric's role? What did         24      and the pipe was exposed?
25      they do for you when they came out?                     25   Q. That's -- Was that on the third floor?



                                                      Page 35                                                            Page 37
1    A. Well, Tom Burgin turned off the electricity, and        1    A. That was on the third floor. Between the
2      we needed to reinstate the electricity and make          2      kitchenette and the bathroom, the wall was
3      sure everything was functioning.                         3      exposed, and the pipe that was the source of the
4    Q. And did you call them on your own or was this a         4      problem was exposed and replaced.
5       suggestion --                                           5    Q. Can you tell us whether or not that was an
6    A. I called on my own.                                     6      inside wall or an outside wall?
7    Q. -- of -- What -- Was it suggested by MetLife?           7    A. An inside wall.
8    A. No.                                                     8    Q. And what about the kitchen on the first floor,
9                MR. DEGNAN: Okay. All right.                   9      did you notice any damage in spots?
10      Let's -- let's take a break, just a short break.        10   A. Well, the kitchen, both kitchens on the first
11               VIDEOGRAPHER: Very good. We are                11     and the third floor -- floors were magnificently
12      going off the record, and the time is 11:03 a.m.        12     appointed. Everything was contemporary and
13               (Recess taken from 11:03 a.m. to               13     beautiful, beautiful and up-to-date as far as
14      11:22 a.m.)                                             14     the kitchen is concerned. Both --
15               VIDEOGRAPHER: We are back on the               15   Q. Did -- Go ahead.
16      record, and the time is 11:22 a.m.                      16   A. Both kitchens were in shambles, were in
17   BY MR. DEGNAN:                                             17     shambles, especially the one on the first floor
18   Q. Thank you. Dr. Goodman, I've got just a few             18     was a calamity.
19      questions left to ask you.                              19   Q. Do you recall whether or not the kitchens on the
20   A. Yes, sir.                                               20     first and third floor were part of any
21   Q. First of all, would you just look at Exhibit 8          21     improvements that had been done on the home?
22      again. That was the Kelly Plumbing.                     22   A. Oh, yes. It was -- as I was saying, part of the
23   A. Six, 8. Yes, sir.                                       23     improvement was fixing up, modernizing both
24   Q. And now we should clear up on -- the second             24     these kitchens in the course of the years that
25      entry is actually the one for 1347 Summit?              25     my son owned the home. And they were the kinds



                                               Benchmark Reporting Agency
                                                     612.338.3376
                                                                                                                Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 35 of 120
                        Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                        Page 38                                                           Page 40
 1     of kitchens that you'd see in Better Homes and              1   Q. Good morning, Dr. Goodman. I do have a few
 2     Gardens. They were magnificent.                             2      questions for you.
 3   Q. Okay. And you indicated earlier in your                    3                  First of all, on -- on the topic
 4     testimony as we were going through your calendar            4      of conversations you had with people from
 5     that you were there at the home on                          5      Economy Premier or MetLife --
 6     November 14th?                                              6   A. Yeah.
 7   A. Yes. Yes.                                                  7   Q. -- you -- you are not the insured under the
 8   Q. Do you remember whether on November 14th there             8      policy; is that correct?
 9     was any evidence of the flood that ultimately               9   A. I was not. The insured --
10     showed up?                                                 10   Q. The insured under the policy; correct?
11   A. Oh, no, no, no, no. There was no evidence of              11   A. No, I was not. My son was.
12     any water leaking, no flood, no -- Nothing                 12   Q. And your son was not there or present during any
13     unusual took place on that date.                           13      of the -- any of this -- any of these happenings
14   Q. Okay. And then my last area is this. At some              14      relative to the --
15     point did you talk to any representatives from             15   A. He was not.
16     MetLife? Did you meet them at the home or                  16   Q. Just let me finish. -- to the water damage or
17     anything?                                                  17      claim; correct?
18   A. No. Jami was there the 27th and the 30th, and             18   A. Right. He was not present.
19     all she told me was that she needs serious --              19   Q. Because -- he wasn't present because he's in
20     senior adjuster. She asked no questions,                   20      prison; right?
21     offered no advice, said nothing about                      21                 MR. DEGNAN: And I object to the
22     mitigating, about preventing. Nor did she ask              22      form of the question as irrelevant and also
23     any questions. When --                                     23      under Rule 403 of the Federal Rules of Civil
24   Q. And -- Go ahead.                                          24      Procedure.
25   A. When Spencer Funk came over -- I don't remember           25   Q. Answer the question, please.


                                                        Page 39                                                           Page 41
 1      the exact date. 20 -- Early -- early December,            1    A. Correct.
 2      I believe.                                                2    Q. You said in your direct examination he was out
 3   Q. And did -- did he ask you any specific questions          3      of state, and the reason he is out of state is
 4      about what you had done in the home?                      4      because, as of July 20, 2018, he was
 5   A. He did not ask me any questions at all about              5      incarcerated; correct?
 6      anything I had done, nor did he offer any                 6                 MR. DEGNAN: Same objection as
 7      suggestions as to what should be done, nor take           7      stated before.
 8      any responsibility. And I assumed, as a matter            8    A. On July 20, 2018, he was still in Sherburne
 9      of course, that -- that MetLife would cover the           9      County Jail.
10      damage. My son paid premiums all these years              10   Q. All right. He -- he was placed in the Sherburne
11      specifically for this all-risk policy so that             11     County Jail on July 20, 2018, when he pled
12      if something like this happens, it will be                12     guilty to possession of child pornography;
13      covered.                                                  13     correct?
14   Q. Specifically did -- did Jami Hage or                      14                MR. DEGNAN: Same objection to the
15      Spencer Funk ever talk to you in any specifics            15     form of the question and the same basis as
16      about what you had done to take care of the home          16     stated earlier.
17      since -- since Aviel was gone? How many times,            17   A. Do I have to answer that? This is a dumb
18      like you've testified today about the number of           18     question that has nothing to do with what we are
19      times per week you would go and check on the              19     dealing with. Absolutely nothing. This is an
20      home, did they ever ask you about that?                   20     invasion of privacy.
21   A. They never asked me any questions.                        21   Q. Do you want to answer the question or not? I
22                 MR. DEGNAN: Okay. Thank you. I                 22     can have the court make you so.
23      don't have anything further.                              23   A. Ask the next question.
24                   EXAMINATION                                  24   Q. No. You answer the question I asked before I
25   BY MR. LULIC:                                                25     ask the next question.



                                                  Benchmark Reporting Agency
                                                        612.338.3376
                                                                                                                Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 36 of 120
                         Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                 Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                     Page 42                                                        Page 44
 1   A. Yes.                                                   1       the question because it's a misstatement of the
 2   Q. All right. And -- and as a result of him               2       evidence and it's also under 403 since it
 3     pleading guilty to that crime, he was placed in         3       mentions incarceration. It's irrelevant as
 4     the Sherburne County Jail as of July 20, 2018;          4       well.
 5     correct?                                                5    A. I fed the cat. I took care of the mail. I was
 6                 MR. DEGNAN: Same objection as               6      looking for documents. I was looking for
 7     before to the form of the question, relevancy,          7      papers. I was looking for my son's glasses. I
 8     and Rule 4 -- 403.                                      8      was packing up a collection of cats. There were
 9   A. Right.                                                 9      about 100 different little statuettes, which I
10   Q. And on that day, July 20, 2018, or shortly             10     wrapped individually. I was there four or five
11     thereafter, you were asked to be in charge of           11     times a week for 45 to -- 45 minutes to an hour
12     the home at 1347 Summit in St. Paul where the           12     every time.
13     water -- water loss occurred; is that correct?          13   Q. My simple question to you, Dr. Goodman, is,
14   A. Yes. I --                                              14      were -- were the frequency of your visits, or
15                 MR. DEGNAN: I object to the form of         15      was the frequency of your visits, affected by
16     these questions. Among other things, all of             16      the fact that there was a cat there?
17     these questions are beyond the scope of my              17   A. Is that a question?
18     direct, in addition to the other bases I've             18   Q. Yes, it is.
19     given. Go ahead and answer.                             19   A. Would you repeat, please?
20   A. I love my son.                                         20   Q. Sure. The frequency of your visits after
21   Q. I didn't ask you if you love your son. I asked         21      July 20, 2018 --
22     you if --                                               22   A. Ah-ha.
23   A. You asked questions, sir, that are irrelevant,         23   Q. -- was affected by the fact that there was a cat
24     and I will answer any way I choose. I love my           24      there and you had to feed the cat --
25     son.                                                    25   A. Yes.



                                                     Page 43                                                        Page 45
 1   Q. No, you can't.                                          1   Q. -- and do things that were --
 2   A. And I was asked to take care of the home. I             2   A. Well, I had --
 3     took care of the home in his absence.                    3   Q. -- necessary for the benefit of the cat;
 4   Q. So what you did after July 20, 2018, is you went        4      correct?
 5     over to the home and you took care of his cat,           5   A. Yes. Yes. I fed the cat every morning.
 6     took care of the mail, and did other things;             6   Q. All right. After September, though, the cat
 7     correct?                                                 7      wasn't there anymore; right?
 8                  MR. DEGNAN: Object to the form of           8   A. The end of September, the cat was not there.
 9     the question as --                                       9   Q. September 2018, the cat wasn't there anymore;
10   A. Yes.                                                   10      correct?
11                  MR. DEGNAN: -- as a misstatement           11   A. The end of September '18. The cat was --
12     of the evidence and obviously not a fair                12   Q. The cat wasn't there anymore; correct?
13     summary. So object to the form of the question.         13   A. The cat was not there anymore, so my visits
14   Q. Is that correct?                                       14      were four or five times a week, not every day.
15   A. Yes.                                                   15   Q. The heating system itself and the thermostat,
16   Q. And -- and -- and you went over there a lot            16      you didn't touch it at all after July 20, 2018,
17     because of the cat; is that correct?                    17      until after the flood; correct?
18   A. I did not hear the second --                           18   A. Correct. There was no need.
19   Q. The frequency of your visits to the home after         19   Q. The heating season was upon us in November,
20     July 20, 2018, when he was placed -- when he            20      correct, of '18?
21     was -- when your son was incarcerated, you --           21   A. Would you repeat, please?
22     the frequency of your visits, I guess, revolved         22   Q. The heating season was upon us in November of
23     around the fact that there was a cat there;             23      2018; correct? Here in Minnesota; correct?
24     correct?                                                24   A. What was his question? I -- I have trouble
25                 MR. DEGNAN: Object to the form of           25      hearing him.



                                              Benchmark Reporting Agency
                                                    612.338.3376
                                                                                                          Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 37 of 120
                        Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
                Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.

                                                      Page 46                                                                Page 48
1    Q. I'll do it again. The heating season was upon            1          READING & SIGNING CERTIFICATE

2      us in November of 2018; correct? By November?             2       (Dr. Goodman vs Economy Premier, et al)

3    A. Yes. Yes.                                                3

4    Q. Yes. And -- and -- But you didn't touch the              4            BE IT KNOWN, that I, the undersigned

5      thermostat at all until after the water damage            5   Deponent, have on this date, ____________________,

6      occurred; correct?                                        6   read the transcript of my deposition testimony,

7    A. That's correct. I'm not sure who turned the              7   noting the following changes (if any):

8      thermostat to 68, whether it was myself or                8

9      Jeanine.                                                  9                ___________________________

10   Q. Regardless of when that was -- what -- what --          10                   DR. MALKA L. GOODMAN

11     who did it --                                            11

12   A. It was --                                               12 Page & Line No.     Correction         Reason

13   Q. -- that wasn't done until after the flood;              13 _______________ ___________________ __________________

14     correct?                                                 14 _______________ ___________________ __________________

15   A. Correct.                                                15 _______________ ___________________ __________________

16   Q. The radiators leaked after the -- after the             16 _______________ ___________________ __________________

17     flood; correct?                                          17 _______________ ___________________ __________________

18   A. A radiator on the second floor.                         18 _______________ ___________________ __________________

19   Q. And that radiator provided heat to the second           19 _______________ ___________________ __________________

20     floor; correct?                                          20 _______________ ___________________ __________________

21   A. One of the radiators, yeah.                             21 _______________ ___________________ __________________

22   Q. After the flood incident, there was no                  22 _______________ ___________________ __________________

23     replacement of any furnace components, was               23 _______________ ___________________ __________________

24     there?                                                   24 _______________ ___________________ __________________

25   A. There was no replacement; is that the question?         25 _______________ ___________________ __________________



                                                      Page 47
 1   Q. Right. Of any furnace components. Correct?
 2   A. No.
 3                MR. LULIC: That's all I have.
 4      Thank you.
 5                MR. DEGNAN: I don't have anything
 6      further. Thank you. We'll read and sign.
 7                COURT REPORTER: Mr. Lulic, would
 8      you like to order a copy of the transcript?
 9                MR. LULIC: Yes, please.
10                VIDEOGRAPHER: And this concludes
11      the deposition of Dr. Malka L. Goodman. We are
12      going off the record and the time is 11:39 a.m.
13      Thank you.
14
15                (WHEREUPON, the deposition was
16                concluded at 11:39 a.m.)
17
18                * * (END OF RECORD) * *
19
20
21
22
23
24
25



                                              Benchmark Reporting Agency
                                                    612.338.3376
                                                                                                                       Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 38 of 120
                 Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
         Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.


                                                                                      Page 49

 1 STATE OF MINNESOTA)
 2 COUNTY OF HENNEPIN)                     CERTIFICATE
 3
 4           I, JACQUELYN M. YOUNG, hereby certify that
   I reported the deposition of DR. MALKA L. GOODMAN on the
 5 1st day of October 2020, in Minneapolis, Minnesota, and
   that the witness was by me first duly sworn to tell the
 6 truth and nothing but the truth concerning the matter in
   controversy aforesaid;
 7
             That I was then and there a notary public
 8 in and for the County of Hennepin, State of Minnesota;
   that by virtue thereof I was duly authorized to
 9 administer an oath;
10           That the foregoing transcript is a true and
   correct transcript of my stenographic notes in said
11 matter, transcribed under my direction and control;
12           That the cost of the original has been
   charged to the party who noticed the deposition and that
13 all parties who ordered copies have been charged at the
   same rate for such copies;
14
             That the reading and signing of the
15 deposition were not waived;
16           That I am not related to any of the parties
   hereto, nor interested in the outcome of the action, and
17 have no contract with any parties, attorneys or persons
   with an interest in the action that has a substantial
18 tendency to affect my impartiality;
19           WITNESS MY HAND AND SEAL this 6th day of
   October, 2020.
20
21               _________________________________
                 Jacquelyn M. Young, Notary Public
22
23
24
25


                               Benchmark Reporting Agency
                                     612.338.3376
                                                                                Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 39 of 120
                   Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                    Page 50

        A            2:1 3:4                  B          calendar 17:17    children 6:5,7    cooling 30:11
a.m 1:18,18 4:7    appeared 2:6       back 32:15           17:19 18:2,11     6:16,19 7:23    copies 49:13,13
  4:10 19:7          2:11 29:16         35:15              18:12 19:22       8:7 15:2        copy 17:17
  25:14 35:12      appointed          basement             22:24 38:4      chimney 11:8        47:8
  35:13,14,16        37:12              10:17 20:22      call 22:3,4       choose 42:24      corner 8:24
  47:12,16         appointment          23:12              24:16 29:6,9    city 5:23 29:11   correct 5:19
able 15:11           25:7             bases 42:18          30:20 34:6      Civil 1:7 40:23     7:9 12:13
abreast 16:18      appointments       basis 14:4 17:3      35:4            claim 12:9 13:1     13:13 40:8,10
absence 43:3         15:23              41:15            called 5:25         13:5 40:17        40:17 41:1,5
Absolutely         appropriate        bathroom             23:20,24        claim/procee...     41:13 42:5,13
  41:19              15:22              22:13 37:2         24:18 25:1,3      13:9              43:7,14,17,24
accepted 16:1      appropriately      beautiful 9:2        25:24 26:2      classical 15:25     45:4,10,12,17
accepting 15:9       31:9               14:24 37:13        29:9,11 30:9    clear 35:24         45:18,20,23
accurately         approximately        37:13              30:22 31:14     clearly 21:13       45:23 46:2,6
  34:12,15           4:7 24:3,10      bedroom 20:18        31:15,15        coat 21:3,5         46:7,14,15,17
action 49:16,17    area 38:14           21:13              33:17,24 34:1   cold 21:3 22:11     46:20 47:1
activities 21:8    arrangements       bedside 17:7         35:6              22:15,16          49:10
addition 18:10       17:10            beg 12:24 33:3     calling 28:21     collection 44:8   Correction
  42:18            artist 9:4           34:14              29:13 32:18     come 15:18          48:12
additional 36:5    asked 15:5         behalf 5:2         capacity 4:25       16:15,23 17:2   cost 9:20 49:12
address 5:15         32:16 38:20      believe 15:13      Capella 2:8         18:9 25:7,10    counsel 27:5
  6:21               39:21 41:24        17:13 25:8       capped 36:13        28:24 29:4,15   counsel's 31:25
adequately           42:11,21,23        30:25 39:2         36:15             33:14           County 41:9,11
  31:8               43:2             Benchmark          car 20:3          comfortable         42:4 49:2,8
adjust 21:18       asking 14:1          4:20             care 14:17,18       21:4            couple 11:1
  22:6             Assignee 1:5       benefit 45:3         14:21 15:5,10   coming 31:4       course 37:24
adjuster 29:15     assignment         Better 38:1          15:11 16:3,12     34:1              39:9
  38:20              12:9,25 13:3     beyond 42:17         16:24 17:24     commencing        court 1:1 4:16
administer           13:9             big 23:23            20:1,1 31:16      4:6               4:18 5:5 7:18
  49:9             assigns 13:3       bill 26:23 27:15     33:21 39:16     company 1:9         41:22 47:7
adolescent         assist 32:13,14      27:18 30:13        43:2,3,5,6        4:14 25:2,25    cover 39:9
  5:22             assumed 39:8         31:19 32:8         44:5              25:25 28:19     covered 39:13
advice 38:21       Assurance 1:8        34:13            carpeting 10:20     30:8,9,20,23    cramped 15:20
affect 49:18         4:14             billed 34:8,10     cars 20:4           31:13,17        crime 42:3
aforesaid 49:6     attached 7:7       billing 34:15      case 4:15 6:20      33:20,23        current 5:15
afraid 30:2        attachment         bills 21:8           28:20           components        custody 3:24
afternoon            14:24            black-rimmed       cat 16:11,11,11     46:23 47:1
  16:15            attorney 12:10       20:7               16:13,16,20     composed 9:9             D
agency 1:9         attorney-in-f...   boiler 31:6          16:22,24,25     concerned         D 3:1 4:1
  4:15,21 28:22      14:8             bottom 14:9          43:5,17,23        29:25 36:13     damage 25:17
  29:14,14         attorneys 4:22     bought 7:21          44:5,16,23,24     37:14             27:21 28:9,18
agreement            49:17              9:16,17            45:3,5,6,8,9    concerning          36:9,17,17
  11:24 12:19      authenticity       break 35:10,10       45:11,12,13       49:6              37:9 39:10
  12:20              27:11,14         Bremer 28:22       cats 44:8         concluded           40:16 46:5
Ah-ha 44:22          30:18 31:25      bricks 11:7        caused 25:17        47:16           damages 28:2
ahead 14:6           34:21            briefly 5:20       cello 15:25,25    concludes         dark 24:15
  37:15 38:24      author 27:13       brother 16:17      Center 2:2          47:10           date 4:9 13:23
  42:19            authorized           17:7             CERTIFICATE       connection          14:9 38:13
air-condition...     49:8             brother's 17:7       3:23 48:1         6:24              39:1 48:5
  25:25            Auto 1:9 4:14      brothers 7:16        49:2            consistent 28:7   daughter 7:25
al 4:13 48:2       available 17:10    brought 25:19      certify 49:4      contact 32:12     daughter's 6:9
all-risk 39:11       19:19            BROWNSON           Chad 25:24        contained 27:6      6:10
amount 26:25       Avenue 6:21,23       2:8                30:22           contemporary      daughter-in-l...
  31:20 32:7         7:7              Building 7:14      changes 48:7        37:12             9:3
analytical 6:13    Aviel 1:4,5 5:1    built 7:14,15      charge 42:11      content 27:12     daughters 6:7
answer 14:5          6:9,13 9:15      Burgin 24:17       charged 49:12     continued 17:2    Davern 5:16
  40:25 41:17        10:9 12:14,19      35:1               49:13           contract 9:18       25:5 33:6
  41:21,24           13:4 14:16,19    business 7:19      check 16:7 31:6     49:17           day 4:5 24:1
  42:19,24           16:11 20:14        15:19,23           31:7 33:8       control 49:11       25:5,10,12,15
anymore 45:7,9       39:17            Butler 7:16,18       39:19           controversy         28:21 30:24
  45:12,13         Aviel's 9:7,8                         checked 9:14        49:6              42:10 45:14
apartments           15:13 19:14             C           Chico's 18:8      convenient 8:9      49:5,19
  8:16               19:15 20:5,6                        child 5:22        conversations     dealing 41:19
                                      C 4:1
APPEARANCES          20:7 24:16,20                         41:12             40:4            dealings 25:3
                                      calamity 37:18



                                      Benchmark Reporting Agency
                                            612.338.3376
                                                                                               Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 40 of 120
                  Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
          Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                      Page 51

December          dual 24:17           26:17,19 27:2        8:17,23,25        36:21              27:11,14
  14:11 39:1      duly 5:8 49:5,8      27:9 28:7            9:1,7,10        girlfriend 14:20     28:11 30:17
dedicated 9:7     dumb 41:17           30:7,16 31:10        10:17 20:11       15:16              31:3,24 34:20
defendants                             31:23 32:1,5         20:17,18,19     give 11:16         heat 46:19
  1:10 2:12               E            33:10,11,13          20:24 21:2,12     13:18            Heather 28:23
  28:19           E 3:1 4:1,1          34:3,15,19           21:14,15        given 42:19        heating 25:25
Degnan 2:5 3:7    earlier 36:4         35:21 36:20          22:14 23:11     glasses 20:7         30:10 31:6,13
  3:21,25 4:24      38:3 41:16       exhibits 3:9,24        23:13,22,23       44:7               31:17 45:15
  4:24 5:11       early 39:1,1         4:2 11:17,21         29:22 32:25     gloves 21:3          45:19,22 46:1
  11:22 12:3,7    Economy 1:8          18:22,22 27:7        36:10,18,19     go 9:23 11:12      help 15:17 16:2
  12:12 14:1        4:13 5:3 40:5      30:3                 36:25 37:1,8      12:23,25           27:21 29:23
  18:18,21 19:1     48:2             explain 5:20           37:11,17,20       13:10,22 14:6      29:24 32:15
  19:2 27:4,8     effect 14:12,15      11:13 12:17          46:18,20          17:11 18:12        32:17
  30:15,19        Eighth 2:3         exposed 10:19       floors 8:22          19:3 20:10,14    Hennepin 49:2
  31:22 32:2,6    either 36:18         36:24 37:3,4         10:19,21          20:25 24:1         49:8
  34:18,23 35:9   Electric 34:5                             20:13 37:11       31:10 37:15      hereto 49:16
  35:17 39:22     Electric's 34:24            F          Florida 17:6         38:24 39:19      Highland 34:5
  40:21 41:6,14   electrical 11:2    F 2:11              follow 26:14         42:19              34:24
  42:6,15 43:8    electrician        facilities 22:10    following 25:10    goes 18:1          Historic 7:6
  43:11,25 47:5     31:17            fact 43:23             25:12 48:7      going 7:3 11:16    Historical 7:14
degrees 21:21     electricity           44:16,23         follows 5:9          20:12 21:24      Hollister 2:2,14
  25:23             24:22 35:1,2     fair 43:12          Foods 18:8           26:16 27:1       home 1:9 4:14
dehumidifiers     emotionally        family 6:4          foregoing            30:3 33:9          5:1 6:20,22
  25:20             15:7             fans 25:20             49:10             35:12 38:4         6:25 7:1,2,8
Denise 28:23      employed 26:1      far 23:4,7 37:13    foreman 28:4         47:12              7:10,11,12,13
departed 8:18     en 19:5            fascinating 9:1     form 13:15         good 4:8 35:11       8:11,21 10:1
Deponent 48:5     enhanced 8:9       faucet 22:15,16        40:22 41:15       40:1               10:7,10 14:17
deposition 1:15     11:3                22:17 32:25         42:7,15 43:8    Goodman 1:4,4        14:18,19,21
  4:4,11 47:11    enlightened        fed 16:12 44:5         43:13,25          1:5,16 2:14        15:10,12 16:7
  47:15 48:6        11:20               45:5             formation            4:5,12,13,25       17:2,4 19:21
  49:4,12,15      enormous           Federal 40:23          26:12             5:1,7,14,20        19:25 20:10
details 20:16       25:20            feed 16:13,15       forming 25:18        6:17 12:19         21:6,11,17
determine         entertainment         44:24            found 25:6           35:18 40:1         22:6,21,25
  22:10             7:20             Ferland 16:5        foundation           44:13 47:11        23:8,9,17
developed 30:1    entitled 7:6          17:1 23:16          10:5 13:25        48:2,10 49:4       24:1,11,25
different 19:14   entry 19:6,14      Ferland's 16:22        27:11,14,24     graduate 6:15        25:5 27:22
  33:1 44:9         22:24 33:4       File 1:7               28:10 30:18     guarantor            29:11,12
direct 41:2         35:25            filed 4:16             31:2 34:21        12:22              30:11,11
  42:18           especially         financial 13:21     four 19:25         guess 43:22          32:22 33:1
direction 26:14     37:17            financially 15:7       44:10 45:14     guilty 41:12         36:17 37:21
  49:11           Esquire 2:5        find 15:22          frequency            42:3               37:25 38:5,16
Disaster 25:2,3   et 4:13 48:2          24:13 33:16         43:19,22        gushing 23:21        39:4,16,20
  26:21           evening 16:24      fine 15:9              44:14,15,20                          42:12 43:2,3
District 1:1,2    event 21:23,25     finish 40:16        frequently 16:6            H            43:5,19
  4:16,17           22:2             finished 10:21         16:10 17:8      H-a-g-e 29:20      Homes 38:1
doctor 5:18       everybody          first 5:8 7:6 8:4   friend 16:15,22    Hage 29:20         horrified 24:14
document 13:7       31:15               12:17 17:1          24:16             39:14            hot 22:11,15,16
  13:23 14:2,7    evidence 18:17        20:11,24 21:2    front 13:24        half 6:6             22:18
documents           30:16 34:19         21:12 22:13      functioning        hand 7:3 26:16     hour 4:6 44:11
  11:13 20:2        38:9,11 43:12       23:11,23            22:18 35:3        30:3 49:19       house 7:24 8:3
  44:6              44:2                29:22 30:6       Funk 38:25         handed 13:11         8:6,10,10,12
doing 27:21       exact 39:1            35:21 36:18         39:15           handle 13:20         8:15,19 9:2
  32:22           examination           37:8,10,17,20    funny 24:23        hands 22:17          9:16,17,20
dollars 9:21        3:6 5:10            40:3 49:5        furnace 31:7       happening            14:24 15:5,8
door 24:16          39:24 41:2       five 19:25             46:23 47:1        28:12 29:1         15:21 16:3,23
Dory 8:1          example 18:12         44:10 45:14      furnished 9:4      happenings           17:11,24,25
Dr 1:4,5,16 4:5   Excuse 20:23       fixing 37:23        further 39:23        40:13              18:7,9 19:15
  4:12,12,25        21:9             flood 22:3,4           47:6            happens 39:12        20:8,9,14,20
  5:7,20 35:18    exhibit 7:4           23:23 25:12                         happy 15:11          21:5 24:14,17
  40:1 44:13        11:23 12:8,10       28:18 29:16             G           hear 24:4 43:18      24:20 25:19
  47:11 48:2,10     12:17,23,25         33:18 36:14      G 4:1              heard 23:21          25:21 26:13
  49:4              13:11,12            38:9,12 45:17    Gardens 38:2       hearing 45:25        28:5,25 36:12
dripping 24:14      17:13,13,15         46:13,17,22      Gary 28:4          hearsay 10:5       hundreds 9:21
dry 25:21           18:16 19:3       floor 8:4,5,14      general 5:25         18:20,25 26:8



                                     Benchmark Reporting Agency
                                           612.338.3376
                                                                                                 Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 41 of 120
                   Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                     Page 52

         I         involving 6:20             L            10:2 11:20        2:3,9 4:17         49:7,21
idea 25:18         irrelevant        L 1:4,16 4:5,12       12:1,5,11         5:16 7:17 8:2    note 18:13
identification        18:25 40:22       4:13 5:7,14        13:25 14:3        13:16 45:23      notes 49:10
   4:3                42:23 44:3        47:11 48:10        18:15,19,23       49:1,5,8         notice 4:7 37:9
identify 11:22     itemized 26:22       49:4               26:8,24 27:1     minute 11:16      noticed 49:12
   12:18 17:12     items 20:8        labor 15:6            27:5,10,23       minutes 44:11     noting 48:7
   17:15 26:19                       lack 34:20,21         28:10 30:17      missed 32:2       November 18:1
   30:6 31:12              J         lacks 10:5            31:2,24 32:4     misstatement        18:5,13,13
   33:17,25 34:3   jacked 21:20         27:24 30:18        33:9 34:20        43:11 44:1         19:3,6 22:1
IDS 2:2            Jackie 1:24       landing 20:19         39:25 47:3,7     mitigate 26:12      22:20,25
ill 16:18            4:19            large 25:20           47:9              27:21 28:2,8       23:15 25:8,13
Immediately        Jacquelyn 49:4    lavatory 32:25                          29:24 32:18        36:3 38:6,8
   24:12             49:21           lawyer 6:15                M           mitigating          45:19,22 46:2
impartiality       Jail 41:9,11      leading 27:23       M 2:5 49:4,21       25:17 38:22        46:2
   49:18             42:4            leak 30:1 36:11     MacCabee 2:15      mitigator 25:1    number 39:18
important 15:3     Jami 29:18,20        36:14              6:15             modernizing       numerous
improvement          32:15 38:18     leaked 46:16        magnificent         37:23              30:23
   37:23             39:14           leaking 38:12         7:15 15:21       mold 25:18
improvements       jdegnan@taf...    leaks 22:21,22        38:2              26:12                    O
   9:15,19,24        2:4                23:9 30:2        magnificently      mop 23:24         O 4:1
   37:21           Jeanine 16:5      learn 10:6            37:11            morning 4:8       oath 49:9
incarcerated         16:22 17:1,23   learned 10:9        mail 20:1,25        16:14,14         OB/GYN 6:18
   41:5 43:21        19:18 21:20        28:7               21:1,6 43:6       19:12 25:9       object 10:3
incarceration        23:16 24:4,15   left 14:19 22:16      44:5              26:2 40:1          13:25 14:4
   44:3              24:18 46:9         35:19            main 25:18          45:5               18:19,24 27:7
incident 46:22     Jlulic@brown...   legal 4:20          maintaining        move 27:1,8,8       27:10 28:10
include 20:12        2:10            let's 9:12 12:23      30:10             31:25              33:9 40:21
INDEX 3:5          Joe 11:25            12:25 13:10      major 11:6,6,8     multiple 22:6       42:15 43:8,13
indicated 10:4     John 2:5 4:24        18:12 28:16      Malka 1:4,16       music 9:8,9         43:25
   17:22 18:5        25:1,13,24         31:10 34:3         4:5,12,12 5:7                      objected 33:11
   20:15 38:3      Joseph 2:11          35:10,10           5:14 47:11              N          objection 26:24
indicates 14:7       5:2             level 25:19           48:10 49:4       N 3:1 4:1           27:13,23
   36:2            judge 7:18        levels 23:13        mansion 7:15       name 4:18,19        30:17 31:2,24
indication 19:9    July 14:19        Line 48:12          marked 3:9 4:2       5:13 6:9,9,10     34:20 41:6,14
   19:11             17:17 41:4,8    list 9:23             7:3 12:2,5         7:16,18 16:4      42:6
individually         41:11 42:4,10   listed 12:21          26:16              16:5 24:17      OBJECTIONS
   44:10             43:4,20 44:21   little 20:15 44:9   married 6:4,16       29:18             3:19,21
information          45:16           live 7:23 14:25     matter 4:12        named 11:12       observed 10:7
   9:19                              lived 7:24 8:14       39:8 49:6,11     names 6:8           10:14
inhabited 8:19            K             14:25 15:2,20    mean 19:16         Nancy 2:14        Obvious 28:13
inside 37:6,7      Kelly 31:11,13    living 6:12,12      means 19:17        National 7:13     obviously 10:5
insisted 28:24       32:21 33:21        21:2             medical 5:18       necessary 22:5      30:8 43:12
install 23:11        35:22           LLP 2:2               7:25 8:1           22:18 45:3      occasion 29:8
instances 36:8     kept 16:18        long 30:12            16:19 20:5,18    need 21:5         occupied 7:17
insurance 1:9        25:21 29:13     longer 14:16        meet 15:19           33:25 45:18       8:2,6 23:10
   4:15 12:9       kinds 37:25       look 20:17            38:16            needed 20:2       occurred 42:13
   13:1,4,9        kitchen 37:8,10      28:25 35:21      meeting 19:6         33:16,25 35:2     46:6
   28:19 29:14       37:14           looked 17:21        Megan 28:24        needs 38:19       October 1:17
insured 40:7,9     kitchenette       looking 20:2,5      mentioned          Neibergs 2:14       4:6,9 49:5,19
   40:10             9:10 37:2          20:6,7 29:13       15:16 20:21      neighbor 24:16    offer 18:21,23
intended 20:4      kitchens 36:18       36:8 44:6,6,7      20:23            neighborhood        30:15 31:22
interest 49:17       37:10,16,19     looks 22:23         mentions 44:3        18:7              34:18 39:6
interested           37:24 38:1         34:17            messages           nephew 8:1        offered 18:17
   24:19 49:16     knew 10:6,10      loss 42:13            23:15            never 32:15         27:3 32:17
interestingly        10:15,19        lot 43:16           Metlife 1:9 4:14     39:21             38:21
   25:4              17:23           love 15:4,6           28:22 29:10      newly 10:23       office 7:22 8:3
interests 13:21    know 11:8,11         42:20,21,24        30:21 32:13      night 24:25         8:14,21,23
introduce 4:23       11:11 16:6,8    loved 8:10            35:7 38:16       nneibergs@t...      20:15
   27:9,9            16:9 22:22,24   lower 23:12           39:9 40:5          2:4             offices 8:21
invasion 41:20       23:7            Loyear 25:1,13      Michigan 16:18     north 36:12       oh 17:14 19:23
invested 15:6      knowing 19:18        26:21 27:16      Minneapolis        northwest 8:24      20:14 22:13
invoice 30:8       knowledgeable        28:17              2:3,9 6:18       notarized           22:13 24:2,2
   31:11             25:16           Lulic 2:11 3:8        49:5               14:15             27:17 28:3
involved 33:20     KNOWN 48:4           3:19 5:2,2       Minnesota 1:2      notary 13:24        34:7 37:22



                                     Benchmark Reporting Agency
                                           612.338.3376
                                                                                                Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 42 of 120
                   Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                    Page 53

  38:11            people 15:19          4:13 5:3 40:5     42:16,17,23        21:13 24:24       10:15
ohms 11:3,3          30:25 32:19         48:2            quickly 9:23         29:10,12,17     room 21:2
Okay 5:12,20         40:4              premiums                               29:18 32:16     Rosenthal 6:17
  10:6,25 12:3     performer             39:10                   R            38:8,25         RPR 1:24
  12:7,12,17,23      15:25 17:5        presence 21:16    R 4:1              remove 21:3       Rule 40:23 42:8
  14:14 15:9       permits 13:20       present 2:14      radiator 36:10     removed 36:23     Rules 40:23
  18:12 19:20      person 2:6            4:22 9:16         36:13 46:18      repair 32:24
  20:23 21:23      persons 49:17         40:12,18,19       46:19              33:15                   S
  22:1,4 27:15     phone 16:10         prevent 25:18     radiators 10:18    repeat 10:8       S 4:1
  30:15 31:4,10    physician 5:21      preventing          11:1 23:13         44:19 45:21     saw 10:20 11:1
  31:22 34:3,18      6:18                38:22             33:22 36:9       repeatedly          24:24 28:12
  35:9 36:8        pick 21:1           previous 25:5       46:16,21           10:18 29:7,9      36:17
  38:3,14 39:22    picture 7:8         Prior 5:24        rate 49:13         replaced 10:15    saying 37:22
old 11:1,1         pipe 36:24 37:3     prison 40:20      read 9:21 47:6       10:16,18 11:2   says 18:14 19:6
onerous 16:23      pipefitter 33:23    privacy 41:20       48:6               11:7 37:4         19:14
ones 25:20         pipefitters         private 5:23      reading 31:25      replacement       school 7:25 8:1
operating            33:20,24          problem 23:8        32:4 33:10         46:23,25          8:7
  23:14            place 7:19            23:10,16          48:1 49:14       report 28:18      scope 42:17
opposed 36:9         15:22 36:22         33:17 37:4      reason 26:3,9      reported 49:4     SEAL 49:19
order 14:22          38:13             problems 29:25      41:3 48:12       reporter 5:5      season 45:19
  47:8             placed 41:10        Procedure         reasonable           47:7              45:22 46:1
ordered 49:13        42:3 43:20          40:24             15:14,15         reporter's 3:23   second 8:5,14
original 3:24      plaintiff 1:6 2:6   proceed 5:6       reasonably           4:18              8:16,23 10:2
  36:14 49:12        11:12,14          proceeds 12:9       16:2             Reporting 4:21      18:15,16
originally 21:19   play 31:5 32:21       13:1,5          rebuilding 11:6    represent 4:25      20:12,18,19
outcome 49:16      played 9:9          proficient        recall 11:10         5:1               21:14,15
outdoors 21:4      pleading 42:3         25:16             21:10 23:2,4     representati...     23:22 29:22
outside 37:6       please 4:22         promised 16:2       23:5 24:10         38:15             29:25 32:25
owned 8:19           5:12,13 17:15     properly 22:19      25:15 36:3       request 15:9,13     33:4,6 35:24
  23:7 37:25         26:19 30:6        provided 46:19      37:19            requested           36:10 43:18
owner 9:11,13        40:25 44:19       psychiatrist      receipt 34:12        14:18,20          46:18,19
owners 30:23         45:21 47:9          5:22 6:13       received 27:15       15:17,18        Section 13:16
                   pled 41:11          psychoanalysis      34:13,16         required 21:7     see 10:22 14:21
       P           PLLC 2:8              8:13            Recess 35:13         33:18             17:22 18:5
P 4:1              plumber 31:17       public 49:7,21    recollection       responsibility      28:25 33:5
P.m 24:8,9           33:19 34:2        pump 10:16          33:12              16:13 31:16       36:7,14,17
packing 44:8       plumbers 33:17        23:11,14        record 4:9 5:13      39:8              38:1
page 3:2 7:6,7     Plumbing 31:11      pumped 10:17        12:18 17:13      responsible       sell 8:11 20:4
  13:22 17:20        31:13 33:21       purchase 6:25       17:16 26:20        30:10           senior 38:20
  48:12              35:22             purchased 7:1       30:7 31:12       Restoration       sense 24:15
paid 39:10         point 6:25            7:11,17,21        34:4 35:12,16      25:2,3 26:21    sensitive 22:14
PAM/ECW 1:8          12:14 16:20       purchasing          47:12,18         result 42:2       September
papers 44:7          38:15               24:20           records 20:5,19    retired 6:3         16:21 45:6,8
Paralegal 2:14     pointing 11:7       purpose 7:22      reflect 34:12,15   review 30:4         45:9,11
pardon 12:24       policy 39:11          31:4            reflects 14:2      revocable 1:4     serious 38:19
  33:3 34:14         40:8,10           pursuant 4:7      refurbished          11:23 12:8,19   services 26:21
Paris 17:6         pornography         push 23:12          10:24              13:4              32:13,19 34:8
part 9:1 11:9        41:12               25:22           regarding          revolved 43:22    seven 6:1
  17:18 18:2       possession                              33:12            right 7:12 11:5   shambles
  24:20 32:3         41:12                    Q          Regardless           11:19 12:3,11     37:16,17
  37:20,22         power 12:10         quarters 15:20      46:10              13:6,10 18:10   shared 16:12
particular           13:18             question 19:5     registered 9:11      18:18,21 19:1   sheet 9:18
  17:18 18:2       power-of-att...       28:13 40:22     Registry 7:13        19:8,13 24:12   Sheila 6:10,17
parties 49:13        13:15,18            40:25 41:15     regular 17:2         27:4 29:21        7:25
  49:16,17         practice 5:21         41:18,21,23     regularly 16:7       30:3 31:19      shellacked
party 49:12          8:13 16:1           41:24,25 42:7   reinstate 31:6       32:7 35:9         10:23
Paul 5:16,23       practiced 5:23        43:9,13 44:1      35:2               36:16 40:18     Sherburne 41:8
  6:16 42:12         7:1 14:25           44:13,17        related 49:16        40:20 41:10       41:10 42:4
Paul's 7:6           15:1                45:24 46:25     relative 40:14       42:2,9 45:6,7   short 13:15
Paula 2:14 6:10    practicing 6:15     questions         relevance            47:1              35:10
  6:14               6:18                11:18 32:17       34:22            ripped 10:21      shortly 42:10
pay 27:15          practitioner          35:19 38:20     relevancy 42:7     role 31:5 32:21   show 17:12
  30:13 31:20        5:24 6:1            38:23 39:3,5    relevant 21:7        33:14 34:24     showed 29:21
  32:7             Premier 1:8           39:21 40:2      remember           roof 8:8,8          38:10



                                       Benchmark Reporting Agency
                                             612.338.3376
                                                                                                Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 43 of 120
                   Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
           Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                                     Page 54

shown 32:7         stated 41:7,16      21:6 31:16       thought 12:7              U           22:11,11,15
shows 19:21        statement           33:21 35:10         36:6            ultimately 38:9    22:15,16,17
sic 33:6             26:22             39:7,16 43:2     thousands 9:21     undersigned        22:18,21 23:9
sick 17:7          States 1:1 4:16   taken 1:24 4:5     three 6:7,16,19      48:4             23:12,21
side 22:14         statuettes 44:9     16:12 35:13      tiles 11:7         understand         24:14,21
  36:11            status 16:19      talk 38:15         time 4:10 5:25       5:18 22:1        33:25 38:12
sign 47:6          Statutes 13:16      39:15               7:23 8:15,18      26:9             40:16 42:13
signed 13:23       statutory 13:15   talked 16:10,11       9:3 12:15       understanding      42:13 46:5
  14:10              13:17,21          16:17 25:6          14:12 15:18       26:11           way 15:7 24:19
signing 48:1       stay 20:11          28:3,3,22,23        15:19 18:24     understood         42:24
  49:14            stenographic        28:23 30:22         19:17 22:5        26:4 27:20      We'll 11:22
simple 44:13         49:10           talking 36:20         23:14 24:3,3      28:1 32:23       47:6
sir 35:20,23       steps 28:1,8        36:21,22,23         28:4,16 30:12   United 1:1 4:16   we're 6:20
  42:23            Stettinius 2:2    tech 30:24            35:12,16        University 8:2     21:24
sit 21:1,9           2:14            tell 6:4,11 7:12      44:12 47:12     unsuccessfully    we've 13:11
six 6:6 35:23      Steve 2:15          12:20 13:17      times 10:19          23:25           wear 21:4
Sixth 2:9          Steven 4:19         13:23 16:25         17:22 18:6      unusual 23:2,5    wedding 7:20
small 9:6          stopped 36:14       19:20 27:25         19:25 22:6        38:13           week 20:1 22:6
smelled 24:23      Street 2:3,9        28:6 37:5           30:23 39:17     up-to-date         29:16 39:19
Smith 2:15           5:16 25:5         49:5                39:19 44:11       37:13            44:11 45:14
  4:19             stricken 27:2     telling 23:21         45:14           use 22:9          went 24:10
Snelling 25:24       32:1,5          temperature        title 3:3 13:7                        36:16 43:4,16
  30:8,9,20        strong 14:23        21:18,19,21      titles 20:3,3,3            V         weren't 12:5
sold 8:12          studio 9:3,4        22:7 25:23       today 21:9                           west 22:14
                                                                           value 8:9
somebody           subsequently        26:6,10             39:18                              36:11,12
                                                                           various 8:22
  28:24 29:13        7:19 8:20       tenants 8:3,4      Today's 4:9                          widowed 6:6
                                                                           VERIFICATION
son 5:1 6:7        substantial         8:18             told 10:4 24:22                      wife 8:20
                                                                             3:22
  7:24 8:12,20       49:17           tendency 49:18        25:24 26:7                        willingly 16:2
                                                                           verify 10:6,10
  8:20 9:7 15:4    suggested         testified 5:9         38:19                             windows 10:16
                                                                           versus 4:13
  37:25 39:10        25:22 30:21       39:18            Tom 24:17,18                         wish 9:22
                                                                             23:3
  40:11,12           31:1 35:7       testify 27:12         24:18,19 35:1                     witness 5:5
                                                                           Video/Zoom
  42:20,21,25      suggestion          33:12            top 13:8                              10:3 27:11
                                                                             1:14 4:4
  43:21              26:14 35:5      testifying 27:6    topic 40:3                            33:10,11 49:5
                                                                           videographer
son's 6:9 13:20    suggestions       testimony 38:4     touch 45:16                           49:19
                                                                             2:15 4:8,20
  17:11 21:13        39:7              48:6                46:4                              witnessed
                                                                             5:4 35:11,15
  30:11 44:7       summary 43:13     text 24:4          toured 24:25                          27:25
                                                                             47:10
sorry 32:2         Summit 6:21       texted 23:20       Tower 2:8                            woman 16:14
                                                                           videotape 4:11
sort 21:6            6:23 7:7,10     Thank 5:4 7:5      town 17:5,9,23                        29:19
                                                                           virtue 49:8
sorts 20:8           7:20 19:7,12      11:11 26:18         29:10                             woodwork
                                                                           visit 17:11
Sounds 29:21         23:19 33:5        30:5 35:18       training 6:14                         10:22,23
                                                                             19:21,25 22:5
source 33:18         35:25 42:12       39:22 47:4,6     transcribed                          work 11:9 15:1
                                                                             23:3,6 29:11
  37:3             sunglasses          47:13               49:11                              36:5
                                                                           visited 16:7
South 2:3,9          20:6            thereof 49:8       transcript 3:24                      worked 9:5
                                                                           visiting 17:24
  5:16             Supreme 7:18      thermostat            47:8 48:6                         working 22:11
                                                                             22:25
space 9:6          sure 17:10 18:6     22:7 45:15          49:10,10                           22:12 25:21
                                                                           visits 21:17
speaks 14:3          18:9 19:11,17     46:5,8           traveled 17:5,6                       31:8
                                                                             43:19,22
specific 20:2        21:16,19        thermostats        tried 23:24                          wrapped 44:10
                                                                             44:14,15,20
  39:3               25:23 31:7        21:11            trouble 45:24
                                                                             45:13
specifically 9:4     35:3 44:20      thing 33:13        true 49:10                                   X
                                                                           vs 1:7 48:2
  19:18 39:11        46:7            things 11:9        trust 1:5 11:24                      X 3:1
  39:14            surprised 36:7      27:20 28:15         12:8,19 13:4
                                                                                  W
specifics 39:15    Suzanna 16:21       42:16 43:6       trustee 1:4                                 Y
specified 32:24    swear 5:5           45:1                12:22           waived 49:15
                                                                           wall 36:23 37:2   Yale 6:15
Spencer 38:25      sworn 5:8 49:5    think 11:24        truth 49:6,6                         yeah 9:23
  39:15            synthesizer 9:8     13:11 20:21      tuck 11:6           37:6,6,7
                                                                           Wall-to-wall        11:22 17:14
spent 28:21          20:16             22:2 23:20       turn 26:6,10                           18:5 33:6,14
spots 37:9         system 11:3         33:2,4,23        turned 21:21        10:20
                                                                           want 17:12          40:6 46:21
sprung 36:11         31:7 45:15      third 8:5,17,25       24:21,22 35:1                     years 5:24 6:1
St 5:16,23 6:16                        9:1,7,10            46:7             18:24 41:21
                                                                           wanted 11:12        6:6,14 15:1
  7:6 42:12               T            10:17 20:12      two 6:7 7:16                           23:10 26:1
state 5:12,13                          20:17 23:13      typical 23:3       wash 22:17
                   Taft 2:2,14                                                                 37:24 39:10
  12:14,16                             23:22 29:22      typically 20:11    wasn't 40:19
                   take 14:17,18                                                             yesterday
  14:16 41:3,3                         36:19,25 37:1       20:25 22:9       45:7,9,12
                     14:20 15:5,10                                                             11:25
  49:1,8                               37:11,20                             46:13
                     15:11 16:3,20                                                           Young 1:24
                                                                           water 10:17



                                     Benchmark Reporting Agency
                                           612.338.3376
                                                                                               Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 44 of 120
                    Video/Zoom Deposition of Dr. Malka L. Goodman - 10/1/2020
            Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company, et al.
                                                                                        Page 55

  4:19 49:4,21      42:4,10 43:4      27:9 28:7
                    43:20 44:21     68 21:21 46:8
      Z             45:9,16,23      6th 14:11 49:19
Zoom 2:11           46:2
                  2020 1:17 4:6,9          7
      0             49:5,19         7 3:10,16 30:3
                  20th 22:1,20        30:7,16
       1            23:15 25:12     72 21:22
                  21st 25:8,13      76 25:23
1 1:17 3:3,10
                    28:17,21 29:2
  4:2,9 7:4
                    29:4 30:1              8
  18:22
                  2200 2:2          8 3:17 30:3
10 3:19
                  225 2:9             31:10,23
10:15 1:18 4:7
                  24/7 25:21          35:21,23
  4:10
                  26 3:15,19          36:20
100 11:3 44:9
                  27 3:19 36:3      80 2:3
1045 5:16
                  27th 29:16        895.35 31:19
11 3:11,12,13
                    38:18             32:11
11-27 33:5
                  28 3:19
  36:7
11-27-18 36:1                              9
                         3
11:03 35:12,13                      9 3:18 4:2 30:4
11:22 35:14,16    3 3:5,12 11:17      34:3,19
11:39 1:18          11:21 12:8,23   92 8:18
  47:12,16          12:25 13:22
12 15:1 19:6      30 3:16,17,18
  23:10             3:20 6:14
12th 18:13 19:3   30th 32:16
13 3:19 18:14       38:18
1347 6:23 7:10    31 3:20
  19:7,12 33:4    32 3:20
  35:25 42:12     33 3:20
14 3:19           34 3:20
14th 19:13        34,838.08
  22:25 38:6,8      26:23 27:19
150 34:11         35 5:24
17 3:14           39 3:8
18 3:19 36:3
  45:11,20               4
19-CV-1815        4 3:13 11:17,21
  1:8               12:10 13:12
19-CV-1815-...      42:8
  4:15            4:30 24:6
1900 7:14         4:40 24:6
1980 7:1,11       40 3:21
  23:8            403 40:23 42:8
1992 7:2 8:11       44:2
  8:12 9:17       41 3:21
1998 6:3          42 3:21
1st 4:5 49:5      43 3:21
                  45 44:11,11
       2          48 3:22
2 3:4,11 11:17    4800 2:8
  11:21,23        49 3:23
  12:17
20 14:19 39:1            5
  41:4,8,11       5 3:7,14 17:13
  42:4,10 43:4      17:15 18:22
  43:20 44:21       19:3
  45:16           523.23 13:16
200 11:3          55116 5:17
2018 9:12         55402 2:3,9
  14:11,19
  17:17 18:1             6
  41:4,8,11       6 3:15 26:17,19



                                    Benchmark Reporting Agency
                                          612.338.3376
                                                                                   Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 45 of 120




                                                              Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 46 of 120




                                                               Exhibit 2
7r         CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 47 of 120
                                                                                                 $
                                                                                                 E
                                                                                                 t
                                                                                                 o
                                                                                                 a           ){/a
                                                                                                 H

                                             AVIEL GOODMAN
                                       REVOCABLE TRUST ACREEMUNT
                                       *Trust Agreement") is rnade end effsctive as of
           THIS TRUST ACRBEMENT (the
     September 9, ?019, by AVIEL COODMAN, as grantsr, and MALKA L. GOODMAN, as
     trustee.

                                                     ANTICLE    1
                                                  TRUST ASStrTS

     L       Trans&f .qnd Rgceipt.of ItH$l3ssets. I have transfened assets to the trust which may be
     described in SifreAup e attached to this instrument and may *ansfer additional asset$ to the
     trust, Th* trustses acknowledge their receipt of the assets transferred to the trust and *gree that
     all assets transfened or devised to the firstees shall be administered and distributsd in
     accordance with this instnrment.

                                                     ARTICLE 2
                                                      tr,AMILY

     ?,,        &mily.      As of the date of tlds instrument, I have no children and I am not now manied.

                                                 ARTICLE 3
                                          APPOINTMENT OT TRUSTEES

     -l         Trustse Appointr.ng$t, Trustees shall bs appointed, temoved, and replaced as follorvs:

                3,1 Reserved Powers, Unless I am lncapacitated,          I reserve the power to remove any
     tustee and to appoint any succsssor or additional trustees.

                3.2                                        MALKA L. GOODMAN is unable
                       Sucgessor.Tr,ustees, During any period when
     to act as rrust*i, i     appoint PAULA COODMAN MACCABEE as successor trustees of each trust
     crsated under this Agree*"ut. If both MALKA L. COODMAN and PAULA GOODMAN
     MACCABEE die, become Incapacitated, rosign, or ar€ removed leaving no co-trustee or
     srrccessor trustee acting cr designated to servo, I appoint SHEILA GOODMAN ROSENTIIAL
     as trustse of each trust created under this Agreement. Except as otherwise provided in this
     Articls, trustees shall be appointed, removed and replaced as follows:

                        3,2.1 Riqht to Agloint Trustee.    Unless a successor trustee is appointed under
                the foregoing provisions, each individual trustee shall have the power to appoint one or
                more co-trusties and one or more successor kustees to replace himself or herself as
                trustes when he or she oease$ to act as trus'tee for any reason, In the evert of a cornplete
                vac&xoy in the trusteeship, a majority of the adult benefisiaries (including both curent
                income beneficiaries and rem*inder persons) of the applicable trust hereundtr shall have
                the right to appoint a successor to fili any vacency in the position of trustee, and also may
                remove any trustee so appointed. To effect the appointment of any trustee, the persons
                entitled to efftct such appointment shall do so by an instrument signed by each of them.




      4836{867^4725, v. I




                                                                                                       Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 48 of 120




                      Independenl Trustee. My trustees who are then serving, by unanimous
                     3.2.2
        action, may appoint an Independent Tru$tee et any time, and also m*y remove any &stee
        so appointed, and may appoint an independent Trustee to roplace any such trustce who
        dies, resigns, becomes Incapacitated, or is removed.

                         Corporate Trustee. The tustees may place ossets in an account with a
                     3.2.3
        trust departnnent of a bank or corporation selscted by the trust€es u$der an aggncy or
        other such agreement. In addition, the trustees may appoint a bank or corporation with
        trust powers as an additiona[ trustee and, when any such tustee ceases to serve, may
        appoint a $ucoessor to such tru$tee" The individual trustees shall havo the power to
        r&move the coqporate trustee, if any, and mey appoint a sucoes$or corporate trustee to
        serve in its plooe.

        3.3    Pswpr to Reqlpve and Replase Truste$. Notwithstanding the foregoing, if any
pirson (othar than the grantor) having the power under this instrurnent both to remove and to
Itplaco a bustsE: (i) is a beneficiary to whom income or principal of the applicable tust may be
dishibutsd cuttently; (iil hes a legal obligation to support a beneliciary to whom income or
princrpal may be dishibuted cunently; or (iii) has ever made a gift transfer to the applicable tmst,
then any succe$sor fi$tee appointed by such psrson must be an Independent Trustee. Except as
otherwise expressly stated in this instrumcnt, no cltuss or justification shell be required for any
rcmoval or appointncnt under this Article.

        3.4          Resi$mtion. Any trr;stee may resign by notiffing the other fi:ustee in writing of
the trustee's resignation.

                                               ARTICLE 4
                         ADMIMSTRATION OT TRU$T DURINC MY LItr'STIME

4.     Administrdion of Trust During My Lifetime. During my lifetime, the trustees strsll hold
and distribute the kust estate as follows:

        4"1                 Dirsct. Unless I am Incapacitat€d, the tu$tees shall pay to me such
                     P,gyments as I
amounts of &e net income and principal of the trust as I may direct, and shall also mtke such
other payments of net income or principal of the trust as I may dirsct in a urriting delivered to the
trust88s.

         4.2     Ti$stees' Qismetign. Duriug any period when I am Incapacitatsd, tJre trustees
may also pay such sums from the net incoms and prinuipal of the trust ss the tnrstees, in their
sole disc,retion, deem trecessary or advisable to provide for my health, support, maintanance, and
edgcetion and/ol to establish or continue eny prcgram est*blished by me of making gifu to any
charitable or other nonprofit organization to which I have made gifts during my lifetime.

         4.3         Reserv-ed   Rights. I
                                     reserve &e following rights, to be exercised (except          as
otherwise specified) without the consent or participation of any other person:

                         Amenddrlpnt. Unless t xn Incapa*itated, to amcnd, in whole or in pnrt, or
                     4.3.1
         to revoke this inshrment by a writing delivered to the trustees.




it838-9887d7r9. v,   1




                                                                                                Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 49 of 120




                   4.3.2 Additionsl Assets. To add to the tustestate at any time, any othcr a$sst$
        acceptable to the trustess. Tho rustoe$ shall administor and distibute any assets as if it
        had bean a part of the origiaal trust assets.

                4.3.3 Trustgg B.gneficiarv. To make payable to the trustees death benefits ftom
        insurance on my life, annuities, retiremeilt plars, or other sources. If t do so, I reserve all
        rights of ownership, and I shall havs the duties of safekeeping all documents, of giving
        any nsc€ssary notice, of obtaining proper ben*ficiary designations, of paying promiums,
        contributisns, assossments, or other charges and of maintaining any litigation.

                4.3.4 Acoounts. Unless I am Incapacitated, to exarnine the boo}s and records of
        the hustees with respect to the trus! and to receive written statements of account fronr all
        tustess (or the personal representative of any deceased trustee). My approval of these
        asoounts by unitings delivered to another trustee shall cover all transactions and shall be
        conclusive as to all persorl$,

                   4.3,5 Djte$tion   o.f Investment, Unless   I am Incapacitated, to directthe trustees
        as to the retention, acquisition, or disposition of any ffust assEts by a writing delivered to
        the tustees. Any assets retained or acquired pursuant to such directions shall be retained
        as e paxt of the trust estate unless I otherwise diroct in a writing delivered to the tustees.
        The trustees shall not be liabte to anyone for aoy loss resulting from any action taken in
        accordance with any such direction of mine.

                                     ARTICLM 5
                        TRUST ANMINISTRATION Atr"TER MY I}EATH

5.      A*nidsfation after Death, Upon my death, the trustees shall hold and disuibuts the
trust assets, including all assets added to the frust at my death, as follows:

        5,1    Contibu{iop.*by, Trustees, The trustefs,              if
                                                                     requested by the personal
representatives of my estate, shall, or in their own disuetion mayn pay any of the following tsxeso
debts, and expensss directly or tbrough the porsonal representatives of my e$tate:

                   5.1.1 Expenses. The expenses of my last illness and funeral, valid         debts, and
        €xpenses of administerirg my estate, including non-probate assets.

                   5.1.2
                       Tq,xes. Any estate taxes occasioned by my death, except to the extent such
        taxes are paid tom o&er sources, pravided that the taxes peid by my kustees shall be
        apportioned ia accordance with the directions set for& in the tax provisions of this
        inskument,

        5.2        Sp.Esifio   Distribution{. The trustees shall make the fbllowing             specific
distributioru:

               5.2.1 List of Tandble Personal &pperty. I rnay prepare a witten list, signed by
        me, that describes certain items of my tangible personal property and names the person or
        persons to whom such iterns are to be given upon my death. The trustses shall distribute
        such property that is included in the tust as provided in such a written list as if the iist


                                                   -3-
{83&8867d7?S, v.   1




                                                                                                  Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 50 of 120




         were a pm of this agreemr,nt If I have disposed of the same item to different persons on
         more thsn one list, the one dated later in time shall control.

                 5.2.2 Rompiging Tanqible Psnonal Prp.p_crly. Subject to the precoding
         provisions of this Arlicle, all of my tangible personal property shall be distributed in
         accordance with Paragraph 5,3.

         5.3   Allocation of Rqmaining T$lSt As.sets. The trust asssts (including assets added to
tho trust at my death) not effectively disposed of by the preceding Articles of this instument
shall be administered and distributed as follows:

                     5.3.1 Trust for My Mother - MAI64 L. O0ODMA){.                    If   my   mother,
        MALKA t. GOODMAN, survives msr the remaining assets shall be admiaistcred in
        trust, for the benefit of my mother. The trustees may pay to or for the bertefit of my
        mother from such tust so much of the net income and principal of the ffust as the trustees
        deem advisable to provide for my mother's health, educetion, support, or mainienance.
        The Independent Trustee, if one is acting, may also distribute zuch amounts of the net
        income and principal as the Independent Trustee deems advisable. Upon the death of my
        mcther, the fustees shall distribute any remaining trust assfts as provided under
        Paragraph 5.3.3.

            5.3,2 Trusts (or My Sisters * PAULA GOODMAN MACC,-,{BEE and SHEILA
        #gCpMAN ROSENTHAL. The trustees shall divide the remaining trus assots into
        equal shares so as to provide one (1) share for each of my then-living sister and one (l)
        rh*re for each then-deceased sister of mine who has descEndants then liviug. Each share
        for the then-living descondants, collectively, of a deceased sister of mine shall be further
        divided into share$ for the living descendants of my deceased sister by right of
        representation. The trustees shall admisister each shars allocated for the benefit of a
        sister of mine, or for the benefit of a descendant of a deoeased sister of mine (the
        "beneficiary"), a5 4 separate trust as follows:

                            5.3.2.1 Distributions. The trustss$ may pay to or for the benefit of the
                    beneficiary so much of the net income and principal of the kust as the trustees
                    deem advisabie to provide for the bene{iciary's health, educ*tion, support, or
                    maintenance. The lndependcnt Trustee, if one is orting, may also distribute such
                    amounts of the net income and principal as the Independent Trustae deems
                    advisable to assist the beneficiary in buying a honre or pursuing a businoss, hade,
                    or profession, or for any other purpose the [ndependent Trustee deems advisable,

                           5.3,2.2 General Pow&r of AppojdBnent. Upon the beneficiary's death,
                    the beneficiary shall have a testamentary general power to oppoint such portion of
                    his or her trust (or separate share thereo$, if any, that (i) would have generated
                    imposition of GST tax (after taking ints acoount any generation-skipping tansfer
                    tan exemption allocated to the hust) i{ but only if, the beneficiary did not have a
                    general pow€r to appoint such trust (or separate share thereo$; (ii) does not
                    exceed the applicabls exclusion available to the beneficiary's Estate under Section
                    2010 of the Code;    ad (iii) will result in ths payment of the least possible

                                                    4-
483&8867-4725, v.   '1




                                                                                                   Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 51 of 120




                     combined state and federal ostete t&( nnd OST Ta"t by reason of the beneficiary's
                     deeth. This general powrr of appointrnent must be refered to and expressly
                     exercised by the beneficiary's Will as provided in the general governing
                     provisions of this inshunent for the appoinfirent to be effective.

                            5.3.2.3    Alternate Disposition. Upon the beneficiary's deathn any tnrst
                     asset$ not effectively disposed  of by the above provisions shall be divided into
                     separate shares   for  the  beneficiary's   then-living descendants by right of
                     reprasentation. Each such share shall be administered in trust as provided in this
                     Paragaph. If no such desceirdants sunriye the beneficiary, such assets shall be
                     administered as provided in this Paragfaph 5.3.?. Any share for a benefioiary for
                     whose bsnetit there is an existing trust hereunder shall be distributed to such ffust.

                                            ARTTCLE 6
                                      CONTINCSNT DISPOSITION

6.      Contingpnt Disposition. Any trust a$$ets not effectively disposed of by the above
provisions sh*llbe to the persons who would have beeu my heirs-at-law had I died intestaten not
survived by a spouse or descendsnts, on the date of such distribution" in the proportions speeified
by the laws of intestacy of the State of Minnesota in effect on the date of this {Sreement.

                                             ARTTCLD 7
                                         TRUSTEO PROVI$IONS

?.        Trustse Provisiolu" The folloruing provisions shall gpvsrn the tnutees:

          7.1  t'leXibility. I desire tha trustees to exercise the discretionary powers conferred on
them in a manner &at will provide flexibility in the administration of each tust under conditions
&om time ta time existing and in exercising such powers, the disoetion of the twtaes shall be
conclusive as to the advisabiliry of an1' distribution of income or pri*cipal, and as to the person
to or for whom such distribution is to be made, and the same shall not be subject to judicial
review.

          7.2        Factors Relevqnt   to Tru*qe$l-Discretion. The trustecs shall have disoetion
whether or not to take into account othcr rcsources or funds available to a beneficiary prior to
maki*g distribution to such beneficiary. In determiniag whether to make disretionary
distributions to a bensficiary, the trustees may consider such circumstsnces and factors as the
trustee$ believe are relevant, including the advisability of supplementing any ineome or asssts
knoryn to the fustees to be svailable to the bcneficiary, the tax cCInssquenses of any such
distribution, the character, hobits aad perscnal tifestyle of &e bcneficiary, the diligence,
progrcss, end aptitude of the beneficiary in acquiring an education and gainfi.rl employment, and
the ability of the beneficiary to manage money usefully and prudently, and to assumo the
responsibilities of adult life and self-support. In otder to make a determination whether a
discretionary disbibution should be nrade, tho tnrstess are authorized to request my information
they deern relevant from a beneficiary (and to withhsld a distribution if the bcneficiary does not
provide such information), including without limitation, the following: (i) t stateme'nt of the
beno{iciary's and his or her $pouse's assets and liabilitics; (ii) copies of bank statements and



                                                       -5
4836-8867-d725, v,   1




                                                                                                     Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 52 of 120




other materials that evidence the beneficiary's spending habitq     (iii) evidence that the beneficiary
is cnrolled in or performing at a certain level in school; (iv) evidence that the beneficiary is
employed, including authorieation to contact the benefisiary's current employer; (v) a list of the
beneficiary's current places of residence, and (vi) access to medical records, blood tests, or
related medical information.

        7.3        Compsr-rsgticn. My rustee* shall be entitled to reimbursement for expenses and
to   receive compensation       for their services. In the case of an individual      trustee, such
compensation shall be based principally upon the time and lnbor roquired in order to     fulfill their
responsibilities hereunder, giving due regard to the conrplexity and novelty of any special
problems or issues encountercd in the administration of tho tru$t, as well as the nature and exter$
of their responsibilities as$umed and the results obtained ia performing their duties. In the case
uf a corporate filrstee, such compensation shall be based on the corporate tnrstss's published fee
schedule as in effect from time to time.

        7.4     Bond. No trustee named in this insnuraent shall be rcquirod to give any bond or
security in any jurisdiction.

        7 "5   Cpurq,.$$pervigip.n. I expressly waivs ury requirement &at any trust created under
this instrument be submitted to the jurisdiction of sny court, that the trustees be appointed or
confirmed by any court, or that the trustees' ascCIunt$ be heard or allowed by any court. This
provision, however, shall not prevent any of the tust beneficiaries or the ffu$tces &om requesting
any of the procedures waived by this Paragraph.

        7,6    Trustee Powerq. My trustees shall have, in extension and not in limitation of all
powers provided by applicable l*w, all of the powers granted by applicable Minnesota law, the
provisions of which are incorporated herein by reference. They shall also have the power,
without court approval, to:

                7.6.1 Merger. Merge a trust created under tlris instrument with any other bust,
        by whomever creatcd, havrng substantially the same beneficiaries and substantially the
        samo term$, end if thare is a disparity in the maximum duration of the trusts so mergedo
        the shortest maximum duration shall control.

                   ?.6.2 &incipal ard I$po.qie Allocstions. Allocats between principsl and
        inceme,     in their discretion, all receipts, credits, and disbursemenls, including receipts
        received or accrued and expenses incuned during trust administration.

                          7,5,2.t Undistibytpd Incomq. Unless otherwise provided in               this
                   instrurnent, net insome of a trust not distributed shall be accurnulatEd rnd added
                   to the principal of the trust.

                           7,6.2.2 Inco{ge.at Temrinatio$, Except to the extent drat income is
                   expressly made subject to a sole income beneficiary's gureral power of
                   appoinfinent' any &ccrued or undistributed income at the temrination of a trust
                   shall be added and disposed ofas a part ofthe principal ofthe trust.




                                                   .6.
483&888?4?25, v.   1




                                                                                                 Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 53 of 120




                 7.6.3 Division- and Distribrrtions. Without the corcent of a$y beneficiary,
        distribute (including the satisfaction of any pecuniary distribution) in cash or in spocific
        property, real or personal, or an undivided intersst therein, or partly in cash and partly in
        such pmperty, and to do so with or without regad to the income tax basis of spccific
        property allocated to any beneficiary (including any tu$) and with or without making
        pro rata distributions of specific asset$, in zuch mannu es they shall deem to be in the
        b*st interests of the beneficiaries of any trust created hereunder. In making such division
        or dishibution, the judgment of the trustees concerning the propriety thereof and the
        valuation of such essets or interosts shall be binding and conclusive on all persons in
        interest.

                 7.6.4   Pa.vmpnts.to Mino$ and Those under Legal Incffacitv. Pay a sum
        distributable to a miuor or other beneficiary under legal Incapacity, without liability to
        the trustee, in one or more of the following ways: (i) directly to the beneficiary; (ii) to the
        lsgal guardian or conservator of the beneficiary; (iii) directly for the maintenance,
        education, and gcneral welfare of the beneficiary; (iv) to a pa$nt of the beneficiary; (v)
        to a person urho has custody and care of the ps$on of the beneficiary; (vi) to a ctrstodian
        under a gniform transfers to minors stafirte; or {vii) to a qualified tuition program under
        Section 529 of the Code naming &e beneficiary as a designatod beneficiary thereunder,

               ?.6.5 Uneoual Diesibutions. Except as otherwise specifically provided herein,
        in making payments of income and principal, the trustees need not make the same for the
        equal benefit ofthe bene{iciaries ofthe trust.

                 7.6.6  Diviqip.n itrrto $eparate Trusts. Divids any trust hereunder st any time into
        soparate trusts ss the trustees may deem advisable, Each such separate trust share shall
        be administered and distributed in the sarne manner as set forth herein for the original
        trust.

                7.6.7 DiScfetioqflry Terrnfu$tion, My Independent Trustee, may, without furthsr
        rcsponsibility and without prior or subsequent court approval, tenninate any tust at any
        timc after determining &at (i) the trust is no langer economical to administor; or (ii) the
        trust is otherwise inadvisable to administer as a trust; or (iii) termination is in the best
        intersst of the beneficiary for whom the tust wss created, or if such trust has no such
        beneficiary, in the best interests of the benefioiaries of the trust whose generation
        assignment is the slose$t to my own; provided that my independent Trustee shall not
        tenninate a trust if termination would result in the assets being rnade available to
        creditors who have a current claim against the beneficiary, or to eny governrnental
        agency that has a claim (iucluding a potential claim for reimbursement against the
        benefisiary) or would provent an existing bequest fronr quali$ing (or continuing to
        qualify) for the charitable deduction, or would cause the revocation of an S corporation
        election or would impair special use valuation under Cade Section 2032A or similar tax
        benefits under ary state taw.

                    7,6.8 Qi$tribution on Temrinalion. My   Independent Trustce who terminates a
        trust under the preceding paragraph shall distribute  the trust assets, to the beneficiary for
        whom such trust share was created; if the     trust  has  no such beneficiary, then to the


                                                  -7-
483M887-4725, v. I



                                                                                                 Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 54 of 120




         beneficiary's descendants who are then eligible to receive distributions from the firsq by
         right of representation. Upon such termination &e rights of all othcr persons who might
         othenryise have an interest in the trust shall cesse. My Independent Trustee may
         condition temrinntion of any trust upon r*ceiving indemnifioation *am the bene{iciaries
         who are going to receive a terminating distribution,

                '1,6.9 Renunciqtio,n,gf Transfers. Renounce, in whole or in part, any gift or any
         interestin assets within nine (9) montis after the date of the transfer that *eated the
         interest. I expect that my trustees will make no renunciation that is fundamentally
         inconsistent with the provisions of this instrument.

                7.6,10 Disclaimer of Powgf$. Disclaim, release, or rEstrict any trustee's powsr,
        whether granted or implied by law, by delivering a written instrument to the other
        Sustees, if any, speci$ing thn powers disclaimed, released, or reshicted and the nature of
        any such restriction. Any such disslaimed or released power, *s well as any other power
        that ths trustee is precluded from exercising, shall be exercised only by the other fustees,
        if any, or, if there is nnne, by the suceessor to the trustee disclairuing or releasing such
        power.

                 7.6.11 Ure qf &Bel Fropcrty. Permit any beneficiary of any trwt crc,ated under
        this instnrment to occupy any real property forming part of sucb trust upon sush terms as
        the trustee shall deem propsr, whether rent-free or in consideration of the payment of
        taxes, insurancq maintenance, and ordinsry repairs, or otherwise, and to invest any
        prcceeds from the sale of such real prope.rty to purchase other residential property for the
        use ofsush persons.

                 7.6.12 lnvesmenh. My trustees shall have the power to invest in any type of
        investnsnt that plnys an appropriate role in achieving the investment goals of my estate
        or the trust, which investment shall be considered ns part of the total portfolio. Except as
        otherwise provided in this instrument, it is my specific direction that no category or type
        of investment shall be prohibited. I specifically do not wish to limit ths universe of
        investrnents in any way other than is distated by the trustee$' exercise of reasonable c&re,
        skill, and oaution. In connection with the trustees' investment and management decisions
        with respect to my ffitate or the trust, the ffustees are specifically entitled to take into
        account general economic conditions, the possible e{fect of inflation or deflation, the
        expected tax consequences of investment decisions or skategies, the role which each
        investrnent or course of action may play within the overall tnrst portfolio, which may
        include tinancial afsets, interests in closely-held enterprises, tangible and intangible
        personal property, and real property, the expected total return from income and the
        appreciation of capital, other resources of the beneficisries, the needs for liquidity,
        regularity of income and preservation or appreciation of capital, and the asset's special
        relationship or special value, if any, to the purposes of the trust or to one or more of the
        beneficiaries. My trustees shall not be limitod to sny one investment strategy or theory,
        including modem portfolio theory, the efficient markets theory, or otherwise, but my
        tnrstees should be flee to consider any eppropriate investment strategy or theory under all
        the circumstaflcos.




                                                  -8-
483&8867-4725, v.   1




                                                                                              Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 55 of 120




                 '1,6.11 Delegatign. The tnrstees may delegate investrnent and management
        functions whicb a prudent person of comparable skills would properly delegate urdet the
        circumstances. The trustees may obtrin independent inveslment counsel from a qualified
        investnent adviscr, and may compensate such advisor for his or her services to the trust.
        Should the trusteEs delegate such function" the u'ustees shall exercise reasonable cafe,
        skill, and caution in selecting an agent, establishing the scope and terrns of the delegation
        consistent with the purposes and terms of the trust, and periodically reviewing the agent's
        actions to monitor performance and compliance with the termr of the delegation. Should
        suoh delegation occur, the tntstees who comply with the requircments for delegation shall
        not be liable to the beneficisries or to the trusts for the decisions and actiors of lhe agent
        to whom ths function was delegated, but by acce,pting the delegation of a firnction by the
        ffustees of the trust, the agent submits to the jurisdiction of the courts of this state. I also
        dirsct that the trustes shall not be liable for a loss that results fiam following a direction
        by thc investment advisor where such trustee has exercised good faith and ordinary
        diligence in the selection and continuing einployment of such investnent advisor by the
        trust.

        7.7     Power to Asgnd. During my Inoapacity or after my death, the Independent
Tnrstes, if one is acting, shall have the power to modily and reform this instrument in ascordance
with the following provisions:

                       Pu{pose of Amendments. The power grantod
                   7.7,1                                                        by this   Paragraph is
        intended to permit the [ndepondent Trustee:

                         7.7.1.1 Tax Chaggqq, To address auy tax or other circumstantial
                   changes that may affect a trust croated under this instrurnent and/or its
                   benefioiaries;

                           7.7.1.? R+lnovsl of Prqyisions. To remove from this instrument any
                   provisions that have become no longer operstive in the ongoing administration of
                   the trust due to changed circumstances;

                           7 .7,t.3Powers of &Epointrnent. To grant, reduce, expand, or elitninate
                   general and special powers of appointment with respect to part or all of any tnrst
                   assets (suoh powers may be made zubject to any conditions or coussnts and
                   timit$d to such objects as may be described in the grant or reduction of esoh
                   power);

                             7.7.1.4 Addidon of Fistibutipns. To add mandatory distribution or sgt-
                   aside provisions for one or more beneficiaries or permissible distributees;

                             7.7.L.5 Creatiqn of $ubaccounts. To ueate one or more         subaccounts
                   which are subject to more restrictive or other adrninisrative or dispositive
                   provisions in order to accomplish any purpose consistent with ruy intent and not
                   prohibited by applicablo law;




                                                    -9-
483M867-{725, v.   1




                                                                                                  Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 56 of 120




                          7.7.1.6 Restrictiorr.pf Exerrise of Sowers, To resrict in any way,
                    revocably or irrevocably, the futrne exercise of any power held by any
                    beneficiaries an#or hustees hereunder.

                           7.7.1,.7 Amendment. To amend this instrument in such other manner as
                    the Independent Trusteeo in the exercise of his or her sols discrstion, rnay docm
                    appropriate in the best intercsts of the beneficiaries of tle trust share, and of each
                    such beneficiary's family as a whole.

                7.7,2 Restrictions oq. Amendr,renE. Notwithstanding the foregoingo howevcr,
        under no circumstances, (a) shall any trustee who is also a beneficiary of such rust
        participate in any amendment that rnay result iu such trustee beneficiary receiving ony
        direst or indirect financial benefit from any such trust nor (b) shall any such arnendment:

                           7,7.2.1Eftendon of Trust. Extend the period of any trust's existsnoe
                    beyond the rn*ximum period permitted by applicable law;

                            1.7.2.2 Beasficisries' Rights. Diminish in any way any enforceable right
                    any beneficiary rnay already have to receive the income of any trust, cunently or
                    at afly time in the future; provided, however, thet to the extent that any
                    amendment benefits or grants a power to a curent benefi.ciary of any trusq it mey
                    diminish &e righls of one or more beneficiaries to reeeive in the future th* income
                    of that trust or of any trust subsequently to come into existence to hold part or all
                    of the as$ets of that trust;

                            ?.7.2.3Trus1f$q' Poy.Ets, Reduse in any way the restictions &nd
                    limitations applicable tol {a) the grantor's, personal rapresentatives', and/or
                    trustees' powers as sot forth in this instnrmsnt; (b) the lndependent Trustee's
                    limited power of amendment under this Paragraph; and (c) the persons qualified
                    to serve as a trustee hereunder as set forth in Article 3 herorxrder, unless such
                    roduction of restrictions and/or limitations will not have any adverse tax effect on
                    the hust or any of its beneficiaries. Notwithstanding the foregoing, any ons or
                    more of the provisions refened to in {a), (b), and {c) above, may, however, be
                    amended, irrevocably *nd binding on succsssors, to increase such restrictians and
                    limitatisns in any way such amending Independent Trustee may deem
                    appropriate;

                            7.7,2.4 Adverse Tax Effect. Give (a) any hustee any powe$ or dis*etion
                    that are either granted exclusively to a co-trustee or from the exsrcise of which
                    such trustse is excluded for any reason nor (b) a$yflIe ecting in a nonfiduciary
                    capacity any powers granted hercin to trustees unless, in ei$rer case, such
                    amendment will not have any adverse tax effect on the trust or any of its
                    benoficiaries;

                                   FifranciatsenefiI, Result in any direct or indirest financial benefit
                            7.7 ,2,5
                    to any individual who is not at the time of such amendment both (a) a member of
                    the grantor's family (meaning any lineal descendant of the grantor, any ancestor



                                                     -10-
4836-8S?-4725, v.   1




                                                                                                    Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 57 of 120




                     of the grantor, and ony spsuse of any of the foregoing) and (b) already a prcsent
                     or contingent beneficiary of such trusts (uuless it is to provide for afterborn or
                     after-adopted children of any such beneficiary), except through the exercise of a
                     power of appointment held by or granted to a person described in (a) or (b) above;

                            7.7,2.6Discrimlrta&p,..Between Begeficisri.c-s-. Discriminate in any
                    significant financial way in favor of one or more siblings to the detriment of any
                    other siblings where such siblings are, under the terms of this instnrment, to be
                    heated in substantially equal fashion (for this purpose treating each sibling, or his
                    or her spouso and descendants, and their spouse$ as one unit); nor

                            7.7,2.7 Disoualification. Make any change that would have the effect of
                    disqualiffing any such trust insofar as such trust prior to such amendment,
                    otherwise qualified for and was in fact already taking advantage ofl while such
                    advantage otherwise will continue, (a) any exceptlon from a surviving $pouseos
                    elective right or from nny creditor's right to levy on any beneficiary's interest in
                    any such trust or (b) any substantial deduction, credit, exclusior; or other tax
                    benefit (such as any marital or charitable deduction, any annuol gift tax exclusion,
                    any election under Section 2032^ of the Code, a generation-skipping tax
                    exemption, tho oppofiunity to be a stockholder in an S corporation, a significant
                    grandfathered status under some changed law, and so on).

                7.7.3 Manner of Making Amendments, Any such ameadment shall be by
        written insffument, Bxecuted by such amending Independent Trustee with all the
        formalities of a deed, setting forth the kust or trusts hereunder to which the amendment
        applies and the effective date of such arnendment.

        7.8         Limitations on Trustees' Powers,

                7.8.1 No General Powers-of Appointment, If any discretionary power granted
        to the trustess in this instrument would constitute a general power of appointment in a
        particular uustee under Section 2041 of the Code, that trustee shall not bo mrtitled to
        exercise such discretionary power. Instead, such power shall be exercisable only by the
        trustees, ifany, rryho are not disqualified to act under this Paragraph.

                7,8.2 No PEEtrcnt of Trustee's Obligations. If the exersise of any discretionary
        power granted to the trustees in this instrument would satisfy the legal obligation of a
        particular trustee, including the obligation of support, that tnrstee shall nst be entitled to
        exercise sush discretionary power. Instead, such power shall be exercisable only by the
        trustecs, if any, who are not disqualified to act under this Paragraph.

        7.9         Administ$tiygProvisions.

                    ?.9.1 Maioritylotq.and Delesation. If more than one personal       representative or
        kustee is serving, thei powers shall be exercisable by a majority vote of the personal
        representatives or trustees authorized to          act. I
                                                               hereby authorize any personal
        representative and trustee to delegate for any period of time to any other personal
        representative or trustoe authorized to exercise such power, the power to exercise the


                                                    -11-
4836-886?4725, v.   ',




                                                                                                   Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 58 of 120




       dis*etion on bohalf of the delegating personal representative or trust6e, including the
       power to execute documsnts, Any personal rapresent*tivs or trustee who is not qualifled
       to participate in or who dissents from an action or decision shall not be liable for thc
       action or decision taken,

                7.9.2 Custody of Aseqts. If a corporate trustee is serving, it shall have custody
       of all asscts, handle receipts and disburssments and prepare accountings.

                7.9.3 Non-Resi4ent Trustee. A person designated a$ H)stee herein shall be
        entitled to ssrvo even though he or she is a non-rssident of the state of *re situs of the
        trusts.

                   7.9.4   ChAgge   ,of Trugt Situs. The trustess may transfer the situs of      the
       administration of any tru$t created hereunder and the trustees may elcct to          have the
       governing law of the hust instrument be the law of such jurisdiction even if contrary to
       provisions herein, provided that the application of those laws ta the adrninisration of the
       trust shall not affect the duration of the kust or the beneficial interests of any bene{ieiary.

                   7.9.5 Tru$j$es' Ap.counts. The    trustees mayl or shall upon request by a
       beneficiary otherwise entitled thereto under appliaable law, annually render a witten
       account of the administration of the trust, shawing receipts and disbursemonts of income
       and principal, and a ststsment of the principal and undistributed income as of the date of
       such ascount. Such acsount shall be rendered to ench income boreficiary and each
       beneficiary who would then be entitled to receive dintribution of trust assets if the kust
       had then been ternrinated, The trustees' ascounts and records shall be available for
       inspection by any beneficiary. Any trustee who has resigned or been removed shall
       render an account for the period ending on the date of resignation or removal. Nothing
       contained in this Paragraph shall give any person the power or right to alter, revoke or
       terminate any trust or to enlarge or shift the beneficial interest of auy bene{iciary of any
        trust.

                                             ARTICLE,    S
                                          TAX PROYISIONS

8.     Tax Provi{io*{. The following provisions shall govern all tax matters relating to ths
kusts crsated hereunder:

        8.1 1ax Apportionmpnt. Except as otherwise specifically provided ia this instrument,
all estate taxes occasioned by my death shall be apportioned against and paid by those pemons
entitled to receive the assets rerulting in such taxes, in accordancc with applicable federal and
state kw and my trustees shall seek recovery from such p€rsons in the manner and to the extent
provided by applicahle federal and state law. This provision appliss nol only to taxes on the
assets passing under this instrument, but elso to any asset$ passing outside of this instrument.

        8.?     Tax Electipns. Iv{y twtco$ may exerciss all t$( elections, options or choioes and
contest, settle or compromise all tax matters without reirnbursement or adjustnent betwEeqi
principal or income or in favor of any beneficiary.



                                                  -12-
483648874725, v,   1




                                                                                                Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 59 of 120




          8"3   Seporstion.Skipsing Trensfgr f,'lOS?) Taxes. The persons liable for and sourc€s
of payment   of all GST Ta:res shall be in accordance with applicable law, except that any OST
Tax imposed on specific disributions under tkis instrument shall be paid out of the residue of the
tnrst estate and shall not be charged to the assets specifically distributrd. Notwithstanding any
provision of this instument to the contrary:

                 8.3.1 GST Tax Fxeurption. My trustees may allocate any exemption from the
         feder*l GST Tax to any assets with respect to which I am the tansf*ror for purposes of
         the GST Tax and mny exclude any such assets from such allocation.

                 8,3.2 OST ProtggflvS-Provisions, Any gift or funding of a pecuniary amount
         under this instrument shall be s*tisfie.d in eash or in kind, or partly in each. Assets
         allocated in kind shall be dcemed to satisff this distributior on the basis of their values at
         the date or dates of distibufion, All pecuniary gifts and payments that are not made
         within fifteen (15) rnonths of my death shsll bear intereot at the "appmpriate rate" as that
         term is defrned in Code Regulation Section 26.2642-2(b)(4), or eny successor provision.

                                     ARTICLE 9
                            GENERAL GOVERNING TROVI$IONS

9.      Oensral Ooverning Provisions.         In opplying the provisions of this instrument, the
following shall govern:

         9.L    Gaveqirrg Law. The law of Minnesots, except as specifically altered by this
inskunrent, shall govern the meaning and legal affect of this instrument. Except as otherwise
provided, all references to applicable Minnesota or federal law are to those laws in force on the
date of my death snd sh*ll incorporate any subsequent amendments and successor provisions.

        9,2 DuratioU-elT$Ist$. Ail trusts established under this instrument shall terminate at
the expiration of the longest period allowed by applicable law for the durstion of a trust (if
measuring lives are required to be identified for &is purposr, the measuring lives shall be aU
curent aad contingent beneficiaries under this inshument who are living cn the date of my
death), and the remaining assets shall be dishibuted in equnl shares to the beneficiaries of suck
trust occupying t$e highest generation, with the shnre of a decea"sed beneficiary of that highest
generation being distributed to his or her dessendents by right ofrepresentation.

        9.3 Spendthrift Bfovisions. Neither principal nor income of any trust nor any
beneficiary's interest therein shall be subject to alienaticn, assignment, encumbrance,
appoinuner* or anticipation by the beneficiary, to gamishment, attnchment, execution or
benkruptcy proceedings, to claims for alimony or support or any other claims of any creditor or
other person against the beneficiary or to any other transfer, voluntary or involuntary, by or from
any berte{iciary; provided, however, that the foregoing shall not restict the exercise of any
power of appointment granted hereunder, and that any principal distributable to any beaeficiary
at a specified date shall be fully alienable by such beneficiary after such date, Notwi&standing
the foregoing, this provision does not provent the Indepondent Trustes's oxercise of discretion to
termiRate any trust in accordance with this instrument.




                                                 -13-
4638-8887-4725, v,   I



                                                                                                 Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 60 of 120




        9.4         RetirqFest Accounts, The trustees shall administsr any Retirement Accouots as
follows:

                    9.4.1 Pistributiqfrs. If
                                          any Retirement Account benefits nm payable to a trust,
        the tru*tee rnay direct the trustee or curtodieil of the Retire.ment Account to make such
        distributions from rny Retirement Account to such tnrst as are permitted under the
        applicable plan document or Retirement Accouat agreement *s the trustea deems
        advisable; provided, however, that the uustee shall make all distribution elections
        pennitted under the applicable plan documsnt or Retirement Account agreement in a
        manner which will ensure that annual distributions from the Retirement Account to such
        trust will not bo less than the amount required under Section 401(a)(9) of the Code &nd
                                                                        ooMinirnrun Distribution
        applicable regulations (refered to within this Agreement as the
        Amount').

                    9.4.2 lrimitations. Despite any other provision of this Agreement or state [aw,
        and excopt a$ otherwise provided in this Poragraph:

                            9   .4.2.1 Distribulipq   A,ffBr Fenefi ciar.Y,Deteminatigq   D*e.
                                                                                          The trustse
                    may not, on or after a Bsneficiary Detennination Date, distribute to or for the
                    benefit of my est&te, any charitable organization or any other non-individual
                    beneficiary any Retirement Account payable or allocable to e trtrst created under
                    this Agreement. It is my intent that all such Retirement Accounts held by or
                    payable to any trust under this Agreement on or after a Beneficiary Detsrmination
                    Date only be distributed to or held fsr the benefit of individual beneiiciariss
                    within the meaning of Section a01(aX9) of the Code and applicable regulations.

                            9.4.2.2    Payments. i dirost that no Retiremant Account may be used or
                    applied, on or after a beneficiary Determination Date, for payment of my debts or
                    other claims against my ostateo for expenses of ndministration of my estate, or for
                    payment of any estate taxes attributable to my death, This Paragraph shall not
                    apply to any devise, expense, or tax liability which is directed by other provisions
                    of this Agreernent to be funded with Retirement Accounts.

                            9.4.2,3 P.owers of ApBqintrnent. At any time that a bencficiary of a
                    hust  hereunder  is exercising a power of appointment with respect to a trust that
                    incl.udes ons or more Retirernent Accounts, the eligible appointees of such powor
                    shall include only individunls (or a trust for said individuals which satisfies all of
                    the requirements applicable to Retirement Accounts held in tnst under this
                    Agreement) bom in the sarne or a lster galendff year &an a beneliciary exercising
                    such power.

                       Ng_.Powpf to Appoint. No person shall hove any power of appointrnent,
                    9.4.3
        exercisable in a fiduciary capacity or otherwise, over Retirement Account assets during
        the lifetime of such p€rson'

        9,5   Povrers of .{ppointme.nt, The following provisions apply                    to   eac'h power   of
appointment created by this ins8ument:



                                                       -14-
483&8867.4725, v.   I



                                                                                                       Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 61 of 120




                  9.5.1 hilethod of Exerciso. The beneficiary may only exercise the powa in the
         beneficiary's WiU or, whsrc pennitted, ia a separrte uriting delivcrcd to the &ustees, in
         each case exprcssly refering to the power of appointment. The trustees shall presume
         thst there has been no valid sxercise of such power unless a document exercising such
         power (or a certified copy thereo$ is delivered to the tnrstees: (i) within ninety (90) days
         after the death of the person having such power, in the case of a power taking effect at
         death, or (ii) prior to the date on which zuch power is to tako effert in all other cases. The
         &ustees shall not be liable to any person for any action taken (including, but not limited
         to, distributions) in reliurce on suoh presumption,

                    9.5,2   General Pcwers. At any time that a beneficiary is given a goneral power
         of appointment, unless such power is otherwise limited, such power: (i) shall be
        exercisoble in favor of the exercising beneficiary, his or her creditors, thE beneficiary's
        estatr, or the creditors of the bene{iciary's estete; and (ii) shall not include the po'rtrer to
        suspend the absolute ownership or powff of alienation of such assets for a time longer
        than the maximurn period permitted by applieable Iaw.

                    9.5.3 Priority Amone Documents. Unless otherwise indicated, the                  later
        execukd of any doflunents exercising such apower shall          be.   deemed to revoke a*y earlier
        document in conflict with it.

                9,5.4 Rolcaso gf Power. All powers of appointment oeated by this instrument
        are releasablc in whole or in part and are also reducible so as to rcduce or limit the
        objects in whose favor the po\ryers otherwise might be exercised, or the terms or duration
        of the interests that might otherwise be created. A release or reduction of a power of
        appointrnent shall be accomplished by a written instrument delivered to the tnrstees.

                    9.5.5 Effect of .E$erci,se. If a beneficiary dies before receiving the entire
        balance of his or her trust, the trustees shall distribute the trust in accordance with the
        beneficiary's exercise of the power. If the power is not exercised, the uustees shall
        distribute the trust as directed by the provisions of this instnrment governing disuibution
        of the trust absent exercise of the power.

        9.6         Definitions. The following definitions shall govern this instrurnent:

               9,6.1 "Sene{iciary Determinatioa,Date," means &e date prescribed by Treasury
        Regulations Section 1.a01(ai(9)4, A-6(b) or other applicable law as the final date of
        determining whether &e beneficiary of any trust under this inskument may be treated s$ a
        "designated beneficiary" under Trmsury Regulations Section I.401(a[9)a, A-5 or other
        appliceble law.

                9.6.2 "By rigrlrt of repreeente{on" means division into as many shares as there
        are zurviving children of the person whose descendants are refened to and deceased
        children who lefi descendants who survive the person whose descendang are referred to,
        each surviviug child receiving one (1) share and the share ofeach deceased child being
        divided among his or her descendants in the same mannor.

                    9.6.3 *ehil4"   means a descendant of the   first generation.

                                                    -15-
{S36*867-4726, v.   1




                                                                                                    Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 62 of 120




                    9.6.4   rncode'refers to the Internal Revelue Code of 1986, as amended.

               9.6,5 "Dcgeggdg&lg" means all persons who are lineally descended from the
        person referred to, including legatly adopted desccndants and any direct lineal
        dsscendants of any such desoeirdant.

                       "Edgggsgso' includas, but is not limited to, all expelxe$ of public and
                    9"6,6
        private education at any lsvel, sush as tuition, room and board, books, fees, all desirable
        stgdy material$, dues, reasonable allowance nnd travel to and from home, as well as
        graduate and professional education and specialized or vocstional training"

                       nE$gb3A&QS" means afly ostale, inhsritanse, succession, transfer or othsr
                    9.6.?
        death taxes that becomc due becauss of my death (including any interest and penalties
        imposed with respect thereto), but excluding:

                            9,6.7,1 Any generation-skipping tansfer     taxes (or interest and penalties
                    imposed with respect thereto); and

                            9.6.7.2 Any additional      estate t{,tes impos*d pusuant to Section
                    2032A(c) of the Code (or interest and penalties imposed with respect thereto).

                    9.6,8   "Ge$.ergtion-skipping-transfer tgfr" or "GST Tax" means any tax imposed
        under Chapter 13 of the Code ot a similar state statute.

                    9.6.9 "Iocan$ci8ted'l   or'"Lncapasity'' msans that a guerdian or conservator has
        been judicially appointed for the individual, or that the pcrsonal physician of           the
        individual has statsd in a writing delivered to the kustees,  othet than the individual, that
        the individual is unable to manage his or her financial affairs with competence,

                    9.6.10 "Ind&UgUdguLIiuSIEg" means any trustee other tlnn:

                            9.6,10.1 A trustee who is related or subordinate to the psr$otl holding the
                    power to appoint such tustee uder this instrument within the meaning of Segtion
                    672{c,) of the Code or whose psrsonal relationship with the person holding such
                    powsr may compromise his or her indcpendence ir protecting &e intsrests of the
                    remainder beneficiaries of such trust; or

                           9.6.10.2 A trustee who is a beneficiary to whom income or principal
                    could be distributed currently, unless the trustee's power to direct the beneficial
                    enjoyment of the income or principal of the trust is limited by an ascertainable
                    standard; or

                           9.6.10.3 A trustee who ha.s a legal obligation to $upport a beneliciary to
                    whom inoome or principal c.ould bB distributed currently, unless the trustee's
                    power to direct the beneficial enjoyment of the ineome or prineipal of the tust is
                    limited by an ascorteinable standard.




                                                    -16-
{836-88674725, v.   1




                                                                                                  Exhibit 2
    CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 63 of 120




                 9.6.11 o'Rgtirgtrlent Aecounts" means any stock bonus, pension, or profit sharing
         plan under Code Section 401, any individual retirement account under Code Section 408,
         any annuity contract or custodial account under Code Section 403, any Roth IRA under
         Code Scction 4084, or any other retiremenl benefits subject to the minimum distribution
         rules of Code Section 401(aX9); all references to a Retirement Account shall include any
         $sparete portion thereof treated as a separate account under Code Section 401{a){9) and
         applicable      re   gulations.

                 9,6,12 "surviving" or,"liyrng' with respect to any person means that such psrson
         shall be presumed to have predeceased me     if sush person shall die within one huudred
                                             n'Living" or '*surviving" persons include persons in
         twenty (120) hours of my death.
         gestation at the time of an even! who are later bom alive and survive by at least one
         hundred twenty (i20) hours. Nothing in this paragraph is intendod nor shall have the
         effect of changing any beneficiary's generation assignment for purposos of detennining
         whsther a transfer is a generation-skipping hansfer undet the Code and applicablc
         regulations,

                 9.6,13 "M'                            includes, but is not limited to, household
         goods, clothing,   jewelry,  cutomobiles, and personal effects, but excludes money and
         money having value in Excess of the face value (i.e. coin collections), and any propedy
         used in a trade or businees.

                9.6.14 Words and phrases shall he construed in the singular or phnal and
         masculine, ferninine, or neuter gendor, according to the context. Headings of articles in
         paragraphs are f'cr convenience only and shall not be resorted to for interpretation.

       The grantor and trustee have signed this Trust Agreement effective as of ths date
appearing at the beginning of this instrument.




 E"j*M^{
ffiiriis Stg;iture




 Wttwss Signa*re                              MALKA                    , Trustee




                                                -t?-
 483&886?-d7?5, v.   1




                                                                                             Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 64 of 120




                                 -t 8-
4836-8867-4725, v,   1




                                                                  Exhibit 2
   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 65 of 120




                             SCHEDULtr A TO THE
                               AVIEL GOODMAN
                         REVOCABLE TRUST AGREEMENT




4836-8867*4725, v.   1




                                                                  Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 66 of 120




                           TANGIBLE PERSONAL PROPERTY
                                              or
                                     AYIEL GOODMAN



        I direct my bustees to distribute to each perton nerned below who survives rne the
following item{s) of my tangible porsonel properfy set foith opposite the namo of such person.
This list was pnepared by me or at my dircction on the date set fodh below.

                    Item                           Beneficiaty

I

L,


3,

4.

5.

6.

7.

8.

9.

10.




DATED           J



NOTE: This document g.snnot be used to dispose of rnoney, money having value in excess of the
face value {i.e, coin collections,) an#or any property used in a tade or business, You can
supplement this list or create a new list; however, ffiY new lilt or sdditionel pages must be in
your own handwriting or signed by you to be effective.




483$8867.{72$, v.   1




                                                                                           Exhibit 2
 CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 67 of 120
                                                                                           EXH T


                                                                                        ffo"ditaol

                ASSIGI\IMENT OF INSURANCM CLAIM/}ROCEBDS

Aviel Li Goodman states and alleges as follows:

   l,   I am the owner of a house    located at 1347 SumrnitAvenuq St. Paul,    MN 55105.

   2. In   Novernber, 2018, my house was insurod by Economy Fremier Assurence

        Company, policy number      65 57 4307   30.

   3. I am aware tha!    on September 30, 2019, Econorny Premier Assurance Company's

                             a   uocertified" insurance policy statiag that policy number
        counsel produced

        655?430?30 was issued by Economy Frefened Insurance Company.

   4. My house suffered     a   water-damage loss in Novernber, 2018. Through my mother,

        who had power of attorney,     I   submitted a claim to Economy Premier AssurancE

        Company,

   5. The claim was adjusted by        Spencer Funk, who acted as a Large Loss Claims

        Adjuster for Economy Premier Assurance Company,

   6.   On January 20, 2019, Mr. Funk, acting on behalf of Economy Premier Assurance

        Company, denied covsrage for the claim.

   ?.   I hereby assign any and alt claims for insruance coverage from any and all
        insurance carriers, whether arising in contract, tort, equiry, or pursuant to statutory

        au&ority, to the Aviet Goodman Revocable Trust.




                                            Page 1 of2




                                                                                         Exhibit 2
 CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 68 of 120




   B. This assignment   is not intended as a release of any claim* (in contract, tort, equity,

        or pursuant to statutory authority) under any insurance policy issued to me that

        may provide coverags for the above-described loss,




   3          ;-$
Dated                                                   H




                                        Page 2   ofZ




                                                                                        Exhibit 2
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 69 of 120
-                                                                                               $
                                                                                                         EXHBTT
                                                                                                E
                                                                                                6               V
                                                                                                6
                                                                                                E     6 ool'14,ta a

                            STATUTORY SHORT FORM POWER OF ATTORNEY


                                MrI\INESOTA STATUTES, SECTION 523.23


          Before completing and siguing this form, the principal must read and initial the
    IMPORTA].IT NOTICE TO PRINCIPAL that app€ars aftgl the signature lines in thts form.
    Before acting on behalf of the principal, the attomey(s)-in-fact must sign this form
    acknowledging having read aod urderstood the IMPORTANT NOTICE TO ATTORNEY(S)-
    IN-FACT that appears after the notice to th€ principal.

                     PRINCIPAL (Name and Address of the Person Granting the Power)


                                    1347 Summit
                                    St Pnul MN


    ATTORNEY(S)-IN-FACT                                   succEs soR ATT0RNEY(S)-IN-FACT
    (Narne and Address)                                   (Optional) To act if any named attomey-in-
                                                          fact dies, resigns, or is otherwise unable to
    MALKA L.                  AN                          senre.
                                                                           (Name and address)
    1045 Davem Street
                                                          First Successor:
    St. Paul- h{N 551 15
                                                          PATILA          DMAN
                                                          1961 Selbv Ave-
                                                          St Paul- MN 55104




    NOTICE: If more than one attorney-in-fact             EXPIRATION DATE (Optional)
    is designated to act at the same time, make a
    check or
             ok" on the line in front of one of the
    following statements:
                                                          NONE
      x        Each          attorney-in-fact
                                            may           Use Specific   Monttr    DaY              Year Only

               independently exercise the powers
               granted.
               AII   attomeys-in-fact must jointly
               exercise the powers granted.




                                                      I
    4844-055+3810, v.   1




                                                                                                     Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 70 of 120




        I, AVIEL GOODIvIAN, hereby appoint the above narned Aftomey(s)-in-Fact to act            as   my
attonrey(s) in fact:

        FIRST: To ast for me in any way that I could apt with respect to the followiltg        mattetrs,
as each of them is defined in Minnesota Statutes, Section 523.24:

        (To grant to the attorney-in-fact any of the following powers, make a check or 'k" on the
line in front of each powm being granted. You may, but need not, cross out each power not
granted. Failure to make a check or't'" ou the line in front of the polver will have the effeot of
deleting the power unless the line in front ofthe power of (N) is checked or X-ed.)

Check or   "x"

                     (A)    real property transactions;
                     I choose to limitthis powerto real propertyh-
                     County, Minnesota, describcd as follows: (Use legal description. Do not use
                     steet address,)




                     (If more space is needed, continrc onthc back or   an attachment.)
                     (B)    tangrble personal prCIpsrty transactions;
                     (C)    bond, slmre and commodity transactions;
                     (D)    banking transactions;
                     (E)    businessoperatingtransactions;
                     (F)    insurance transactions;
                     (G)    beneficiarytransactions;
                     (tD    gifttransactions;
                     (I)    fiduciarY transactions;
                     (J)    claims and litigation;
                     (K)    familymaintenance;
                     (L)    bensfits from military service;
                     (M)    tecords, repods, and statements;
    X                (N)    all of the powers listed in (A) through (M) above and all otlrer matters,
                            other than health care decisions under a health care directive that complies
                            with Minnesota Statutes, chapter 145C.

        SECOND: (You must indicate below whether or not this powcr of attorney will be
effective if you become incapacitated or incompetent. Make a check or ")C' on the line in front
of the statement that expresses your intent.)

                     This power of attorney shall continue to be effcctive if I become incapacitated or
                     incompetent.

                     This power of attorney shall not be effective       if I   become incapacitated or
                     incompetent

                                                      2
48,14-055+3810, v.   1




                                                                                              Exhibit 2
  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 71 of 120




         THIRD: My attomey(s)-in-fact MAY NOT make gifts to the attomey(slin'fact, or
atryone the attorney(s)-in-fact are legally obligated to suppott UNLESS I have made a check or
ar"x" on the line in front of the second statement below and I have written in the narne(s) of the
attomey(s)-in-fact. The sccond option allows you to limit ttre gifting power to only the
attomeyG)-in-fact you name in the statement. Miruresota Statutes, segtion 523.24, subdivision 8,
slause (2), limits the arnual glft{s) made to my attorney(s)-in-fact, or to anyone the attomey(s)-
in-fapt are legally obligated to strpport, to an amoun! in the aggregate, that does not exceed the
fideral annual gift tur exclusion arnount in the year of the gift.

      X            Ido not authorize any of my attorney(s)-in-fact to make gifts to themselves or to
                   anyone the attomey(s)-in-fact have a legal obligation to zupporL

                   I authorize                                  as my attorney(s)-in-fact, to make
                   gifts to themselves or to anyone the attomeyG)-in-fact havc a legal obligation to
                   suPPort.

       FOI-IRTH: (You must indicate below w?rether or not the attomey-in-fact is required to
make an accorurting. Make a check or "X" on the line in front of the statem€nt that expresses
yourintent.)


      x            My attorney-in-fast need not reuder an accounting unless               I
                                                                                        request     it or the
                       acconnting is otherwise required by Mir:nesota Statutes, Section 523.21.

                       My attorney-in-fast must render                                  accountings to me or
                                                        (Mon6ly, Quarterly, Annual)

                                                    (Name md Address)
                       dgring my lifetime, and a final accounting to the personal representative of my
                       estate, if any is appointed, a^fter my death.

          In witress whereof, I have hereunto signed my name          as lnft         day of December' 2018




                                                            A

                                         (Acknowled gment of Principal)

srATE      OF   MINMSOTA )
couNTY         oMo-.ltt'
          The foregoing instnrment was acknowledged, before me this           {n!a"y of December, 2018,
by AVIEL GOODMAN.

                     8I.|SAN J LINK
                   ilotsryRrubMfneail
                litrffiiE*.r.brtl,Amo                (Signture                or other Official)

                                                        3
4844^051i4-1i810, v.   1




                                                                                                    Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 72 of 120




Aclcnowlodgmd of notice to #orncy{s}m-frct md spcoilrrn sipatlrc of attmey(s}-in-f0ct

By sigmrg below, I admorrleilgc I havc rcad md undcrghil tle IMPORTAI.IT NOTICE TO
ATTORNEY(SHN-FACT rcquircd by Mimcsota Sldrfts, sectioa 52123, md uudcrstand and
acceptftc scope of ury limitatiorrs to ttc powm ailil drtrier delqgstcd to me by thii instummt.

                                                   fNotadza{pn pgt rEuired)




                                                   PAI}IA                IvIACCABEE



This instnmcst was &afred        hn                Spocimc,r Sieuffire of Atffinery(s)-in-Fact
Susqn J. t.intr, gq.
IvId@tLP
3300   Wdls Fargo         Cse
90 SqdhSerrcDftStrcct                                          L.
Nfinnsryolis, Minaccota     5   5402
(612)672-8200
                                                   PAI.JI.A,             [,IACCABEE




                                               4
48t14{55,[-3810, v.   t



                                                                                      Exhibit 2
 CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 73 of 120




                         MPORTANT NOTICE TO TIM PRINCIPAL

       READ THIS NOTICE CAREFLJLLY. The power of attorney fonn that you will be
signrng is a legal document. It is governed by Minnesota Stafirtes, chapter 523' If there is
anything about this form that you do not understan{ you should seek legal advicE.

         PURPOSE: The purpose of the power of attomey is for yoq the principal, to give broad
and sweeping powerc to your attorney(s)-in-fact, who is the person you designate to handle your
affairs. Any action taken by your attomey(s)-in-fact pursuant to the poweru you designate in this
powgl of attomey for:n binds you, your hcirs and assigns, and the reprosentative of yow estate in
the sanre Eranner as though you took the agtion yourself.

       POWERS GMEN: You will be granting the attorney(s)-in-fact power to enter into
taasactiotrs relating to any of yoru real or persoual property, even without yow consent or any
advance notice to you. The powers granted to the attomey(s)-in-fact are bmad and not
supervised. THIS POWER OF ATTORNEY DOES NOT GRANIT A]\iY POWERS TO MAKE
METNT CARE DECISIONS FOR YOU. TO Gt\E SOMEONE fi{OSE POWERS, YOU
MUST USE A HEALTH CARE DIRECTTVE THAT COMPLIES WITH MINNESOTA
STATUTES, CHAPTER 145C.

         DUTIES OF YOUR ATTORNEY(S)-IN-FACT: Your attorney(s)-in-fact must keep
complete records of all transactions entered into on your behalf. You may request that your
attorney(s)-in-fact provide you or someone else that you designate a periodic accounting, whioh
is a written state,ment that gives reasonable notice of all tansactions entered into on your behalf
Your attomey(s)-in-fact mrtst also render an accounting if the attorney-in-fact reimburses himself
or herseff foi any expe,nditrue they made on behalf of you An attorney-in'fact is personally
liable to any persron, including you, who is injured by an action taken by an attorncy-in-fact in
bad faith guder the powdr of attomey or by an attomey-in-facfs failure to account when the
attonrey-in-fact has a duty to account under this scction. The attomey(s)-in-fact must act with
you interests utnost in mind.
        TERMINATION: If you choose, your attomey(s)-in-fact may exercise these powenl
tlroughout your lifetime, both before and after you become incapaoitatod. However, a court can
take away the po*ers of you attomey(s)-in-fact because of improper acts. You may also revoke
this powlr of attorney if you wish, This powcr of attorney is automatically terminated if the
pow; is granted to youx spouse and proceedings are comsrenced for dissolutioru legal
ieparation, or annulmsrt of your marriage. This power of attonrey authorizes, but does not
,r[uire, the attorney$)-in-fact to act for you. You are not required to sigu this power of attorney,
tui it witt not tako effect without your signatr:re. You should not sign this power of attorney if
you do not understand everything in it, and what you attomey(s)-in-fact will be able to do if you
do sign it.

     Please place your initials on the                     linc indicating you have read this
IMPORTANT NOTICE TO THE PRINCIPAL:




                                                 )
4644-0554-3810, v.   I

                                                                                          Exhibit 2
\    CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 74 of 120




                        IMPORTAI\TT NOTICE TO THE ATTORNEY(SFIN.FACT

           You have been nominated by the principal to act as an attomey-in-fact. You are under no
    duty to exercise the authority granted by the power of attorney. Howevet, when you do exercise
    any power conferred by the power of attorney, you must:

            (1) act with the interests of the principal utmost inmind;

            (2) exercise the power in the same manner as an ordinarily prudeut pemon       of   discretion
    and intelligenc,e would exercise in the management of the person's own affairs;

           (3) render accountings as directed by the principal or whenever you reimbr.use yourself
    for expenditures made on behalf of the principal;

            (4) act in good faith for the best interest of the principnl, using due care, competence, and
    diligence;

           (5) cease acting on behaJf of the principal if you lea:n of any event that terminates this
    power of attorney or terminates yolu authority under this power of attorney, such as revocation
    by the principal of the power of attorney, the death of the principal, or the comrnencemreirt of
    proceedings for dissolution, separation, of annulment of yor.u ma:riage to the principal;

           (6) disclose your identity as an attorney-in-fact whenever you act for the principal by
    signing in zubstantially the following malulcrl

            Signature by a person as "attorney-in-fact for (name of principal)" or "(name of thE
    principal) by (name of the attorney-in-facQ the principal's attorney-in-fact";

           (7) acknowledge you have read and understood this IMPORTAIIT NOTICE TO THE
    ATTORNEY(S)-IN-FACT by signing the power of attoaney form. You are personally liable to
    any person, including the principal, who is rnfured by an astion taken by you in bad faith under
    the power of attorney or by your failure to account when the duty to account has arisen

           The meaning of the powem granted to you is oontained in Mnncsota Statutes, chapter
    523.If there is anything about this docunent or yoru duties that you do not understand, you
    should seek legal advice.




                                                      6
    4844{'55+3810, v.   1




                                                                                                 Exhibit 2
                                                                        CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 75 of 120
                                                                                                                                                                                              B
                                                                                                                                                                                              E        EX1IBTT
                                                                                                                                                                                              H             5                                                  al
                                                                                                                                                                                              a
                                                                                                                                                                                              H    6 uo/'zeq                                                    t

                                                                                                                                                                                                                                                                l




July                                                                                                                                                                                                                                              2018
                                                                                                                                                 Thureday
                                      ")                                                              ,1
                                                                                                                                          5                           6

                                                                                                       lrp"il'{ //;@                                                  po,W'J
                                              17,/_
                                                         l(l,ir-                                       fao-(       f.rg                   ///-",ff ry'    lr:ao*t
                                                                                                                                                                                                  PIn,*
                                           ,Ka,5
                                           .-;-t';.,',   ,'-*A'O              --                                                     I
 I                                    ,)                    *.,.,1'          r{l                      ll                                  t2                          13                           4
                                     ' ,.:.!: j- "1           ,,   I,
                                                                                                           hf*,f )                                             1-"
                                                                                                                                                                           flak
                                                                                       da        e.        t:at f{Qerfuu,            I                           ,l                                                      ,t8ff Tort/Ltrc' lt
                                                                                                                                                                                                                                                  //t
                                                                                                                                                                                                                                                           '
                                                                                                       a -*..te U*"U                                                                                   il:'00                                 I<E V{'
                    ,,a.. /'                                             '    g,'{o
         A' or ,{lJtP-L' 4
                         y:o o f*5;
                                                          1
                                                                   ,s
                                                                                       ?1/,/,,                                                                                    L.rt
i-
                                                                              7:3" Pa*t'
     I
         ,)
                                       l(,
                                        'N';t                                l;'"Pfw,                 l8                                  l9                          20   \f,ah a.&n.            21
                                                                                                                                     II               {   1a
                                                                                                                                                                      z/w"-(t*;;t {*,{6 {*
                                                                                                       ,ry),j                                 ,{ult       gD


t tla.*(               {',o                               "ilt                                             Al/au
                                                                                                                   #* il.       eo                                                /s.'aa /.'cla
                                                                                                                                                                                         {t             -
                                                                                                                                                                                                                         .:

                                                                                                                                                                                                                          8:,p
                                                                                                                                                                                                                              .r   .,;   i!   ,
                                                                                                                                                                                                                                              f*l*
                                                                                                                                                                                                                                                   4,,00

I l't


              f{\ {o{u
                                      '*{ffi                                            a
                                                                                        0
                                                                                          ,\0         ?5
                                                                                                           TII
                                                                                                                   [\ 1@t?
                                                                                                                     .-
                                                                                                                          7o
                                                                                                                                     il   ?6              t8h                                     28'*"&)                              l!,r,|{tls
                                                                                                                                                                                                                                     Nl l,!1r


                                       lM
                               6{)                                                      (l :30                                                                                                La,t
                Q   :ilot-'                                                                                               -,1                         tt :3o
                                                                             lwr'${ov
                                                                                                                                          {b,rft*          la,,oo
                                                                                                                                                                                                            fr
                                                                                                                                                                                                                 ,"p
                                      t     1/)t'
     t'$6-,                                                               "1'
                                                                                                                                                                                                                                         Arryitr{ Ji)l}1

         sW                                 P*utli"4                          t0_,u    //6",
                (                               CLTL4"'

         /"***u ;                                                             3 4]o
                                                                                   )

                                                                              U tufl"'{etu
              fftu

                                                                                                                                                                                                   Goodman-00507
                                                                                                                                                                                                                       Exhibit 2
                                                                    CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 76 of 120




August                                                                                                                                                                                   frof.'* :u                                                2018
                                                                                                                                                                                                                       /fr^o
      $unday                                 Monday                                           Tuesday                Wednerday                                                                                                               Notes

                                                                                                              1                                    2                           -)                         4

                                                                                 )0           :00     w6,"        ryffi*'                              ,/U dtr ra-t                       ff))a qa*

                                                                       liU" Ar**-                             Wufrr' v *                                  flu"{'/-'z
                                                                                                              t',:ri"r,!:'r     iry'                   rh44:
                                                                                                                                                       '  .i
                                                                                                                                                                   #
                                                                                                                                                               (r,1 ,{aac,
                                                                                                                                                                               wlk
5                                 6                                    7                                      8
                                                                                                                                              il   9                           l0                         11

                                                                       /c.tt'*t rl'q                                                                   4:15       Soao                           .[ra
                                                                       pfllt f 'e
                                                                               ,e tr.o                                  ffa.fttt          a
                                                                                                                                                         Unft"lt+'                  $:oo      Oi*a
                                                                       '('                                    ll: oo
                                                                                                                                                         fo&btufi                   1p.'oo    fa{pl,tz-
                                                                                                                                              :u                                     7yo.a/   2arallj

t?                                13                     i ,' ,'"''"   14                                     15                                   t6                                                     ]B
                                  '"r\knMffi.u l"o /* (l
                                                     t't        .
                                                                                                                      c" [t/ilo")
                                                                                                                  +: -adaidts                            ,l.w*,'
     N#,41                                   :.   ,(i ",
                                                    .,      _
                                                                                                                  l//o.u,{v,,                 T    M/le;r. I
     wdrqla                           /l:a - /:oo                                                                                                                                   49.btrtf..
                                                                               :-.        1

                                                                                                                  ilWW
                                                                           '
                                                                                     ..
                                         c--Cabr#J                                            "pl;;:.;',
                                                                           ,;:,.''                                                                                                   {t/ilt' - Pffn
                                                                                               "*^?,|lM,)^
                                                                       244y,*i", .zzfl,W Ule
19                                20
                                         |
                                      /0 ,,0       lrl
                                                                                                                                    '
                                                                                                                                                   23 cql .
                                                                                                                                                       naild/l \               'oRffi                     ,5 &ro*o 8:o"r'-
                                                                                                                                                                                                             lilcffi, g.'"
                                                                                                                                                                                                                                     \i1
                                                                                                                                                                                                                                            ,!l!   lrllh


                                      (o :'/O


                                       eb:,v,
                                  qol/:&, tll,/,
                                                  furr*f,                        /.d|oD
                                                                                ((q::+.*/8t:ts,
                                                                               U. d           fnq{-
                                                                                     9:zo 42r*'
                                                                                                     /ont/,
                                                                                                                  ffi,*                            Cgr"e /&;at Wo.ood'u-
                                                                                                                                                   4-dWZe                       Ch*'>
                                                                                                                                                                                .,rtfri'lret-(w                    /-[,fr
                                                                                                                                                                                                                               rt


                                                                                                                                                                                                                               .,1


26                                                                     28                                     29                                   :]0                                                                                r!(ptttlll*r     l{llx

            ' *i   ,I                                                                                                                                                                                           -'u 'J' #*l*           LI



                                                                               6ffr
                             -
                                                                                                                                                                                                                        -1-
                                                                                                                                                       \\,:P
        l




                                                                       't'                                                              &il                              u,!                                           /ot<t
             t   ,,'u
                                                   c@r          7                                                                       :a*l                                                                  +{u'*/
                        \r   tl                                                                                                                           1';#*                                           'l:,'i<) b.'a)

                                                                                                                                                                                                               Goodman-00508
                                                                                                                                                                                                                               Exhibit 2
                                                 CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 77 of 120




September                                                                                                                                                                                                                        2018
         Sunday                    Monday                TuesdAv                                                  Thursday                              . Friday            :,     .      Satxrday                           Notes

                                                                                                                                                                            1




                                                                                                                                                                            k lr't                         / t|.v
                                                                                                                                                                                       llrrr,,tP
                                                                                                                                                                                        '{tgta -lt*l
')                      .)                        ,1                  '',1
                                                                             5                       6                                        7                                             -'JL7l-
                                                                                                                                                                            fi"'o
                                                                                                                                                                                  orTttslt'
                                                  //d,6   *rl.*d;                                    4ez
                                                                                                                     l2r
                                                                                                                     t:?W*
                                                    ,/, ,0r)
                                                   ffi         Llr.tyrd
                        @

r\.\.a
  V
     79, s &ffin
                                                  'qw'                       12

                                                                                  r8
                                                                                                     l3

                                                                                                                            b'ry,
                                                                                                                                              14

                                                                                                                                                   , i l!
                                                                                                                                                   t/r':/i!   '
                                                                                                                                                                            15                                      ,{p*a-

     fiytx',7 t,a   '                                                                                     i.:,.    Ec.1   lr.)k4              '.
      ,L,                                              g:* *m                                                                      t/e.re..

          :a,l
                                                                                                      "i
                                                                                                         &w l;tiJ'                                 ,,r;.<' :l{
 l6                      1"7                      18                         1                                                                21                            27                                               urrrqt              ti
                                                                                                                                                                                               I ] lt: o,:
                                                                                                                                                                                                                         A
                                                                                                                                                                                   i                                                    11 I I




                                                                                          \\
                                                                                                     'n
                                                                                                          ",/'@$m                              rr.sr/,6g                               w/Y}/
                                                                                                                                                                                                                        [1    It\'lrr
                                                                                                                                                                                                                                          ,rl
                                            :)                                        e
                                                                                                         ///at Q at 1s6
                                                                                                                      uP&'r,
                                                   '10                                    1\                                                   W@Mle
                         24           "t0;eo      75                         26                      27                                       2u                            29.                                          t \{i,ht.r.ll)lh
                             oid                                                                                                                                                o{lx)t (t,,o,w*"
     {,w_                                                                        /&   "'/{ SAi*{*-       H
                                                                                                          tt;00
                                                                                                             d
                                                                                                                    frwt. -L
                                                                                                                    Or.clqflrr{,'              t,lt {,4            r{;CIa    ";"aLa"D&l ,t/ '/k,l 'l i.;
 30
     r,h t#rot                     P-e                                            5,'oa
                                                                                 frarynt
                                                                                               *          I *w--
                                                                                                     'fy;,/tc c1"00
                                                                                                                                                    '   ':'4rK l. ?
                                                                                                                                                                                ',,*, .. l, , :t,'.,/: i     ,.




                                                                                                                                                                                   Goodman-00509
                                                                                                                                                                                                                    Exhibit 2
                                                                         CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 78 of 120




October                                                                                                                                                                                                             2018
                unday             _*             haonauy L                             lt'esday :'J -:m;;4il**_*
                                  ,{                                                              3.           &,tu    4
                                                                                                                            {ml                                      6

                                                                                                                                                                          6r6frlL
                                                                                                                                                                              ilt"frlf
                                                                                                                                                                          >eroL
                                                                                                                                                                                  " /,#,
                                                                                                                                                                                   gSte--
                                                                                                                                                                     *{"ot                               4    &
                                  8                                       I
'{,r{ ,l^rtil                 f                                                    /8.   0I
                                                                                                  10
                                                                                                          ///.*+*)
                                                                                                                       ll                                            13
     ot- 1"",*.                                                                                   )/.:u
                                                                                                                                                                           J.'oo
          ,.lzt.tth,,Jr*                                                           I
                  AaL fae-l
                                                                                                                                                                      7 tldw t#r"t-
                                                                                                                                                                           0L      r'ln/ia-
                                                                                                                                                                          1t*,rf,,/,tL(
14                                I5                                      16                      77                   I                                             20
                                                                                   t     tb'Y
-   k                             tfuv.
                                  .a.4{' /.,*:.
                                                 * ..-                    tAnagrfi
                                                                          -             &wafo<t    /2: to
                                                                                                                                :00 Att^
    !)':*                                                            -
                                                                               fh,{oanyd;                 *t               Pr          I
                                                h",t,
                                                                           0.//n, H
    Ya                                                                                                                                     (",   kruh
                                                                                                                                q   1"" Q,.v4



21                                22
                                                                           (,'oa
                                                                                        tlulb                                                               Orrl'*   27                            \.Pl..nrlilr )il I I
                                                                             - lni0o
                                                                          d,,/ .t./   /A|?
                                                                                (t,lcr( t
                                                                                                                                                 'o o
                                                                                                                                                        P
                                                                                                                                                                     S:ao     llfu*r,f           ,,
                                                                                                                                                                                                      rlr,'
                                                                                                                                                                                                          |           1, l. ,
                                                                           {             ililo                                                                       7.                           r, r. ,{      i     r! .| t:

                                                                                                                                                                         Bu,ry'"t
                                                                                                                                                                            ^h{4ts
2   I-6                           29                                      30                      31
                                       o 'dl *
                                       t,
                                                                                                       lil"L    v;ro                                                                               \0trnriir.llllll
                                               /d1tu                      2:Es                                                                                                                      \l       I \\     I
                                                                                                  i,,.g'i'A;i
                                                                                                                                                                                                                          I


                                       ; '.',    ,   ..-   -    ri                                                                                                                                                  5!t
                                       ; I       -'-.
                                                        h, ;l
                   /v \r""                              t\lr'
                                                                                '?r&1'1



                                                                                                                                                                         Goodman-00510
                                                                                                                                                                                              Exhibit 2
                                                                   CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 79 of 120




November                                                                                                                                                                                                                                           2018
              Sunday                       Mon                                                              r   Wedneeday                             rursday                      Friday                          Saturday                   Notes

                                                                                                                                                                          2      Rr ,".ola                I
                                                                                                                                                                                                          -)
                                                                                                                                      ',,i,:,,)
                                                                                                                                                       f,;;?
                                                                                                                                                                0i,,.,-          dtwe'
                                                                                                                                                                                             Pat
                                                                                                                                                                                                               k$*/
                                                                                                                                          'tllttl''                           -r'rur&-
                                                                                                                                                                               l"otl ,ffiu-
                                                                                                                                          t;,,,tu
iW3iii. )
     f-'----"--
                                                                     6
                                                                                   .f,,    f"                                         I         i)
                                                                                                                                                I    ,s;r&                9                         ),t
                                                                                                                                                                                                          /-
                                                                                                                                                                                                           I0

**i!rma'-G"*
                                                                                                    .            J     .'!
                                                                           I:                       . a.              .' ,-.')1           ,i',.,,
      8o     ,$*'.,}^.rhf                                                  t                        11.'a,          [ilaiQY-,         .:.'                                                                      tlwr&'
&"                                 tilou I         6*to1ft-    i
                                                                         S:oa
                                                                                                                         //
                                                                                                                             t                                                                )J'         da4g"
k4v€* lo;6e#1                                                                                                                                                                                                  ,/"'9t@{
                                                                                                                                                                                                                 u frHo
                                                                                                                                                                          I                 t6,-6
                                                   /3                                                                                                                                   {tcJ4v
tl
     ,t).o-       ; ;ru 7;a:   ,
                                   12trn
                                   ta,    w ,/A'Jo
                                                                     l3
                                                                                                  r 4r#,{,,,illrA            a'ro               )           < li3o
                                                                                                                                                                                                 i) N '17
                                                                                                                                                                                                              # ,rfffr
                                                                                                                                                                                                                 ,/. t- -t

 iw',W ,f'"
                                                                          It:,oo   Wt*                                                                                         l/:0CInr1
                                                                     fu/q,                s Pco    ..Ln"
                                                                                                        r
                                                                                                                                                                               {'/trt                          -ffraa-.?'
                                                                                                  fros,t s->Q*ro*f;t'
                                                                                                     1+; Q o l\t'{

                                   I I"        V
                                                                     20                           21,                                 u;Hyn*,                             2k*dltffiAzk)                   24                            (   \'lr)h,r lrllr
                                                                         tl:ooam                                                 t*                                        4|oo tl|t J(,                                          ',tllrlil\
                                                   5
                                                                                                                                           ,/,ru(.','    { (                          .Surrtw
                                                                                e$.)                                                      uo/
                                                                                                                                             tu,ll rt/A'                                                                          ll    "     1"   I    l    lr'   ,r




                                                         tl:              ?:oo                    2fr                                 2L)
                                    sq7                                                                                                                                                                                                l)r'(r'ilrttr.tlll5
                                                                                                                q
                                    //.                                  l+a.-e"41
                                                                                                    7                                                t/ ,o\
                                                                                                                                                                               udia
                                                                                                                                           l'ilw'                                                                                             lr
                                                                                                                                                                                                                                                             lil



                                          o'         o                                                                                               .o{'

                                           rfl


                                                                                                                                                                                                               Goodman-00511
                                                                                                                                                                                                                              Exhibit 2
             CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 80 of 120


6^r lry=m
Wm                Loyear Disaster Restoration Services, LLC
                  12825 Industrial Park Blvd
                  Plymouth, MN 55441


            Client:    Goodman, Aviel                                 Home:   (651) 470-8545
          Properfy:    1347 Summit Ave
                       St Paul, MN 55105-2219


          Operator: JZATOCIL

         Estimator:    Gary Morstad


  Type of Estimate:    Water Damage
     Date Entered:      11312019                     Date Assigned:


         Price List:   MNMN8X-NOVI8
  Labor Efficiency:    Restoration/Service/Remodel
          Estimate:    GOOMAN-AVIEL


 Loyear Disaster Restoration Services, LLC
 Fed Tax lD XX-XXXXXXX
 Please Make Checks Payable to: Disaster Restoration Services, LLC




                                                                      Goodman-O0{03
                                                                                         Exhibit 2
               CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 81 of 120



@w                Loyear Disaster Restoration Services, LLC
                   12825 Industrial Park Blvd
                  Plymouth, MN 55441



                                                           GOOMAN-AVIEL
                                                                3rd Floor
 Kitchenette

 DESCRIPTION                                                                         QTY     UNIT PRICE              TOTAL
 L   Air rnover (per 24 hour period) - No monitoring (2 units x 4 days)       8.00 EA @          24.95:                   199.60
 2. Dehumidifier (per 24 hour period) - Large - No monitoring                 4.00 EA@           71.00 :                  284.00
 3. Neg. air fanlAir scrub.-Large (per 24 hr period)-No monit. (l unit x I    1.00 DA @          107.19:                  107.19
 days)
 4. Equipment   setup, take down, and monitoring (hourly charge) (.75 Hr      1.50 HR@            49.50:                   74.25
 x 2 days)
 5. Remove Tearoutwood flooring       and subfloor                           36.00 SF@             3.14:                  I13.04
 6. Clean floor orroofjoist system                                           90.00 SF@             0.75:                   67.s0
 7. Tear out and bag wet insulation                                          90.00 SF@             0.67:                   60.30
 8. Tear out baseboard                                                        2.00 LF@             0.42:                    0.84
 9. Rdmove Base shoe                                                          2.00 LF@             0.16:                    0.32
 10. Apply anti-microbial agent to the surface area                          90.00   SF@           0.22:                   19.80




 Bathroom

 DESCRIPTION                                                                         QTY     UNIT PRICE              TOTAL
 I L Air mover (per 24 hour period) - No monitoring (2 units x 3 days)        6.00 EA @          249s:                    t49.70
 12. Equipment setup, take down, and monitoring (hourly charge) (.75 Hr       1.s0 HR@            49.50 --                 74.25
 x 2 days)
 13. Clean floor or roofjoist system                                         r40.00 SF@            0.75:                  10s.00
 14. Apply anti-microbial agent to the surface area                          140.00 SF@            0.22:                   30.80
 I 5. Remove Tear out wood flooring and subfloor                             56.00 SF@             3.14:                  175.84
 16. Tear out non-salv underlayment & bag for disposal                       56.00 SF@             1.30   :                72.80
 17. Tear outbaseboard                                                       22.00 LF@             0.42:                    9.24
 18. Toilet - Detach                                                          1.00 EA@            40.12:                   40.t2
 19. Pedestal sink - Detach                                                   1.00 EA@           45.89    :                4s.89
 20. Remove P-trap assembly - ABS (plastic)                                   1.00 EA@             6.75:                    6.75
 2l . Remove Plumbing fixture supply line                                     2.00 EA@             4.50:                    9.00
 22. Remove Tub/shower faucet                                                 1.00 EA@           2253 --                   22.53
 23. Remove Bathtub                                                           L00 EA@            67.57    :                67.57




 Living Room

 DESCRIPTION                                                                         QTY     UNIT PRICE              TOTAL


GOOMAN.AVIEL                                                                                     2lt9l20t9                  Page:2



                                                                                           Goodman-OO{04
                                                                                                              Exhibit 2
                CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 82 of 120



@.ffi                Loyear Disaster Restoration Services, LLC
                     12825 Industrial Park Blvd
                     Plymouth, MN 55441




                                                           CONTINUED - Living Room




 DESCRIPTION                                                                                  QTY     UNIT PRICE              TOTAL

 24. Dehumidifier (per 24huur period) - Xlarge - No monitoring (1 unit                13.00 EA @          101.25:             1,316.25
 x 26 days -13 days at no charge.)
 25. Equipment setup, take down, and monitoring (hourly charge) (.75 Hr                l.s0 HR@            49.50 --                 74.25
 x 2 days)
 26. Content Manipulation charge - per hour                                            1.00 HR@            39.95   :                39.9s
 27. Waler Extraction & Remediation Technician - per hour - Remove                     1.00 HR@            49.50:                   49.50
 radiator cover
 28. Remove Tear out wood flooring and subfloor                                      24.00 SF@              3.14:                   75.36
 29.   Clean floor or roofjoist system                                               60.00 SF@              0.75:                   45.00
 30. Tear out and bag wet insulation                                                  60.00   SF@           0.67:                   40.20
 31. Tearoutbaseboard                                                                  5.00   LF@           0.42:                    2.10
 32. Remove Base shoe                                                                  5.00   LF@           0.16:                    0.80




                                                                      2nd Floor
 Study & Hall

 DESCRIPTION                                                                                  QTY     UNIT PRICE              TOTAL
 33. Air mover (per 24 hour period) - No monitoring (4 units x        19 days -       38.00 EA @          24.95:                   948.10
 38 at no charge.)
 34. Dehumidifier (per 24 hour period) - Xlarge - No monitoring (1 unit                9.50 EA@           tOt.2s:                  961.88
 x   19 days - 9.5 at no charge.)
 35. Neg. air fanlAir scrub.-Large (per 24 hr period)-No monit.        (l   unit x     5.00 DA @          107.19:                  535.95
 10 days   - 5 at no charge.)
 36. Equipment setup, take down, and monitoring (hourly charge) (l Hr x                2.00 HR @           49.50:                   99.00
 2 days)
 37. Content Manipulation charge - per hour (Pack & box extensive                    28.00 HR @            39.95:             I,l18.60
 amount ofbooks and art objects)
 38. Provide box, packing paper & tape - medium size                                 41.00 EA@              3.08   :               126.28
 39. Water extraction from area rugs- Heavy                                          130.00   SF@           0.57:                   74.10
 40. Tear out wet non-salvageable carpet runner, cut & bag for disp.                 40.00 SF@              0.49:                   19.60
 41. Tear out wet carpet pad and bag for disposal                                    130.00 SF@             0.46:                   59.80
 42. Remove Tear out wood flooring and subfloor                                      224.00 SF@             3.14:                  703.36
 43. Remove Pad - felt                                                               224.00 SF@             0.12:                   26.88
 44. Tear outbaseboard                                                               28.00 LF@              0.42:                   tt.76
 45. Remove Base      shoe                                                           28.00 LP@              0.16:                    4.48
 46. Remove Crown molding - 3 ll4"                                                    56.00   LF@           0.91:                   54.32
 47. Floor protection - self-adhesive plastic film   (I   5 stairs)                  90.00 SF@              0.56:                   50.40
GOOMAN-AVIEL                                                                                              2/1912019                  Page: 3



                                                                                                    Goodman-OO{Os
                                                                                                                       Exhibit 2
                  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 83 of 120



@ffi                  Loyear Disaster Restoration Services, LLC
                      12825 Industrial Park Blvd
                      Plymouth, MN 55441




                                                            CONTINUED-Study&Hall



 DESCRIPTION                                                                            QTY        UNIT PRICE                    TOTAL

 48.      Tear out trim                                                            2.00 LF   @             0.42:                     0.84
 49. Tear out wet plaster, cleanup, bag for disposal                           224.00 SF @                 1.84 :                 4t2.16
 50. Clean floor or roofjoist system                                           224.00 SF @                 0.75 :                 168.00
 51   .   Apply anti-microbial agent to the surface area                       784.00 SF @                 0.22:                  172.48




 General

 DESCRIPTION                                                                            QTY        UNIT PRICE                    TOTAL
 52. Dehumidifier (per 24 hour period) - Xlarge - No monitoring (l unit         13.00 EA @             l0l.25     :              1,316.25
 x 26 days - 13 at no charge.)
 53. Equipment sefup, take down, and monitoring (hourly charge) (.75 Hr            1.50 HR@               49.s0:                   74.25
 x 2 days)
 54. Content Manipulation charge - per hour                                      2.00 HR @                39.9s   :                79.90
 55. Floor protection - heavy paper and tape                                   340.00 sF @                 0.28:                    95.20




                                                                   lst Floor
 Kitchen & W Entry                                                                                  LxWxH 15'6tt x 13t 10" x 10'
 Subroom 1: Offset I                                                                                       LxWxH 8tx 7t 8tt x lOt
 Subroom 2: Offset2                                                                                        LxWxH 9'x        51   9r' x 10'

 DESCRIPTION                                                                            QTY        UNIT   PRICE                  TOTAL
 56. A,ir mover (per 24 hour period) - No monitoring (6 units x 26 days -       78.00 EA@                 24.95:                 1,946.10
 78 at no charge.)
 57. Dehumidifier (per 24 hour period) - Xlarge - No monitoring (l unit         13.00 EA @             10t.25 --                 1,316.25
 x 26 days - 13 at no charge.)
 58. Neg. air farVAir scrub.-Large (per 24 hr period)-No monit. (l unit x          9.s0 DA @           107.19 --                 l,018.31
 l9 days - 9.5 at no charge.)
 59. Equipment setup, take down, and monitoring (hourly charge) (2 Hr x            6.00 HR @              49.50:                  297.00
 3 days)
 60. Clean walls - Healy                                                       124.00 SF @                 0.35 :                   43.40
 61. Content Manipulation charge - per hour (Pack & box cabinet                 20.00 HR @                39.95 :                 799.00
 contents)
 62. Provide box, packing paper & tape - medium            size                 s8.00 EA @                 3.08 :                  178.64
 63. Remove Tear out wood flooring and subfloor                                286.00 SF @                 3.14 --                898.04

GOOMAN-AVIEL                                                                                           2lt9l20t9                     Page:4



                                                                                                 Goodman-O0{OG
                                                                                                                      Exhibit 2
                  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 84 of 120



@.ffi                 Loyear Disaster Restoration Services, LLC
                      12825 Industrial Park Blvd
                      Plymouth, MN 55441




                                                       CONTINUED - Kitchen & W Entry




 DESCRIPTION                                                                             QTY     UNIT PRICE              TOTAL

 64. Remove Pad - felt                                                         286.00 SF@             0.12:                    34.32
 65. Remove Crown molding - 3 ll4"                                              66.00    LF@          0.97 :                  64.02
 66. Tear outtrim                                                                3.00 LF@             0.42:                     1.26
 67   .   Tear out wet drywall, cleanup, bag for disposal                      485.00 SF@             0.82    :           397.70
 68.      Tear out and bag wet insulation                                      4s7.00 SF@             0.67:               306.    l9
 69.      Remove Chandelier                                                       1.00   EA@          16.89:                   16.89
 70.      Remove Track lighting - track only                                    20.00    LF@          2.81:                    56.20
 71.      Remove Fixture (can) for track lighting                               12.00    EA@           1.88 :                  22.56
 72.      Remove Outlet                                                           3.00   EA@          4.53:                    13.59
 73.      Sink - double bowl - Detach                                             1.00   E^@         25.88    :                25.88
 74.      Remove Garbage disposer                                                 1.00EA@            22.53:                    22.53
 75.      Remove P-trap assembly - ABS (plastic)                                  1.00EA@             6.75:                     6.75
 76.      Dishwasher - Detach                                                    1.00 EA@            53.2s:                    s3.25
 77.      Refrigerator - Remove & reset                                          L00 EA@             39.43:                    39.43
 78.      Cabinet - lower (base) unit - Detach                                  18.00 LF@            16.22:                   291.96
 79.      Cabinet - upper (wall) unit - Detach                                  18.00 LF@            13.87:                   249.66
 80. Water Extraction & Remediation Technician - per hour (Exha labor            16.00 HR@            49.50 --                792.00
 to save oak cabinet faces)
 8 1. Tear out toe kick and bag for disposal                                      8.00   LF@           2.65:                   21.20
 82. Countertop - solid surface/granite - Detach                                52.00    SF@           7.00:                  364.00
 83. Remove Backsplash - solid surface - Unattached                              13.00   LF@           0.82   :                10.66
 84. HEPA Vacuuming - Detailed - (PER SF)                                     1,808.50 SF@             0.76:             1,374.46
 85.      Clean the ceiling                                                    327.50  SF@             0.28:                   91.70
 86.      Clean floor or roofjoist system                                       286.00 SF@             0.75:                  214.50
 87.      Apply anti-microbial agent to ceiling, wallso floor, and joists     1,850.00 SF@             0.22:                  407.00
 88.      Clean stud wall                                                       48s.00 SF@             0.62:                  300.70




 General

 DESCRIPTION                                                                             QTY     UNIT PRICE              TOTAL
 89. Floor protection - self-adhesive plastic film                              192.00 sF @            0.56   :               107.52




GOOMAN-AVIEL                                                                                         2lt9l20t9                  Page: 5



                                                                                               Goodman-OO{07
                                                                                                                  Exhibit 2
                  CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 85 of 120



@.ffi                 Loyear Disaster Restoration Services, LLC
                      12825 Industrial Park Blvd
                      Plymouth, MN 55441


                                                                  Basement
 Laundry Room & Hall

 DESCRIPTION                                                                                 QTY     UNIT PRICE              TOTAL

 90. Air mover (per 24 hour period) - No monitoring (4 units x 6 days)              24.00 EA@            24.95:               598.80
 91. Dehumidifier (per 24hour period) - Xlarge - No monitoring (l unit              13.00 EA @           101.25   :          1,316.25
 x 26 days - 13 at no charge.)
 92. Neg. air fan/Air scrub.-Large (per 24 hr period)-No monit. (1 unit x            6.00 DA @           107.r9:                  643.14
 6 days)
 93. Equipment       setup, take down, and monitoring (hourly charge)   (l   Hr x    3.00 HR @            49.50:                  148.50
 3 days)
 94. Clean floor - Healy                                                            196.00 sF @            0.58   :               l13.68
 95. Apply anti-microbial agent to floor, ceiling, and joists                       sls.00 sF @            0.22:                  I13.30
 96. Content Manipulation charge - per hour (Laundry room contents &                 4.00 HR @            39.9s:                  1s9.80
 art exhibit crates)
 97. Tearoutbaseboard                                                                8.00    LF@           0.42:                    3.36
 98. Tear out wet drywall, cleanup, bag, per LF - up to 4'tall                       8.00    LF@           4.35:                   34.80
 99. Remove Metal lath                                                              32.00  SF@             0.68:                   21.76
 100. Tear out wet plaster, cleanup, bag for disposal                               186.00 SF@             1.84 :             342.24
 101 . Remove Suspended ceiling tile - 2' x 2'                                      196.00 SF@             0.21:                   41.16
 102. Washing machine - Remove & reset                                                1.00   EA@          32.83:                   32.83
 103. Dryer - Remove & reset                                                          1.00   EA@          29.57:                   29.57




 Miscellaneous

 DESCRIPTION                                                                                 QTY     UNIT PRICE              TOTAL
 104. Water Exhaction & Remediation Technician - per hour (Clearing                   2.00 HR @           49.50:                   99.00
 snow for access)
 105. Water Extraction & Remediation Technician - per hour                            7.00 HR @           49.50:                  346.50
 (Accompany tradesmen for utility & plumbing work)
 106. Dumpster load - Approx. 30 yards, 5-7 tons of debris                            2.00 EA@           531.20:             1,062.40
 107. Atlas - Asbestos test fee - full service survey - per sample                    1.00   EA@         250.00:                  250.00
 108. Lead test fee - full service lead survey (4 swabs)                              1.00   EA@          78.00:                   78.00
 109. Highland Electric                                                               1.00   EA@         525.00:                  525.00
 I10. Hang dry custom oriental rug in plant                                         174.00 SF@             0.73:                  127.02
 II   l.   Clean rug - large - Full service                                           1.00   EA@         135.95 :                 135.9s
 I12.      Clean rug - Full service                                                   r.00 EA@            85.49 :                  85.49
 113. Clean rug - small - Full service                                                5.00   EA@          26.89:                  t34.45
 114. .Apply anti-microbial agent to area rugs                                      174.00   SF@           0.22:                   38.28
 115. Insite Document Drying                                                          L00    E^@       2,288.00:             2,288.00
 I16. Transport area rugs and documents, and return      items.                       5.50 HR@            49.s0:                  272.2s
 I17. Meet with attorney to review loss.                                              4.00 HR@            49.50:                  198.00
 I 18. l0/10 Profit & Overhead on sub-contractors                                     1.00   E^@         840.68 :                 840.68


GOOMAN.AVIEL                                                                                             2n9t2019                   Page: 6



                                                                                                   Goodman-OO{OB
                                                                                                                      Exhibit 2
           CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 86 of 120



@rffi          Loyear Disaster Restoration Services, LLC
               12825 Industrial Park Blvd
               Plymouth, MN 55441




 Grand Total Areas:
     1,195.00 SF Walls                      321.50 SF Ceiling              1,522.50 SF Walls and Ceiling
       32'7.50 SF Floor                      36.39 SY Flooring              119.50 LF Floor Perimeter
      325.00 SF Long Wall                   272.50 SF Short Wall            I19.50 LF Ceil. Perimeter

        0.00 Floor Area                       0.00 Total Area                 0.00 Interior Wall   Area
        0.00 Exterior Wall Area               0.00 Exterior Perimeter of
                                                   Walls

        0.00 Surface Area                     0.00 Number of Squares          0.00 Total Perimeter Length
        0.00 Total Ridge Length               0.00 Total Hip Length




GOOMAN-AVIEL                                                                              2lt9l20t9            Page:7



                                                                               Goodman-OOlOg
                                                                                                   Exhibit 2
             CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 87 of 120


i6"r rovem Loyear Disaster Restoration Services, LLC
IIIEJ,m
vz    s:ilrr!!,,{rilh'

                   12825 Industrial Park Blvd
                   Plymouth, MN 55441




                                                               Summary
 Line Item Total                                                                            32,356.21
 Cleaning Sales Tax                                                                          2,481.87

 Replacement Cost Value                                                                    $34,838.08
 Net Claim                                                                                 $34,838.08




                                                Gary Morstad




GOOMAN.AVIEL                                                                  2lt9l20t9          Page: 8



                                                                         Goodman-OO{ 1O
                                                                                     Exhibit 2
          CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 88 of 120



                  LOYEAR                                                                                   lnvoice

                  ffi                                                                    Date        Invoice #
                  SO SEAMLESS IT'S SURRTAL
                                                                                      212012019          41379
      Disastet Restoration Services, LLC
          12825 Industrial Park Blvd
            Plymouth, MN 55441
                                                                                         Fed lD# XX-XXXXXXX


     BillTo

   Aviel Goodman
   1347 Summit Avenue
   St. Paul, MN 55ro5-2219


                                                             P.O. No.            Terms               Project



                                   Description                                                  Amount
$Vater Damage                                                                                            31,515.817
'$7ater
      Damage Non Taxable                                                                                   840.40




                                                                        Subtotal                     $32,356.21

                    Please Make Checks Payable To:                      Sales Tax   (7.875o/ol $2,481.87
                    Disaster Restoration Services LLC
                          Please MailChecks to:                         Total                        $34,838.08
              12825lndustrial Park Blvd Plymouth, MN 55441
                                                                        Payments/Credits                    $().oo
              For Your Convenience We Do Accept Payments
                         on Debit & Credit Cards.                       Balance Due                  $34,838.08
              Ca\!218.724.5800 to Make Your Payment Today.
                                                                                Goodman-OO{ 11
                                                                                                  Exhibit 2
                       CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 89 of 120
                                                                                                                                  B
                                                                                                                                           EXHIBTT
 $nelling CompanY                                                                                                                 E
 1400 Snnc*rdia Avenue                                                                                                            e
 St Paul, MN 55104                                                                                                                9    €oo/r*on
                                                                                                                                  E
 (651) S4S7S81




                                                                  It\lVOlCE                                                                    sssSt


                                                                                     Account:             Goodman. Aviel
Blll Tq:           Aviel Goodrnsn                                                                         1347 $ummit,{vo
                   134? SurnmitAv€"                                                                       Ssint Paul. MFI 55105
                   $aintFaul, Mf{ $$105
                                                                                     Acscuilt   *:        1347-$UMM $pro$




                  ilov 31-201&                    Upon Receipt                                    Defaull                                      31S83




           1.00     A-3 - Uiagno*tidemergency - residentiat                                          No       Flat Rate               199.0s           $19S.0(




 Diagnostic/ernergsncy - resid*ntial                                                                                                                       $0"0(
                                                                                                                                                        $'199.0(
                                                                                                                                                        $193"0{

                                                                                                                                                        $199.0(
                                                                          Pag6   1                                                                     Rev. 11110/99

                                               prE*$tr osrac# r$rs Pofirrof{ Alro flFfiJR $ }ffrH ptvi#f,sr
                                                                                           Account #               1347-8UMM Spj0$
                                                                                                                   Gcodman. Aviel

                                                                                                lnvoice   *        s9s91

     $n*lling Company                                                                           Amount             $ 199.00
     14Q0    Conccrdia,{venue
     St. Paul, MN S$1G4
                                                                                                Paid
                                                                                                                                                12
                                                                                                                                         Exhibit 2
             CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 90 of 120
                                                                    I      EXHIBIT
       d rlrf 'lqs Ci&
                                ''srnh
                                                                    E
                                                                    3
                                                                                 K
                                         %
                                                                    2
                                                                    u   €rolpra
                                             1932 Saint ClairAve
                                             St. Paul, MN 55105                                II{VOICE NO.       DATE
                         tl*aling
                                             {651} 6ee-13.32                                        994767       1212712018

                                             www.kellypl                    qt



    Malka Goodman                                                           Malka Goodman
    1045 Davern Street                                                      1045 Davern Street
    Saint Paul, MN 55116                                                    Saint Paul, MN 55116




                                                                         Net 30 Days/l.5% Finance Charge        12612019




Service at 1045 Davem St.
ll-26-18: Repair delta laundry faucet and 2nd floor lav faucet. Repair toilets on I st and
2nd floors. Replace fiIl valves, flush valves,
tilt disc seat and supplies.

Lab0r: 2.25 hours @ $150.00 per hour: $337.50                                                                        337.50

Materials: 5257.85                                                                                                   257.85

Service at 1347 Summit.
11-27-18: Check hour for cause of water damage. Found broken cast - iron fitting on 3rd
floor radiator.

Labor: 2 hours @ $150.00 per hour: $300.00                                                                           300.00

TOTAL DUE: $895.35




If you are happy with your recent service, we ask that you leave an online review(s)
for our company at the following websites:

  yel       p{f Gn**g $e                                           Please help us share our great
                                                                        service with others.


       Thank you for choosing Kelly Plumbing & Heating, Inc.
       We appreciate your business and value you as a customer
                                                                                                                $89s.3s

                                                                                               Goodman-OOO99
                                                                                                              Exhibit 2
               CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 91 of 120

                                                                                                                            :ins*i**

                         Highland Electic
                         2333 Waters Dr
                         Mendota Heights, MN 55120
                                                                                                        4nDA19            13980
                         65r-690-1s5 r




     Goodman, Malka
     1045 Davern
     St Paul, MN 55116




Quantity                                         Description                                     Rate               Amount
           1   Need to follow up with customer for electrical repairs after water damage to              150.00             150.00
               basement.



               Work done al 1347 Summit Ave
                             St Paul, MN 55105




                                                                                                                          $150.00




                                                                                              Goodman-OOO98
                                                                                                              Exhibit 2
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 92 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 93 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 94 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 95 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 96 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 97 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 98 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 99 of 120




                                                              Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 100 of 120




                                                               Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 101 of 120




                                                               Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 102 of 120




                                                               Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 103 of 120




                                                               Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 104 of 120




                                                               Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 105 of 120




                                                               Exhibit 3
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 106 of 120




                                                               Exhibit 3
      CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 107 of 120




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA



Dr. Malka L. Goodman, Trustee of the Aviel
Goodman Revocable Trust, Assignee of Dr.                   Case No. 0:19-cv-01815 (PAM/ECW)
Aviel Goodman,

                   Plaintiff,
                                                       PLAINTIFF’S ANSWERS TO
        v.                                          DEFENDANTS’ INTERROGATORIES
Economy Premier Assurance Company,
and MetLife Auto & Home Insurance
Agency, Inc.

                   Defendants.


TO:      DEFENDANTS ECONOMY PREMIER ASSURANCE COMPANY AND
         METLIFE AUTO & HOME INSURANCE AGENCY, INC. AND THEIR
         ATTORNEY JOSEPH F. LULIC, BROWNSON PLLC, 225 SOUTH SIXTH
         STREET, SUITE 4800, MINNEAPOLIS, MN 55402.

        Plaintiff Dr. Malka L. Goodman, Trustee of the Aviel Goodman Revocable Trust, Assignee

of Dr. Aviel Goodman (“Plaintiff”) responds to Defendants Economy Premier Assurance

Company’s and MetLife Auto & Home Insurance Agency, Inc.’s Interrogatories as follows:

                                  RESERVATION OF RIGHTS

        Plaintiff responds without waiving, but on the contrary preserving, the following:

        1.     The right to question as to competency, relevancy, materiality, privilege and as

evidence for any purpose, any responses or answers or the subject matter thereof in any subsequent

proceeding, whether in this or any other action.

        2.     The right to object to the use of any such responses or answers or subject matter

thereof in any subsequent proceeding, whether in this or any other action.




12682636v2
                                                                                         Exhibit 4
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 108 of 120




        3.      The right to object on any ground at any time to a demand for further response to

these or any other discovery.

        4.      The right at any time to revise, correct, add to, or clarify any of the responses or

answers propounded herein. Investigation and discovery in connection with this matter are

continuing and additional information or documents responsive to these requests may become

known during the course of such investigation.

                                       INTERROGATORIES

        INTERROGATORY NO. 1: Identify by name, address, telephone number and
occupation each individual who has knowledge of the subject matter of the claims and/or
allegations in regards to this matter, and for each person identified describe each individual's
knowledge.

         ANSWER: Plaintiff previously identified all individuals who have knowledge of the

subject matter of the claims and/or allegations in regard to this matter, each individual’s contact

information, and a description of each individual’s knowledge in Plaintiff’s Initial Disclosures.

See Plaintiff’s Initial Disclosures.

        In addition, the Plaintiff identifies: Phil Kelly (Kelly Plumbing (phone: 651-699-1232))

was onsite in the days following the loss to examine the plumbing; Burnomatic Mooney & Ridler

(phone: 612-827-2825) has knowledge as to the condition of the boiler; The Snelling Company

(phone: 651-646-7381) has knowledge as to the condition of the boiler; Jon Zak (American Leak

Detection (phone: 763-633-7773)) has knowledge as to the damage sustained; Megan Seebeck

(Claims Specialist, Bremer Insurance) has knowledge about the property’s insurance needs and

requirements; Eddie Silva (Residential Consultant, CSI Claims (phone: 888-345-2700 ext. 266))

has knowledge of the condition of the boiler and related parts following the loss; Janice Lameyer

(Underwriter, MetLife) has knowledge as to cancelation of the MetLife policy; Brenda Scudder

(Underwriter, MetLife) has knowledge of the then-existing value of the real and personal property


                                                 2
12682636v2
                                                                                          Exhibit 4
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 109 of 120




prior to the loss; Andre Aukamp (Underwriter, MetLife) has knowledge of the then-existing value

of the real and personal property prior to the loss; Mike Davidson (Field Supervisor, MetLife Auto

& Home) has knowledge of MetLife’s claims-handling procedures and the specific actions taken

to assess the loss at issue in this case; Lisa Doherty (Senior Analyst II-SIU, MetLife Auto & Home)

has knowledge as to why MetLife ran a background check on Dr. Aviel Goodman shortly after the

claim was reported; Kelly Sutter-Matthews (MetLife) has knowledge of the certification of policy

number 6557430730; Dave Walker (MetLife) has knowledge of the certification of policy number

6557430730; Kim (MetLife) has knowledge of conversations with Plaintiff as to the policy and/or

loss; Heather (MetLife) has knowledge of conversations with Plaintiff as to the policy and/or loss;

and Tom Irmiter and Franklin Martin (Causation, Damages and Code Consultants for Forensic

Building Science, Inc., 657 Lincoln Ave., St. Paul, MN 55105, (phone: 651-222-6509)) have

knowledge about the cause of the loss and the extent of damage sustained to the residence.

        In addition to the information provided in Plaintiff’s Initial Disclosures, neighbors Tom

Bergin and Jessica Dodge have knowledge of the condition of the house prior to the loss and

Plaintiff’s, Jeannine Ferland’s, and Ms. Ferland’s friend’s visits to the house.

       INTERROGATORY NO. 2: Describe all means by which you or anyone acting on your
behalf maintained the heat in the subject premises at all times during 2018.

        ANSWER: Plaintiff objects to this interrogatory as overbroad and unduly burdensome to

the extent it asks Plaintiff to describe each and every means by which Plaintiff, or anyone on

Plaintiff’s behalf, maintained the heat in the subject property over the course of an entire year.

Subject to and without waiving the foregoing objections, beginning in late July 2018, Plaintiff,

Jeannine Ferland, and a friend of Ms. Ferland visited the subject property on a regular basis, often

several times a week, for various purposes, including using the space to play cello, feeding and




                                                 3
12682636v2
                                                                                          Exhibit 4
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 110 of 120




caring for Dr. Aviel Goodman’s cat, and collecting the mail, during which times they check

ambient temperature and, sometimes, also checked the thermostat.

        INTERROGATORY NO. 3: For each item of damage and/or loss alleged by you, set
forth the following:

        a.      Type of alleged damage;

        b.      Amount of alleged damage;

        c.      State the basis of your claim of damage, including any and all calculations
                supporting your claim for damages; and

        d.      Provide a detailed itemization of your damages.

        ANSWER: Plaintiff’s damages are set forth in detail in her expert reports. See February

3, 2020 Expert Water Damage Report of Forensic Building Science, Inc., February 3, 2020 Expert

Damages Estimate of Forensic Building Science, Inc., and April 6, 2020 Expert Rebuttal Letter of

Forensic Building Science, Inc., all of which were previously sent to defendants.

        INTERROGATORY NO. 4: State the names of all witnesses from whom you have
obtained written and/or recorded statements, and list the name and address of the custodian of all
such statements.

        ANSWER: Plaintiff has not obtained written and/or recorded statements from any

witness. Discovery is ongoing and Plaintiff reserves the right to supplement or amend her response

to this interrogatory.

       INTERROGATORY NO. 5: If you claim Defendants made any statements,
communications, and/or representations acknowledging or implicating any fault and/or
responsibility for your claims in this matter, please identify with specificity any and all such
statements, communications, and/or representations.

        ANSWER: Plaintiff objects to this request as overbroad and unduly burdensome to the

extent it asks Plaintiff to identify with specificity, for an unspecified period of time, each and every

statement, each and every communication, and each and every representation made by Defendants

acknowledging or implicating fault and/or responsibility. Subject to and without waiving the



                                                   4
12682636v2
                                                                                             Exhibit 4
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 111 of 120




foregoing objections, in a November 26, 2018 letter addressed to Aviel Goodman, Economy

Premier Assurance Company noted that they wanted to “help put things back the way they were –

as quickly as possible;” this letter has been previously produced as ECON000061-62. And in a

December 5, 2018 email to Plaintiff, MetLife Auto & Home Insurance Agency, Inc. implied that

at least part of the Plaintiff’s claim was covered by the applicable insurance policy; this email has

been previously produced as ECON000034-35. Discovery is ongoing and Plaintiff reserves the

right to supplement or amend its response to this interrogatory.

       INTERROGATORY NO. 6: Identify any and all employees, owners, representatives
and/or agents of Defendants that you interacted with and/or communicated with.

        ANSWER: Plaintiff objects to this request as overbroad and unduly burdensome to the

extent it asks Plaintiff to identify, for an unspecified period of time, each and every individual

associated with Defendants that Plaintiff interacted with. Subject to and without waiving the

foregoing objections, Plaintiff identifies the following individuals: Jami Hage of Economy Premier

Assurance Company; Megan Seebeck a Claims Specialist at Bremer Insurance Agency; Denise

Hafner of Bremer Insurance Agency; Kim and Heather of MetLife; Spencer Funk of MetLife

Auto & Home Insurance Agency, Inc.; and Douglas PE Sands of MetLife Auto & Home Insurance

Agency, Inc.

        INTERROGATORY NO. 7: Identify all persons or entities that serviced or maintained
the boiler system in the property at issue for the years 2016, 2017, and 2018, and set forth the
following:

        a.     Date of maintenance or service;

        b.     Type of service or maintenance; and

        c.     The cost of said maintenance or service.

        ANSWER: Plaintiff objects to this request as overbroad and unduly burdensome to the

extent it asks Plaintiff to identify, for a period of three years, each and every time the boiler system


                                                   5
12682636v2
                                                                                             Exhibit 4
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 112 of 120




was serviced and maintained, along with detailed information as to the type of service and cost of

said service. Subject to and without waiving the foregoing objections, the boiler system was

serviced after the loss occurred by both Burnomatic Mooney & Ridler and The Snelling Company.

        INTERROGATORY NO. 8: Identify insurance agents and/or insurance agencies that
Plaintiffs have interacted with, communicated with, purchased insurance through, and/or dealt
with besides Defendants from 2010 to the Present.

        ANSWER: Plaintiff objects to this request as overbroad and unduly burdensome to the

extent it asks Plaintiff to identify, for over a ten year period, each and every insurance agent or

agency that Plaintiff has interacted with, each and every insurance agent or agency that Plaintiff

has communicated with, each and every insurance agent or agency that Plaintiff has purchased

insurance through, and each and every insurance agent or agency that Plaintiff dealt with. Plaintiff

further objects to this interrogatory as irrelevant; Plaintiff’s interactions with insurance agents or

agencies that have no connection to the property at issue are not relevant to any of the claims in

the pending litigation. Subject to and without waiving the foregoing objections, Plaintiff identifies

the following: Bremer Insurance Agency, Inc. and Bremer Insurance Agency, Inc. employees

Debbie K. Abbasi, Denise Hafner, and Megan Seebeck.

       INTERROGATORY NO. 9: Identify all documents not previously identified that you
used or referred to in answering these Interrogatories.

        ANSWER: Plaintiff incorporates herein its responses to Interrogatories Nos. 1-8 and its

objections and responses to its response to Defendants’ Request for Production of Documents Nos.

1-7. Plaintiff did not use or refer to on any additional unidentified documents.




                                                  6
12682636v2
                                                                                           Exhibit 4
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 113 of 120




Dated: July 24, 2020                      TAFT STETTINIUS & HOLLISTER LLP



                                          By: s/ John M. Degnan
                                               John M. Degnan (#21817)
                                               Kirsten H. Pagel (#0399114)
                                          2200 IDS Center
                                          80 South Eighth Street
                                          Minneapolis, MN 55402-2157
                                          Telephone: (612) 977-8400
                                          Fax:         (612) 977-8650
                                          Email:       jdegnan@taftlaw.com
                                                       kpagel@taftlaw.com

                                          ATTORNEY FOR PLAINTIFF




AS TO ANSWERS:




                                    Dr. Malka L. Goodman


Subscribed and Sworn to before me
this ___th day of July, 2020.



Notary Public




                                      7
12682636v2
                                                                             Exhibit 4
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 114 of 120




MotLlte Auto & Home{
Homeownor Operations Field Claim Ofiico
Attention: Claims
P.O. Box 6040
Scranton, PA 1850s
(800) 854,601 1


                                                                                                                                            efte?!.ife
Januarl, 20, 20 1 9



Avisl     1,, Goochnan
[347 Surnmit Ave nuc
St. Pau l. I\4N 5 5 1 05



Our Custorner:                        Aviel L. Coodrnarr
OLrl Claim Nuurber:                   JDIO I 839        6IV1
Loss Type:                            Water
f)ate ol Loss:                        Novenrber 20, 2018


Dear Aviel L. Cooclnran:
                                                                                                                                                                        !!=
We have completed our investigation into your clairn for clamage as is referred to above. Basecl on
                                                                                                      our
investigation. we have cclnclucled that the loss that occurred t"ar dr*nge fr.orn freezing, OLrr
investigation also causes us to conclude that there was no reasonable care usecl to keep the sub.ject
premises lreated. In addition, the r.vater wa.s not clrained lL.om all plumbing.

Your Pak Il Policy ttnder the Property Coverage provisiorrs on page l5 0f                                                     3l   states in releyant paft as
fbllorvs:

        Freezing, Vandalisnt, Glass. PAK Il covers darrrages from freezing insicle your.honre onl,v ilyour,ve
        usecl reasonable careto keep it heated or if you've ch'ainecl the rvatir fiom till plirrlbing aricl
        appliances...

'l'he
      policy docs not cover datnages fl'om freezirrg inside yoLrr honre urrless you have r-rsecl reasonable
care to keep  it heatcd ot'vott have clraincd tlre water from all plurnbing ancl appliances. Dr"re ro your
Ililrrre to complv rvith tlre policl'provisions arrcl reqLlirenrents relative to tieezing clamagc. yoLrr.clainr                                                  is
Iieleby clenied in all r.espects.

I31' dcnying yor"rl clairn on tlre above grourrcls llconorrrv Pre rrrier Assurance Cornpany
                                                                                               cloes not waivc
any other riglrts or clefenses that rnay be availatrle to ir lrased on the terrns. concliiions, ancl provisions
                                                                                                                ol
the subject insttrance polic;, and /or the facts ancl circumstances sr.rrrouncling thc loss. l:conomy premier
Assurance conipany cloes heretry by reservc alrsuch rights ancl def'errses.

If   }"ou have any qttestiolts regarding tiris clainr clenial, you may contactthe unc{crsigrred.

Yours vcry truly.

tilelLile Aulo & Honte is a braild o, Nlelropolilan Proptldy and Casuoity lnsuraoce Contpany aOd itS Afliliates. yvaMick
                                                                                                                         Rt



IVPL STATUS                                                                                                                                       PrioledlnUSA   COSB



                                                                                                                    EXHIBIT
                                                                                                        *<?
                                                                                                        sL)
                                                                                                                         -ao                    ECON000007
                                                                                                                                       c
                                                                                                                                                         Exhibit 5
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 115 of 120




Si   ncerely.



Spencer FLrnh - LL
Economy Premier Assurance Cornpany
Clainr Adjuster
(800) 854-601 I Ext. 7578
I'ax: (866) 699-l I 55




A person rvho flles   a clairrr   ivith intent to defraud or helps commit a fraud against an insurer   is guiltS,   of
a crime.




                                                                                                  ECON000008
                                                                                                             Exhibit 5
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 116 of 120
                        Zoom Deposition Spencer Funk - 10/29/2020
        Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company; et al.


                                                                                      Page 1

            UNITED STATES DISTRICT COURT
             DISTRICT OF MINNESOTA

  _______________________________________________________

                     Civil File No. 19-cv-1815 PAM/ECW

  Dr. Malka L. Goodman, Trustee of the
  Aviel Goodman Revocable Trust,
  Assignee of Dr. Aviel Goodman,

        Plaintiff,

  vs.

  Economy Premier Assurance Company, and
  MetLife Auto & Home Insurance Agency, Inc.,
       Defendants.
  _______________________________________________________

  -------------------------------------------------------
              ZOOM DEPOSITION OF
                 SPENCER FUNK
            Thursday, October 29, 2020
  -------------------------------------------------------




  Reported by Christine K. Herman, RPR, CRR




                              Benchmark Reporting Agency
                                    612.338.3376
                                                                               Exhibit 6
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 117 of 120
                                   Zoom Deposition Spencer Funk - 10/29/2020
                   Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company; et al.

                                                        Page 18                                                                 Page 20
 1 see that and the one below it?                                      1 that point, right?
 2      A.       Yeah.                                                 2         A.      Right.
 3      Q.       So you would have forwarded this on to                3         Q.      Have you not had a chance to completely
 4 Doug Sand?                                                          4 evaluate the case by then?
 5      A.       Right.                                                5         A.      Well, I hadn't even gotten in.       I mean, I
 6      Q.       You say, Doug --                                      6 think this is the time that this thing transferred
 7               Have you worked with Doug Sand on other               7 between Jami and myself.          There was talk that there
 8 occasions before this?                                              8 was demo happening or going to be happening, which,
 9      A.       No.     Never knew him.                               9 of course, you don't want to walk into something
10      Q.       The first time you ever worked with him              10 that's already been gutted, so we wanted to make
11 was on this case, huh?                                             11 sure everyone's rights are preserved here.
12      A.       Correct.                                             12         Q.      Do you remember ever changing that charge,
13      Q.       Do you know how he was chosen to get                 13 so that they could be allowed to proceed with
14 involved in this case?                                             14 mitigation or repairs?
15      A.       No.     I don't remember the specifics of how        15         A.      We didn't stop any mitigation work.
16 we landed on him.                                                  16         Q.      How about repairs?       At any time did you
17      Q.       But you had retained him, hadn't you?                17 allow that they could go forward without prejudicing
18      A.       Apparently, yes.                                     18 any rights they have under the policy?
19      Q.       All right.     I want to go to number 51 as          19         A.      No.    We never -- we didn't have to.
20 another exhibit that we'll put up, and you can                     20         Q.      Why?
21 review it.                                                         21         A.      Well, ultimately it was because we denied
22               (Deposition Exhibit Number 7 marked for              22 the claim, so we don't have a right to say what they
23 identification.)                                                   23 do.
24      Q.       Okay.     You see this is -- it's a series of        24         Q.      But do you remember the denial was based
25 emails.      I'm mainly concerned about the one -- it              25 upon a January 20th, 2019 letter from you?             And



                                                        Page 19                                                                 Page 21
 1 looks like from Joe Lulic.             And it's to a Stephanie      1 we'll get into that in a minute.             Do you recall
 2 Brekke, but you're copied on it.             Do you see that?       2 that's when the denial occurred?
 3 It's the -- I think the third one down, it looks                    3         A.      Right.    So that's six weeks later from
 4 like.                                                               4 when this was sent out.
 5               Do you see where I'm talking about?         It        5         Q.      And in between times had you changed that
 6 says -- the subject is Goodman.             Do you see that?        6 direction, that allowed them to proceed if they
 7      A.       Yeah.                                                 7 wished to do any repairing or cleaning up?
 8         Q.    It's dated November 30, 2018.                         8         A.      Maybe I had a verbal conversation to that
 9      A.       Yes.     I see.   Yes.                                9 effect, but I would be speculating again.
10         Q.    And then it looks like it's -- it was                10         Q.      You don't recall?
11 hand-delivered to Aviel Goodman's address.             This        11         A.      No.    I don't recall.
12 1347 Summit Avenue was the home in question, right?                12         Q.      And maybe I asked this, but I want to make
13 That was the site that you were inspecting for the                 13 sure.        Do you recall that there were further
14 loss?                                                              14 discussions with Dr. Goodman prior to your denial on
15      A.       Okay.                                                15 January 20th of 2019?
16         Q.    And this is a letter from Joe Lulic.            He   16         A.      All I can say is, I'm reasonably sure I
17 had been retained already by Metropolitan in this                  17 had several conversations with her.             But, again,
18 case?                                                              18 days and the specifics of them, I really don't know.
19      A.       Correct.                                             19         Q.      Did you ever interview Jeannine Ferland,
20         Q.    And in that letter, he says that                     20 F-E-R-L-A-N-D, who was a girlfriend of Aviel's who
21 basically, by requiring you to immediately cease                   21 had been watching the home?
22 further destruction, demolition, removal or repair                 22         A.      No.
23 of any portions of the structure, don't waive any                  23         Q.      Did you ever ask Dr. Goodman about the
24 rights.      In other words, he wants to stop any                  24 specifics of what she did to watch over the home
25 destruction, demolition, any changes or repairs at                 25 while Aviel was gone?




                                                   Benchmark Reporting Agency
                                                         612.338.3376
                                                                                                                         Exhibit 6
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 118 of 120
                                    Zoom Deposition Spencer Funk - 10/29/2020
                    Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company; et al.

                                                          Page 22                                                             Page 24
 1         A.     I'm sure I did, but, again, detail of              1              THE WITNESS:     Yes.
 2 that I don't recall.                                              2              MR. LULIC:     Okay.     Go ahead.
 3         Q.     If you had asked anything like that, you           3              MR. DEGNAN:     I'm sorry.     Yeah.
 4 would have documented that, though, in your file,                 4      Q.      (BY MR. DEGNAN)        Mr. Funk, if at any time
 5 wouldn't you?                                                     5 you haven't finished your answer, please tell me,
 6         A.     Not necessarily, no.                               6 and I'll let you finish.        I'll try not to interrupt
 7         Q.     But you don't recall one way or the other          7 you, and I'll try to finish my question first.
 8 whether you did talk to her about that specific, do               8 You've been very good so far, but I certainly don't
 9 you?                                                              9 mean to cut you off.        Okay?
10         A.     No.                                               10              MR. DEGNAN:     Let's go to Exhibit 7.        I'm
11         Q.     And I assume that, when you're adjusting          11 sorry.    It's not Exhibit 7.         It's ECON 7.    And it'll
12 claims, particularly water claims that have resulted             12 be whatever the next exhibit number is.
13 from freezing pipes, you've found that it's not                  13              (Deposition Exhibit Number 8 marked for
14 unusual for homeowners in the, I guess rust belt, in             14 identification.)
15 the colder weather, such as Minnesota, for the                   15      Q.      (BY MR. DEGNAN)        And this is the two-page
16 homeowners to be gone during different times of the              16 denial letter that you had sent to Aviel Goodman on
17 winter, to go south to Florida, or whatever.                     17 January 20th.        And go ahead and take your time, if
18                That's not unusual.      You've found that in     18 you wish to read it over.           You tell me when you're
19 your adjusting?                                                  19 finished with that.        We can then move to the second
20         A.     True.    Yep.                                     20 page, if needed.        But you tell me when you're
21         Q.     And when you do run into that, where the          21 finished.     Go ahead and have a chance to read that,
22 homeowner has been gone for a period of time, do you             22 and then I'll have some questions.           Okay?
23 have a practice, then, or a protocol for finding out             23      A.      Okay.     I'm ready.
24 who is watching over the home and the details of                 24      Q.      All right.     This is a letter that you
25 that?                                                            25 sent, right?



                                                          Page 23                                                             Page 25
 1         A.     Well, that's not nearly as important as --         1      A.      Correct.
 2 Of course you're going to go through those                        2              MR. DEGNAN:     In fact, let's just go to the
 3 questions.       But the substance of what you're going           3 second page, because that's got Mr. Funk's
 4 for is, did the furnace fail or not?            And that's        4 signature.
 5 typically the case; the furnace failed at some                    5      Q.      (BY MR. DEGNAN)        All right.    Do you
 6 point.       And now you gotta figure out why it failed.          6 remember doing this letter to the Goodman residence?
 7         Q.     Well, but one of the parts of the policy           7      A.      Well, in the sense that I'm looking at it,
 8 that's relied on by the insurance company in these                8 yes, but I don't remember looking.           You know, when I
 9 homeowners policies is whether reasonable care was                9 first started going through the notes, I didn't even
10 used; isn't that right?                                          10 remember that I necessarily had sent this, but I see
11         A.     Correct.                                          11 that I did send it.
12         Q.     Because if no reasonable care was used,           12      Q.      Yeah.     This was a letter sent by you,
13 that's a basis for an exclusion, correct?                        13 then, isn't it, based on your review?
14         A.     Correct.                                          14      A.      Yes.
15         Q.     And so it is something that you should be         15      Q.      I'm sorry.     You cut out a little bit.        I
16 asking about to determine whether reasonable care                16 couldn't get the answer.
17 was used.       True?                                            17      A.      This is sent by me.
18         A.     I'm sure those questions were asked.              18      Q.      All right.     And you've referred to the
19         Q.     But you don't recall ever discussing that         19 policy that was in place, correct?
20 specifically with Dr. Goodman, correct?                          20      A.      Correct.
21         A.     No.                                               21      Q.      And then, in the middle of it, you say,
22         Q.     Now, let's go to -- All right.       Why don't    22 The policy does not cover damages from freezing
23 we go to --                                                      23 inside your home unless you have used reasonable
24                MR. LULIC:      Just a second.   I just want to   24 care to keep it heated or you have drained the water
25 check.       Were you done with your answer?                     25 from all plumbing and appliances.




                                                    Benchmark Reporting Agency
                                                          612.338.3376
                                                                                                                        Exhibit 6
CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 119 of 120
                         Zoom Deposition Jami Hage - 10/29/2020
        Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company; et al.


                                                                                      Page 1

            UNITED STATES DISTRICT COURT
             DISTRICT OF MINNESOTA

  _______________________________________________________

                     Civil File No. 19-cv-1815 PAM/ECW

  Dr. Malka L. Goodman, Trustee of the
  Aviel Goodman Revocable Trust,
  Assignee of Dr. Aviel Goodman,

        Plaintiff,

  vs.

  Economy Premier Assurance Company; and
  MetLife Auto & Home Insurance Agency, Inc.,
       Defendants.
  _______________________________________________________

  -------------------------------------------------------
              ZOOM DEPOSITION OF
                  JAMI HAGE
            Thursday, October 29, 2020
  -------------------------------------------------------




  Reported by Christine K. Herman, RPR, CRR




                              Benchmark Reporting Agency
                                    612.338.3376
                                                                               Exhibit 7
     CASE 0:19-cv-01815-PAM-ECW Doc. 44-1 Filed 11/04/20 Page 120 of 120
                                   Zoom Deposition Jami Hage - 10/29/2020
                  Dr. Malka L. Goodman, et al. v. Economy Premier Assurance Company; et al.

                                                         Page 42                                                      Page 44
 1 ECON 57.     Anything that you've added to the standard          1 they did as far as visiting the home or looking
 2 form?                                                            2 after the home on various days of every week.        You
 3         A.   No.                                                 3 never asked those questions, did you?
 4         Q.   All right.     And, now, going back to              4      A.    I don't recall.
 5 page 1, are you aware of an exclusion for frozen                 5      Q.    If you had asked those questions, again,
 6 pipe damage unless reasonable care is used to take               6 you would have made notes of it in your file,
 7 care of the home?        Do you remember that provision?         7 wouldn't you?
 8         A.   Yes.                                                8      A.    I guess so.
 9         Q.   You didn't refer to that exclusion or               9      Q.    Well, I assume that you're aware that a
10 refer in any way to reasonable care in this letter,             10 number of Minnesotans leave their home for some
11 did you?                                                        11 period of time in the winter months.     So that's not
12         A.   No, because I just received the claim, and         12 unusual, is it?
13 this is the form letter that goes out with an                   13      A.    No.
14 acknowledgment letter and a Minnesota nonrenew                  14      Q.    For your insured.
15 letter, and I hadn't been to the home to inspect                15            And I assume that, when people are gone,
16 anything at this time.                                          16 one of the things you do want to determine is, okay,
17         Q.   We've talked about, I think, several               17 while you're gone, is anyone looking after the home
18 different conversations you had with Dr. Goodman                18 and how frequently and how closely.     Isn't that
19 about this claim.        Do you remember any further            19 right?
20 discussions you had with her, either in person or               20      A.    Not really.
21 over the phone?                                                 21      Q.    Can you tell us how else you would
22         A.   I don't recall.                                    22 determine whether or not reasonable care was used by
23         Q.   If there were any further discussions, you         23 the insured in some fashion, without asking those
24 would make a note of that in the file, wouldn't you?            24 questions when they're not at the home?
25         A.   Yes.                                               25      A.    They usually provide us with the utility



                                                         Page 43                                                      Page 45
 1         Q.   I'm sorry.     Did you say yes?                     1 bills, per our request.
 2         A.   Yes.                                                2      Q.    And that's the extent of it?
 3         Q.   I'm sorry.     Sometimes it's hard to hear          3      A.    Sometimes they give us the neighbor's
 4 some of your answers, Ms. Hage.                                  4 name, if they have somebody watching their home.
 5              MR. LULIC:     Is that a volume or a cutting        5 They just assist until -- if they're not there,
 6 out issue?                                                       6 what's happened and what kind of damage they have.
 7              MR. DEGNAN:     No.    I think it's volume.    I    7      Q.    So, in other words, that's something you
 8 don't think it's cutting out.                                    8 would ask in adjusting the claim; if you weren't
 9              So if you could just try to speak up a              9 there, who was looking after the home for you?
10 little bit.        And obviously I'll do the same.     If you   10            MR. LULIC:     She's answered that already.
11 have trouble hearing me, you just tell me.                      11      Q.    (BY MR. DEGNAN)      Isn't that true?
12              THE WITNESS:     Okay.                             12      A.    I guess I thought I just answered that for
13         Q.   (BY MR. DEGNAN)       By the way, we've been       13 you, but --
14 going a little over an hour.          If you want to take a     14      Q.    Well, I'm not -- I was a little confused
15 break at any time, either now or later, you just                15 because of the prior answers.       And that's just what
16 tell us, and we'd be happy to take a break.           If        16 I'm trying to confirm.       So what I stated was
17 we're in the middle of talking about a document or              17 correct?
18 subject, we'll probably complete that.          But are you     18      A.    What did you state?
19 okay to keep going for now?                                     19      Q.    Well, you were just talking about getting
20         A.   Yes.                                               20 information about what neighbors or whoever is
21         Q.   Okay.     Then at some point you turned this       21 looking over the home.       So that's something you
22 claim over or had it reassigned to Mr. Funk.           And I    22 would ask about if you knew the person was not
23 just want to ask, while you worked on the file,                 23 there, particularly at the time of loss, isn't it?
24 while it was assigned to you, at no time did you                24 Isn't that something you'd need to find out?
25 interview Dr. Goodman or Jeannine Ferland about what            25      A.    Yes.



                                                  Benchmark Reporting Agency
                                                        612.338.3376
                                                                                                              Exhibit 7
